Exhibit 10.2
EXECUTION VERSION
 
INVESTMENT NUMBER 26133
Loan Agreement
Between
CHINDEX INTERNATIONAL, INC.
And
INTERNATIONAL FINANCE CORPORATION
Dated December 10, 2007
     
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

          Article/       Section               Item  
Page No.
 
ARTICLE I
    1  
 
       
Definitions and Interpretation
    1  
 
       
Section 1.01. Definitions
    1  
Section 1.02. Financial Calculations
    24  
Section 1.03. Interpretation
    25  
Section 1.04. Business Day Adjustment
    25  
 
       
ARTICLE II
    26  
 
       
The Loan
    26  
 
       
Section 2.01. The Loan
    26  
Section 2.02. Disbursement Procedure
    26  
Section 2.03. Interest
    27  
Section 2.04. Default Rate Interest
    28  
Section 2.05. Repayment
    28  
Section 2.06. Prepayment
    29  
Section 2.07. Fees
    30  
Section 2.08. Currency and Place of Payments
    31  
Section 2.09. Allocation of Partial Payments
    32  
Section 2.10. Increased Costs
    32  
Section 2.11. Unwinding Costs
    32  
Section 2.12. Suspension or Cancellation by IFC
    32  
Section 2.13. Cancellation by the Onshore Borrower
    33  
Section 2.14. Taxes
    33  
Section 2.15. Expenses
    34  
 
       
ARTICLE III
    35  
 
       
Representations and Warranties
    35  
 
       
Section 3.01. Representations and Warranties
    35  
Section 3.02. IFC Reliance
    36  
 
       
ARTICLE IV
    36  
 
       
Conditions of Disbursement
    36  
 
       
Section 4.01. Conditions of First Disbursement
    36  
Section 4.02. Special Conditions of Disbursement
    37  
Section 4.03. Onshore Borrower’s Certification
    38  



--------------------------------------------------------------------------------



 



- ii -

          Article/       Section               Item  
Page No.
 
Section 4.04. Conditions for IFC Benefit
    39  
 
       
ARTICLE V
    39  
 
       
Particular Covenants
    39  
 
       
Section 5.01. Affirmative Covenants
    39  
Section 5.02. Negative Covenants
    40  
 
       
ARTICLE VI
    41  
 
       
Events of Default
    41  
 
       
Section 6.01. Acceleration after Default
    41  
Section 6.02. Events of Default
    42  
Section 6.03. Bankruptcy
    45  
 
       
ARTICLE VII
    45  
 
       
Miscellaneous
    45  
 
       
Section 7.01. Saving of Rights
    45  
Section 7.02. Notices
    46  
Section 7.03. English Language
    47  
Section 7.04. Term of Agreement
    47  
Section 7.05. Enforcement
    47  
Section 7.06. Disclosure of Information
    49  
Section 7.07. Successors and Assignees
    50  
Section 7.08. Amendments, Waivers and Consents
    50  
Section 7.09. Counterparts
    50  
Section 7.10. Local Loan Agreement; Separate Transactions
    50  
 
       
ANNEX A
    2  
PROJECT COST AND FINANCIAL PLAN
    2    
[TO BE ATTACHED AS ANNEX B TO EACH LOCAL LOAN AGREEMENT]
    4  
 
       
ANNEX B
    4  
ONSHORE BORROWER/PROJECT AUTHORIZATIONS
    4  
 
       
ANNEX C
    5  



--------------------------------------------------------------------------------



 



- iii -

          Article/       Section               Item  
Page No.
 
INSURANCE REQUIREMENTS
    5  
 
       
ANNEX D
    6  
ANTI-CORRUPTION GUIDELINES FOR IFC TRANSACTIONS
    6  
 
       
SCHEDULE 1
    9  
FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY
    9  
 
       
SCHEDULE 2
    11  
FORM OF REQUEST FOR DISBURSEMENT
    11  
 
       
SCHEDULE 3
    14  
FORM OF DISBURSEMENT RECEIPT
    14  
 
       
SCHEDULE 4
    15  
FORM OF SERVICE OF PROCESS LETTER
    15  
 
       
SCHEDULE 5 (A)
    17  
MATTERS TO BE COVERED IN LOCAL COUNSEL’S LEGAL OPINION
    17  
 
       
SCHEDULE 6
    19  
FORM OF LETTER TO ONSHORE BORROWER’S AUDITORS
    19  
 
       
SCHEDULE 7
    20  
FORM OF ONSHORE BORROWER’S CERTIFICATION ON DISTRIBUTION OF DIVIDENDS
    20  
 
       
SCHEDULE 8
    22  
INFORMATION TO BE INCLUDED IN ANNUAL AND QUARTERLY
    22  
REVIEW OF OPERATIONS
    22  
 
       
SCHEDULE 9
    25  
SPECIAL REPRESENTATIONS AND WARRANTIES
    25  
 
       
SCHEDULE 10
    28  
SPECIAL COVENANTS
    28  



--------------------------------------------------------------------------------



 



- iv -

          Article/       Section               Item  
Page No.
 
SCHEDULE 11
    39  
SPECIAL CONDITIONS OF DISBURSEMENT
    39  
 
       
SCHEDULE 12
    43  
ANNUAL MONITORING REPORT (AMR)
    43  
 
       
EXHIBIT 1
    62  
FORM OF GUARANTEE AGREEMENT
    62  
 
       
EXHIBIT 2
    82  
FORM OF MORTGAGE AGREEMENT
    82  
 
       
EXHIBIT 3
    114  
FORM OF SHARE PLEDGE AGREEMENT
    114  
 
       
ANNEX AA
    128  
METHODOLOGY FOR DETERMINATION OF THE BASE FIXED RATE FOR EACH LOAN DISBURSEMENT
    128  



--------------------------------------------------------------------------------



 



 

LOAN AGREEMENT
     LOAN AGREEMENT (the “Agreement”) dated December 10, 2007, between CHINDEX
INTERNATIONAL INC., a company organized and existing under the laws of the State
of Delaware of the United States of America (“Chindex”); and INTERNATIONAL
FINANCE CORPORATION, an international organization established by Articles of
Agreement among its member countries including the People’s Republic of China
(“IFC”).
RECITALS
     Chindex will form a subsidiary Beijing UFH (as defined below) to undertake
the Beijing Project and will form a subsidiary Guangzhou UFH (as defined below)
to undertake the Guangzhou Projects (as defined below);
     Chindex has requested IFC to provide the loan described in this Agreement
to finance the construction, equipping and placing into operation by each
Onshore Borrower (as defined below) of its Project (as defined below) and
certain other costs and expenditures associated with the development by each
Onshore Borrower (as defined below) of the its Project (as defined below) ; and
     IFC is willing to provide the loan to each Onshore Borrower upon the terms
and conditions set forth in this Agreement.
ARTICLE I
Definitions and Interpretation
     Section 1.01. Definitions. Wherever used in this Agreement, the following
terms have the meanings opposite them:

     
“Accounting Standards”
  United States Generally Accepted Accounting Practices (“US GAAP”);
 
   
“Affiliate”
  any Person directly or indirectly controlling, controlled by or under common
control with, an Onshore Borrower (for purposes of this definition, “control”
means the power to direct the management or policies of a Person, directly or
indirectly, whether through the ownership of shares or other securities, by
contract or otherwise, provided that the direct or indirect ownership of fifty
per cent (50%) or more of the voting share capital of a Person is deemed to
constitute control of that



--------------------------------------------------------------------------------



 



 

- 2 -

     
 
  Person, and “controlling” and “controlled” have corresponding meanings);
 
   
“Annual Monitoring Report”
  the current (Project #24052) annual monitoring report substantially in the
form attached as Schedule 13 hereto setting out the specific social,
environmental and developmental impact information to be provided by the Onshore
Borrower in respect of the Project, as such form of Annual Monitoring Report may
be amended or supplemented from time to time with IFC’s consent;
 
   
“Applicable S&E Law”
  all applicable statutes, laws, ordinances, rules and regulations of the
Country, including without limitation, licenses, permits or other governmental
Authorizations setting standards concerning environmental, social, labor, health
and safety or security risks of the type contemplated by the Performance
Standards or imposing liability for the breach thereof;
 
   
“Auditors”
  BDO Seidman (“BDO”), or its affiliates, or, in the case of the Onshore
Borrowers, Shanghai JaHwa Certified Public Accountants Co, Ltd, or its
affiliates, or such other firm that Chindex or the relevant Onshore Borrower, as
applicable, appoints from time to time as its auditors pursuant to Section 5.01
(e) (Affirmative Covenants);
 
   
“Authority”
  any national, regional or local government or governmental, administrative,
fiscal, judicial, or government-owned body, department, commission, authority,
tribunal, agency or entity, or central bank (or any Person, whether or not
government owned and howsoever constituted or called, that exercises the
functions of a central bank);
 
   
“Authorization”
  any consent, registration, filing, agreement, notarization, certificate,
license, approval, permit, authority or exemption from, by or with any
Authority, whether given by express action or deemed given by failure to act
within any specified time period;
 
   
“Authorized Representative”
  any natural person who is duly authorized by the Onshore Borrower to act on
its behalf for the purposes specified in, and whose name and a specimen of whose



--------------------------------------------------------------------------------



 



- 3 -

     
 
  signature appear on, the Certificate of Incumbency and Authority most recently
delivered by the Onshore Borrower to IFC;
 
   
“Base Fixed Rate”
  for each Disbursement of each relevant Loan, the rate determined in accordance
with Article II and with the methodology set out in Annex AA;
 
   
“Beijing Hospital”
  the hospital and health care facility to be located in Beijing, as further
described in a report dated October 2006 and revised from time to time provided
by the Chindex to IFC;
 
   
“Beijing Project”
  the construction, equipping and placing into operation of a hospital and
health care facility to be located in Beijing, as further described in a report
dated October 2006 and revised from time to time provided by the Chindex to IFC;
 
   
“Beijing UFH”
  the entity to be established in Beijing, PRC to undertake the construction,
equipping and operation of the Beijing Hospital;
 
   
“Business Day”
  a day when banks are open for business in New York, New York and Beijing, PRC
or, solely for the purpose of determining the applicable Interest Rate, London,
England;
 
   
“CAO”
  Compliance Advisor Ombudsman, the independent accountability mechanism for IFC
that impartially responds to environmental and social concerns of affected
communities and aims to enhance outcomes;
 
   
“CAO’s Role”
 
(i)    to respond to complaints by persons who have been or are likely to be
directly affected by the social or environmental impacts of IFC projects; and
 
   
 
 
(ii)   to oversee audits of IFC’s social and environmental performance,
particularly in relation to sensitive projects, and to ensure compliance with
IFC’s social and environmental policies, guidelines, procedures and systems;



--------------------------------------------------------------------------------



 



- 4 -

     
“Certificate of Incumbency and Authority”
  a certificate provided to IFC by the relevant Onshore Borrower in the form of
Schedule 1;
 
   
“Charters”
  with respect to Chindex, its certificate of incorporation, and with respect to
each of the Onshore Borrowers, its articles of association;
 
   
“Clinics”
  means the following:
 
   
 
 
(i)    the “Shunyi Clinic” located at No. 1 Lu, Nanxin Yuan, Likan Village,
Tianzhu Town, Shunyi District, Beijing, China;
 
   
 
 
(ii)   the “Jianguomen Clinic” located at Sub-level 1, Apartment Building of
Beijing International Hotel Club, No. 21 Jianguomen Wai Street, Chaoyang
District, Beijing, China;
 
   
 
 
(iii)   the “SRC Minhang Clinic” located at 555 Jinfeng Road, Minhang District,
Shanghai, China; and
 
   
 
 
(iv)   any other medical clinic established or to be established by any of
entities within the Group;
 
   
“Coercive Practice”
  the impairing or harming, or threatening to impair or harm, directly or
indirectly, any party or the property of the party to influence improperly the
actions of a party;
 
   
“Collusive Practice”
  an arrangement between two or more parties designed to achieve an improper
purpose, including to influence improperly the actions of another party;
 
   
“Consolidated” or “Consolidated Basis”
  has the meaning provided in Section 1.02 (c) (Financial Calculations);
 
   
“Corrupt Practice”
  the offering, giving, receiving or soliciting, directly or indirectly, of
anything of value to influence improperly the actions of another party;
 
   
“Country”
  the People’s Republic of China;
 
   
“Current Assets”
  the aggregate of the Chindex’s or the relevant Onshore Borrower’s, as
applicable, cash, investments classified as



--------------------------------------------------------------------------------



 



- 5 -

     
 
  “held for trading”, investments classified as “available for sale”, trade and
other receivables realizable within one year, inventories and prepaid expenses
which are to be charged to income within one year;
 
   
“Current Liabilities”
  the aggregate of all Liabilities of Chindex or the relevant Onshore Borrower,
as applicable, falling due on demand or within one year (including the portion
of Long-term Debt falling due within one year);
 
   
“Current Ratio”
  the result obtained by dividing Current Assets of such Person (less prepaid
expenses) by Current Liabilities of such Person. For the purposes of calculating
this ratio for Chindex, the balance in the Sinking Fund Account (as defined in
the IFC RMB Loan Agreement dated October 10, 2005) shall be deducted from
Current Assets and any payment due on the Sinking Fund Account within one year
shall be added to Current Liabilities;
 
   
“DEG Loan”
  the loan to be entered into between a Subsidiary of Chindex and DEG-The German
Investment and Development Company for the primary purpose of financing the
Projects;
 
   
“Derivative Transaction”
  any swap agreement, cap agreement, collar agreement, futures contract, forward
contract or similar arrangement with respect to interest rates, currencies or
commodity prices;
 
   
“Disbursement”
  any disbursement of the Loan;
 
   
“Disbursement
   
 
   
Interest Rate”
  for each Disbursement, a rate of interest equal to the sum of:
 
   
 
 
(i)    the Spread; and
 
   
 
 
(ii)   the Base Fixed Rate;
 
   
“Dollars” and “$”
  the lawful currency of the United States of America;
 
   
“EBITDA”
  for the year most recently ended for which Annual Reviewed Combined Financial
Statements of such Person are available, Net Income plus the sum of interest
expense, income taxes, extraordinary items, depreciation, amortization and any
other non-cash



--------------------------------------------------------------------------------



 



- 6 -

     
 
  expenses (to the extent each was deducted in the calculation of Net Income);
 
   
“ESRS”
  the Environmental and Social Review Summary dated July 18, 2007, which sets
out specific social and environmental measures as actions to be undertaken by
the Borrower, to enable the Project to comply with the Performance Standards, as
such may be amended or supplemented from time to time with IFC’s consent;
 
   
“Event of Default”
  any one of the events specified in Section 6.02 (Events of Default);
 
   
“Financing Documents”
  collectively:
 
   
 
 
(i)     this Agreement;
 
   
 
 
(ii)    the Share Retention Agreement;
 
   
 
 
(iii)   the Security Documents; and
 
   
 
 
(iv)   the Security Sharing Agreement;
 
   
“Financial Debt”
  any indebtedness of Chindex or the relevant Onshore Borrower, as applicable,
for or in respect of:
 
   
 
 
(i)     borrowed money;
 
   
 
 
(ii)   the outstanding principal amount of any bonds, debentures, notes, loan
stock, commercial paper, acceptance credits, bills or promissory notes drawn,
accepted, endorsed or issued by Chindex or such Onshore Borrower, as applicable;
 
   
 
 
(iii)   the deferred purchase price of assets or services (except trade accounts
incurred and payable in the ordinary course of business to trade creditors
within ninety (90) days of the date they are incurred and which are not
overdue);
 
   
 
 
(iv)   non-contingent obligations of Chindex or the relevant Onshore Borrower,
as applicable, to reimburse any other person for amounts paid by that person
under a letter of credit or similar instrument (excluding any letter of credit
or similar instrument issued for the benefit of Chindex or the relevant Onshore
Borrower, as



--------------------------------------------------------------------------------



 



- 7 -

     
 
 
          applicable, with respect to trade accounts that are payable in the
ordinary course of business within ninety (90) days of the date of determination
and which are not overdue);
 
   
 
 
(v)      the amount of any Liability in respect of any Financial Lease;
 
   
 
 
(vi)    amounts raised under any other transaction having the financial effect
of a borrowing and which would be classified as a borrowing (and not as an
off-balance sheet financing) under the Accounting Standards;
 
   
 
 
(vii)   the amount of Chindex’s or the relevant Onshore Borrower’s, as
applicable, obligations under derivative transactions entered into in connection
with the protection against or benefit from fluctuation in any rate or price
(but only the net amount owing by Chindex or such Onshore Borrower, as
applicable, after marking the relevant derivative transactions to market);
 
   
 
 
(viii)  any premium payable on a redemption or replacement of any of the
foregoing items; and
 
   
 
 
(ix)     the amount of any liability in respect of any guarantee or indemnity
for any of the foregoing items incurred by any other person;
 
   
“Financial Lease”
  any lease or hire purchase contract which would, under the Accounting
Standards, be treated as a finance or capital lease;
 
   
“Financial Plan”
  the proposed sources of financing for the Project as set out in Annex A
(Project Cost and Financial Plan);
 
   
“Financial Year”
  the accounting year of Chindex, or such Onshore Borrower commencing each year
on April 1 and ending on the following March 31, or such other period as Chindex
or such Onshore Borrower, with IFC’s consent, from time to time designates as
its accounting year;
 
   
“Fraudulent Practice”
  any action or omission, including misrepresentation, that knowingly or
recklessly misleads, or attempts to mislead, a party to obtain a financial
benefit or to avoid an obligation;



--------------------------------------------------------------------------------



 



- 8 -

     
“Grace Period”
  in respect of each Loan, the period commencing on the date of first
Disbursement of that Loan and ending on the date which is three years and three
calendar months following the date of such first Disbursement, subject to
Section 1.04 (Business Day Adjustment);
 
   
“Group”
  collectively, Chindex, the Onshore Borrowers, Beijing United Family Health
Center, Shanghai United Family Hospital, and any of their present or future
Subsidiaries or Affiliates;
 
   
“Guangzhou Hospital”
  the hospital and health care facility to be located in Guangzhou, as further
described in a report dated October 2006 and revised from time to time provided
by Chindex to IFC;
 
   
“Guangzhou Project”
  the construction, equipping and placing into operation of a hospital and
health care facility to be located in Guangzhou, as further described in a
report dated October 2006 and revised from time to time provided by Chindex to
IFC;
 
   
“Guangzhou UFH”
  the entity to be established in Guangzhou, PRC to undertake the construction,
equipping and operation of the Guangzhou Hospital;
 
   
“Guarantee Agreement”
  means each agreement entitled “Guarantee Agreement” between Chindex and the
IFC pursuant to which Chindex shall guarantee the payment obligations of each
Onshore Borrower under its respective Onshore Borrower Loan Agreement, in each
case, substantially in the form of Exhibit 1 hereto;
 
   
“Hospitals”
  the Beijing Hospital and the Guangzhou Hospital;
 
   
“IFC RMB Loan”
  the loan granted by IFC to pursuant to the RMB Loan Agreement dated
October 10, 2005;
 
   
“IFC RMB Loan Agreement”
  the “RMB Loan Agreement” signed among IFC on the one hand, and Beijing United
Family Health Center and Shanghai United Family Hospital, Inc. (as co-Onshore
Borrowers) on the other, dated October 10, 2005;



--------------------------------------------------------------------------------



 



- 9 -

     
“IFC Security”
  the security created by or pursuant to the Security Documents to secure all
amounts owing by the relevant Onshore Borrower to IFC under this Agreement;
 
   
“Increased Costs”
  the amount certified in an Increased Costs Certificate to be the net
incremental costs of, or reduction in return to, IFC in the Loan to any Onshore
Borrower in connection with the making or maintaining of such Loan that result
from:
 
   
 
 
(i)    any change in any applicable law or regulation or directive (whether or
not having the force of law) or in its interpretation or application by any
Authority charged with its administration; or
 
   
 
 
(ii)  compliance with any request from, or requirement of, any central bank or
other monetary or other Authority;
 
   
 
  which, in either case, after the date of this Agreement:
 
   
 
 
(A)   imposes, modifies or makes applicable any reserve, special deposit or
similar requirements against assets held by, or deposits with or for the account
of, or loans made by, IFC;
 
   
 
 
(B)   imposes a cost on IFC as a result of IFC having made such Loan or reduces
the rate of return on the overall capital of IFC that it would have achieved,
had IFC not made such Loan;
 
   
 
 
(C)   changes the basis of taxation on payments received by IFC in respect of
such Loan (otherwise than by a change in taxation of the overall net income of
IFC, if any); or
 
   
 
 
(D)   imposes on IFC any other condition regarding the making or maintaining of
such Loan;



--------------------------------------------------------------------------------



 



- 10 -

     
“Increased Costs Certificate”
  a certificate provided from time to time by IFC to the applicable Onshore
Borrower, certifying:
 
   
 
 
(i)     the circumstances giving rise to the Increased Costs;
 
   
 
 
(ii)    that the costs of IFC have increased or the rate of return has been
reduced;
 
   
 
 
(iii)   that, IFC, in IFC’s reasonable opinion, exercised reasonable efforts to
minimize or eliminate the relevant increase or reduction, as the case may be;
and
 
   
 
 
(iv)   the amount of Increased Costs;
 
   
 
   
“Interest Payment Date”
  in respect of each respective loan, and in respect of each year, the following
dates:
 
   
 
 
(i)    the first Interest Payment Date shall be the date which is three years
and three calendar months after the date of first Disbursement of the Loan; and
 
   
 
 
(ii)   each Interest Payment Date thereafter shall be the numerically
corresponding date falling six calendar months after the immediately preceding
Interest Payment Date;
 
   
 
  provided, however, that Section 1.04 (Business Day Adjustment) shall be
disregarded for the purpose of determining the date pursuant this definition.
 
   
“Interest Rate”
  for any particular Onshore Borrower, beginning on the Loan Consolidation Date,
the rate at which interest is payable on the Loan, as determined in accordance
with Article II;
 
   
“Interest Rate Setting Date”
  for each Disbursement, the date on which the Base Fixed Rate is set pursuant
to Section 2.03 (d)
 
   
“Joint Venture Agreements”
  the proposed joint venture agreements to be entered into between Chindex for
the incorporation of the Beijing UFH and Guangzhou UFH respectively;



--------------------------------------------------------------------------------



 



- 11 -

     
“Liabilities”
  the aggregate of all obligations (actual or contingent) of Chindex or the
relevant Onshore Borrower, as applicable, to pay or repay money, including,
without limitation:
 
   
 
 
(i)   Financial Debt;
 
   
 
 
(ii)   the amount of all liabilities of Chindex or such Onshore Borrower, as the
case may be, (actual or contingent) under any conditional sale or a transfer
with recourse or obligation to repurchase, including, without limitation, by way
of discount or factoring of book debts or receivables;
 
   
 
 
(iii)  taxes (including deferred taxes);
 
   
 
 
(iv)   trade accounts that are payable in the ordinary course of business within
ninety (90) days of the date they are incurred and which are not overdue
(including letters of credit or similar instruments issued for the benefit of
Chindex or such Onshore Borrower, as the case may be, with respect to such trade
accounts);
 
   
 
 
(v)   accrued expenses, including wages and other amounts due to employees and
other services providers;
 
   
 
 
(vi)   the amount of all liabilities of Chindex or such Onshore Borrower, as the
case may be, howsoever arising to redeem any of its shares; and
 
   
 
 
(vii)   to the extent not included in the definition of Financial Debt, the
amount of all liabilities of any person to the extent Chindex or such Onshore
Borrower, as the case may be, guarantees them or otherwise obligates itself to
pay them;



--------------------------------------------------------------------------------



 



- 12 -

     
 
   
“Liabilities to Tangible Net Worth Ratio”
  the result obtained by dividing Liabilities of such Person by Tangible Net
Worth of such Person. For the purpose of calculating this ratio based on the
Consolidated Financial Statements of Chindex, (i) the balance of the Sinking
Fund Account will be deducted from the IFC Loan amount outstanding for the
purposes of the Liabilities calculation and the balance in the Sinking Fund
Account will be deducted from Tangible Net Worth in the Tangible Net Worth
calculation; (ii) prior to Maturity, the Tranche B Notes and Tranche C notes as
defined in the Securities Purchase Agreement by and among Chindex International
Inc. and Magenta Magic Limited dated November 7, 2007 shall be deducted from the
Liabilities and added to Tangible Net Worth; and (iii) the letters of credit for
the medical product division of Chindex up to five million US dollars shall be
excluded from the Liabilities.
 
   
“Lien”
  any mortgage, pledge, charge, assignment, hypothecation, security interest,
title retention, preferential right, trust arrangement, right of set-off,
counterclaim or banker’s lien, privilege or priority of any kind having the
effect of security, any designation of loss payees or beneficiaries or any
similar arrangement under or with respect to any insurance policy or any
preference of one creditor over another arising by operation of law;
 
   
“Loan”
  for each Onshore Borrower, the loan specified in Section 2.01(a) (The Loan)
or, as the context requires, its principal amount from time to time outstanding;
 
   
“Loan Consolidation Date”
  for any particular Onshore Borrower, the first Interest Payment Date after the
Loan for that Onshore Borrower has been fully disbursed (or the undisbursed
balance of the relevant Loan has been canceled);
 
   
“Loan Currency”
  Dollars or $;
 
   
“Local Loan Agreement”
  has the meaning ascribed to that term in Section 4.02(b) (Loan Agreements with
Onshore Borrowers).



--------------------------------------------------------------------------------



 



- 13 -

     
“Long-term Debt”
  that part of Financial Debt whose final maturity, by its terms or terms of any
agreement relating to it, falls due more than one year after the date it is
incurred;
 
   
“Management Contract”
  the management agreements to be entered into between Chindex and each of the
respective Onshore Borrowers;
 
   
“Material Adverse Effect”
  a material adverse effect on:
 
   
 
 
(i)   the Onshore Borrower, its assets or properties;
 
   
 
 
(ii)   the Onshore Borrower’s business prospects or financial condition;
 
   
 
 
(iii)   with respect to each Onshore Borrower, the implementation of the Project
of such Onshore Borrower, the Financial Plan of such Onshore Borrower or the
carrying on of such Onshore Borrower’s business or operations; or
 
   
 
 
(iv)   the ability of the Onshore Borrower to comply with its obligations under
this Agreement, or under any other Transaction Document or Project Document to
which it is a party;
 
   
“Mortgage Agreements”
  the agreements entitled “Mortgage Agreement” to be entered into between IFC
and each of the Onshore Borrowers, pursuant to which, to the extent permitted by
applicable law and reasonably customary for such document in the Country, such
Onshore Borrower shall create a first ranking mortgage over all present and
future (i) immovable assets of such Onshore Borrowers, including all granted
land use rights of such Onshore Borrower, buildings and other rights of such
Onshore Borrower associated with these assets; and (ii) machinery and equipment
of such Onshore Borrower, and, in each case, in substantially the form of
Exhibit 2 attached hereto;
 
   
“Net Income”
  for any Financial Year, the excess (if any) of gross income over total
expenses (provided that income taxes shall be treated as part of total expenses)
appearing in the audited financial statements for such Financial Year;



--------------------------------------------------------------------------------



 



- 14 -

     
“Non-Cash Items”
  for any Financial Year, the net aggregate amount (which may be a positive or
negative number) of all non-cash expenses and non-cash credits which have been
subtracted or, as the case may be, added in calculating Net Income during that
Financial Year, including, without limitation, depreciation, amortization,
deferred taxes, provisions for severance pay of staff and workers, provision f
bad debt, bad debt write off and credits resulting from revaluation of the
assets’ book value;
 
   
“Obstructive Practice”
  (i) deliberately destroying, falsifying, altering or concealing of evidence
material to the investigation or making of false statements to investigators, in
order to materially impede a World Bank Group investigation into allegations of
a Corrupt Practice, Fraudulent Practice, Coercive Practice or Collusive
Practice, and/or threatening, harassing or intimidating any party to prevent it
from disclosing its knowledge of matters relevant to the investigation or from
pursuing the investigation, or (ii) acts intended to materially impede the
exercise of IFC’s access to contractually required information in connection
with a World Bank Group investigation into allegations of a Corrupt Practice,
Fraudulent Practice, Coercive Practice or Collusive Practice;
 
   
“Onshore Borrowers”
  Beijing UFH and Guangzhou UFH or either of them as the context may require;
 
   
“Peak Debt Service Coverage Ratio”
  the ratio obtained by dividing:
 
   
 
 
(i)   the aggregate, for the Financial Year most recently ended prior to the
relevant date of calculation for which audited financial statements are
available, of Chindex’s or the relevant Onshore Borrower’s, as applicable,
(A) Net Income, (B) Non-Cash Items and (C) the amount of all payments that were
due during that Financial Year on account of interest and other charges on
Financial Debt (to the extent deducted from Net Income);
 
   
 
  by



--------------------------------------------------------------------------------



 



- 15 -

     
 
 
(ii)  the aggregate of (A) the highest aggregate amount, in any financial year
after the financial year described in clause (i) above until the final scheduled
maturity of the IFC Loan, of all scheduled payments (including payments to be
made to the Sinking Fund Account pursuant to Section 6.01(d) of the IFC RMB Loan
Agreement and the difference between the final balloon payment the scheduled
balance in the Sinking Fund Account) falling due on account of principal of
Long-term Debt and interest and other charges on all Financial Debt and
(B) without double counting any payment already counted in the preceding
sub-clause (A), any payment required to be made to any debt service account in
such financial year under the terms of any agreement providing for Financial
Debt;
 
   
 
  where, for the purposes of clause (ii) above:
 
   
 
 
(x)  subject to sub-clause (y), for the computation of interest payable during
any period for which the applicable rate is not yet determined, that interest
shall be computed at the rate in effect at the time of the relevant date of
calculation;
 
   
 
 
(y)  interest on Short-term Debt in such Financial Year shall be computed by
reference to the aggregate amount of interest thereon paid during the Financial
Year in which the relevant date of calculation falls up to the end of the period
covered by the latest quarterly financial statements prepared by Chindex or
relevant Onshore Borrower, as applicable, multiplied by a factor of 4, 2 or 4/3
depending on whether the computation is made by reference to the financial
statements for the first quarter, the first two quarters or the first three
quarters, respectively; and



--------------------------------------------------------------------------------



 



- 16 -

     
“Performance Standards”
  IFC’s Performance Standards on Social & Environmental Sustainability, dated
April 30, 2006, copies of which have been delivered to and receipt of which has
been acknowledged by Chindex in the letter dated July 18, 2007;
 
   
“Person”
  any natural person, corporation, company, partnership, firm, voluntary
association, joint venture, trust, unincorporated organization, Authority or any
other entity whether acting in an individual, fiduciary or other capacity;
 
   
“Potential Event of Default”
  any event or circumstance which would, with notice, lapse of time, the making
of a determination or any combination thereof, become an Event of Default;
 
   
“Project”
  the Beijing Project and the Guangzhou Project or either one of them as the
context may requires;
 
   
“Project Physical Completion Date”
  in respect of each of the Projects, the date in which the following
requirements have been fully satisfied:
 
   
 
 
(i)    no Event of Default or Potential Event of Default with respect to the
applicable Onshore Borrower has occurred and is continuing;
 
   
 
 
(ii)   the facilities included in the applicable Project have been completed and
available for use by the applicable Onshore Borrower;
 
   
 
 
(ii)   the Hospital included in the applicable Project has been operational and
generating revenues for three (3) consecutive months;
 
   
 
 
(iv)  there are no material outstanding claims by contractors or supplier in
respect of the construction of the applicable Project (other than claims being
contested in good faith and with respect to which the applicable Onshore
Borrower has made adequate reserves, such reserves to be reasonably determined
by such Onshore Borrower in accordance with applicable accounting practices)
that has or could be reasonably expected to have a Material Adverse



--------------------------------------------------------------------------------



 



- 17 -

     
 
 
Effect and for which provisions have not been made;
 
 
 
(v)   the business license and the medical facility practicing permit required
for the operation of such Project has been obtained;
 
   
 
 
(vi)   the sites, equipment and facilities comprising such Project have been
acquired, developed, constructed and are operational in a manner consistent with
the applicable requirements of the Performance Standards;
 
   
 
 
(vii)   the applicable Onshore Borrower’s working capital is not less than the
working capital set forth in Annex A (Project Cost and Financial Plan);
 
   
 
 
(viii) the applicable Onshore Borrower has delivered to IFC a notice, signed by
an Authorized Representative, certifying that the requirements set out in
paragraphs (i) through (vii) above are fulfilled and IFC has not notified the
Onshore Borrower that it disputes the certifications made therein;
 
   
“Project Cost”
  the total estimated cost of the Project, as set forth in Annex A (Project Cost
and Financial Plan);
 
   
“Project Documents”
  collectively:
 
   
 
  (a)   the Management Contracts;
 
   
 
  (b)   the Joint Venture Agreements;
 
   
 
  (c)   the Charters;
 
   
“Prospective Debt Service Coverage Ratio”
  the ratio obtained by dividing:
 
   
 
 
(i)   the aggregate, for the Financial Year most recently ended prior to the
relevant date of calculation for which audited financial statements are
available, of the Onshore Borrower’s (A) Net Income, (B) Non-Cash Items and
(C) the amount of all payments that were due during that Financial Year on
account of



--------------------------------------------------------------------------------



 



- 18 -

     
 
   
 
 
interest and other charges on Financial Debt (to the extent deducted from Net
Income);
 
 
 
by
 
   
 
 
(ii)  the aggregate of (A) all scheduled payments (including, in the case of the
loan made under the IFC RMB Loan Agreement, payments to be made to the Sinking
Fund Account pursuant to Section 6.01(d) of the IFC RMB Loan Agreement and the
difference between the final balloon payment of such loan and the scheduled
balance in the Sinking Fund Account) that fall due during the financial year in
which the relevant date of calculation falls on account of principal of
Long-term Debt and interest and other charges on all Financial Debt and
(B) without double counting any payment already counted in the preceding
sub-clause (A), any payment made or required to be made to any debt service
account under the terms of any agreement providing for Financial Debt;
 
   
 
  where, for the purposes of clause (ii) above:
 
   
 
 
(x)  subject to sub-clause (y) below, for the computation of interest payable
during any period for which the applicable rate is not yet determined, that
interest shall be computed at the rate in effect at the time of the relevant
date of calculation; and
 
   
 
 
(y)  interest on Short-term Debt payable in the Financial Year in which the
relevant date of calculation falls shall be computed by reference to the
aggregate amount of interest thereon paid during that Financial Year up to the
end of the period covered by the latest quarterly financial statements prepared
by the Onshore Borrower multiplied by a factor of 4, 2 or 4/3 depending on
whether the computation is made by reference to the financial statements for the
first quarter, the first



--------------------------------------------------------------------------------



 



- 19 -

     
 
 
two quarters or the first three quarters, respectively;
 
“Prospective Debt Service and Capital Expenditure Coverage Ratio”
  the ratio obtained by dividing:
 
   
 
 
(i)   the aggregate, for the Financial Year most recently ended prior to the
relevant date of calculation for which audited financial statements are
available, of (A) Net Income for that Financial Year, (B) Non-Cash Items and
(C) the amount of all payments that were due during that Financial Year on
account of interest and other charges on Financial Debt (to the extent deducted
from Net Income);
 
   
 
 
after deducting from that aggregate the amount of capital expenditure actually
expended to that date or as projected for the entire Financial Year for the
Financial Year in which the relevant date of calculation falls;
 
   
 
 
by
 
   
 
 
(ii)  the aggregate of (A) all scheduled payments (including, in the case of the
IFC RMB Loan, payments to be made to the Sinking Fund Account pursuant to
Section 6.01 (d) of the RMB Loan Agreement and the difference between the final
balloon payment the scheduled balance in the Sinking Fund Account) that fall due
during the Financial Year in which the relevant date of calculation falls on
account of principal of Long-term Debt and interest and other charges on all
Financial Debt and (B) without double counting any payment already counted in
the preceding sub-clause (A), any payment made or required to be made to any
debt service account under the terms of any agreement providing for Financial
Debt (excluding voluntary prepayments);
 
   
 
  where, for the purposes of clause (ii) above:
 
   
 
 
(x)  subject to sub-clause (y) below, for the computation of interest payable
during any period for which the applicable rate is not yet determined, that
interest shall be computed at



--------------------------------------------------------------------------------



 



- 20 -

     
 
   
 
 
the rate in effect at the time of the relevant date of calculation; and
 
 
 
(y)  interest on Short-term Debt payable in the Financial Year in which the
relevant date of calculation falls shall be computed by reference to the
aggregate amount of interest thereon paid during that Financial Year up to the
end of the period covered by the latest quarterly financial statements prepared
by the Onshore Borrower multiplied by a factor of 4, 2 or 4/3 depending on
whether the computation is made by reference to the financial statements for the
first quarter, the first two quarters or the first three quarters, respectively;
 
   
“Relevant Spread”
  2.75% per annum provided that the Relevant Spread shall be reduced to:
 
   
 
   
 
 
(i)   2.50% from and as of the date on which the Project Physical Completion
Dates in respect of both Projects have been attained; and
 
   
 
 
(ii)   provided that the Project Physical Completion Dates of both Projects have
been attained, 2.00% from and as of the date on which BDO has issued written
confirmation (the “Confirmation”) to IFC that all of the following ratios have
been satisfied based on the most recent financial statements of Chindex
(calculated on a Consolidated Basis) (the “Confirmation Date”):
 
   
 
 
(a)   the Current Ratio is at least 1.5;
 
   
 
 
(b)   the Peak Debt Service Coverage Ratio is not less than 1.2; and
 
   
 
 
(c)   the Prospective Debt Service Coverage Ratio will be greater than 1.7.
 
   
 
  Such reduction in the Relevant Spread shall be effective on the date
immediately succeeding the Confirmation Date, provided that there has been no
manifest error in the Confirmation. For each such reduction in the Relevant
Spread, IFC shall issue written notice to the

 



--------------------------------------------------------------------------------



 



- 21 -

     
 
  Onshore Borrower of the reduction, along with confirmation of the date on
which such reduction shall apply;
 
   
“RMB”
  the lawful currency of the Country;
 
   
“Sanctionable Practice”
  any Corrupt Practice, Fraudulent Practice, Coercive Practice, Collusive
Practice, or Obstructive Practice, as those terms are defined herein and
interpreted in accordance with the Anti-Corruption Guidelines attached to this
Agreement as Annex D;
 
   
“S&EA”
  the social and environmental assessments prepared by the Onshore Borrower in
accordance with the Performance Standards;
 
   
“S&E Management System”
  the Onshore Borrower’s social and environmental management system enabling it
to identify, assess and manage Project risks on an ongoing basis;
 
   
“Security Documents”
  the documents providing for the IFC Security
consisting of:
 
   
 
 
(i)    the Mortgage Agreement;
 
   
 
 
(ii)   the Share Pledge Agreement; and
 
   
 
 
(iii)  the Guarantee Agreement;
 
   
“Security Sharing Agreement”
  the agreement entitled “Security Sharing Agreement” to be entered into between
IFC and the other senior secured creditor providing the loan financing included
in the Financial Plan;
 
   
“Share Pledge Agreement”
  the agreements entitled “Share Pledge Agreement” to be entered into between
Chindex and IFC, (a) pursuant to which, to the extent permitted by applicable
law and reasonably customary for such document in the Country, Chindex shall
create a first ranking pledge over all of its equity interest in each of the
Onshore Borrowers in favor of IFC to secure such Onshore Borrower’s and payment
obligations to IFC, (b) providing for its termination in the event that (i) such
Onshore Borrower’s Project Physical Completion Date has been achieved, (ii) the
aggregate cash generation from such Onshore Borrower for the preceding



--------------------------------------------------------------------------------



 



- 22 -

     
 
  four quarters was at least $2,5000,000, and (iii) the Peak Debt Service Ratio
based on the most recent Chindex Consolidated Financial Statements is not less
than 1.2, and, (c) in substantially the form of Exhibit 3attached hereto;
 
   
“Share Retention Agreement”
  the agreement entitled “Share Retention Agreement” to be entered in to between
Roberta Lipson (the “Major Shareholder”) and IFC, pursuant to which during the
Restricted Period, the Major Shareholder shall not, directly or indirectly,
sell, transfer, assign, or otherwise dispose of (“Transfer”) any shares of
Class B Common Stock owned by her in the Company or any right, title or interest
therein or thereto to any third party, except that the Major Shareholder shall
have the right to Transfer no more than 20,000 shares of Class B Common Stock
owned by her in the Company as of date hereof to a trust or trusts to be created
for the benefit of any child, or children, of the Major Shareholder, provided,
that the voting power of the above-mentioned trust(s) shall be retained by the
Major Shareholder and such trust(s) shall be subject to the same restrictions as
the Major Shareholder under this Agreement.
 
   
 
  For the purposes of the foregoing, the term “Restricted Period” means the
period commencing from the date of this Agreement until the earlier of:
 
   
 
 
(i)   in the event that both Hospitals are to be constructed and opened for
operation, then the earlier of:
 
   
 
 
      (x) two years have elapsed since the official commencement of operation by
both of the Hospitals; or
 
   
 
 
      (y) one year has elapsed since both Hospitals have respectively achieved a
break-even EBITDA for any 12-month period ending on a date that is the last day
of a fiscal quarter as evidenced by audited Financial Statements for such
period; or
 
   
 
 
      (z) the fifth anniversary of the date of this Agreement;



--------------------------------------------------------------------------------



 



- 23 -

     
 
  OR
 
   
 
 
(ii)  in the event that only one Hospital is to be constructed and opened for
operation, then the earlier of:
 
   
 
 
      (x) two years have elapsed since the official commencement of operation by
such Hospital, or
 
   
 
 
      (y) one year has elapsed since such Hospital has achieved a break-even
EBITDA for any 12-month period ending on a date that is the last day of a fiscal
quarter as evidenced by audited Financial Statements for such period, or
 
   
 
 
      (z) the fifth anniversary of the date of this Agreement;
 
   
“Short-term Debt”
  all Financial Debt other than Long-term Debt;
 
   
“Sinking Fund Account”
  the bank account opened and maintained by each of Beijing United Family Health
Center and Shanghai United Family Hospital Inc. pursuant to the terms and
conditions of the IFC RMB Loan Agreement;
 
   
“Subsidiary”
  with respect to a Person, an Affiliate over 50% of whose capital is owned,
directly or indirectly, by such Person;
 
   
“Tangible Net Worth”
  the aggregate of:
 
   
 
 
(i)     (A)    the amount paid up or credited as paid up on the share capital of
Chindex or the relevant Onshore Borrower, as the case may be; and
 
   
 
 
         (B)    the amount standing to the credit of the reserves of Chindex or
the relevant Onshore Borrower, as the case may be (including, without
limitation, any share premium account, capital redemption reserve funds and any
credit balance on the accumulated profit and loss account);



--------------------------------------------------------------------------------



 



- 24 -

     
 
  after deducting from the amounts in (A) and (B):
 
   
 
 
(x)  any debit balance on the profit and loss account or impairment of the
issued share capital of Chindex or the relevant Onshore Borrower, as the case
may be (except to the extent that deduction with respect to that debit balance
or impairment has already been made);
 
   
 
 
(y)  amounts set aside for dividends or taxation (including deferred taxation);
and
 
   
 
 
(z)  amounts attributable to capitalized items such as goodwill, trademarks,
deferred charges, licenses, patents and other intangible assets; and
 
   
 
 
(ii)  if applicable, that part of the net results of operations and the net
assets of any Subsidiary of Chindex or the relevant Onshore Borrower, as the
case may be, attributable to interests that are not owned, directly or
indirectly, by Chindex or the relevant Onshore Borrower, as the case may be;
 
   
“Taxes”
  any present or future taxes, withholding obligations, duties and other charges
of whatever nature levied by any Authority;
 
   
“Transaction Documents”
  together, the Financing Documents, the Security Documents, the Security
Sharing Agreement and the Share Retention Agreement;
 
   
“World Bank”
  the International Bank for Reconstruction and Development, an international
organization established by Articles of Agreement among its member countries.

     Section 1.02. Financial Calculations. (a) All financial calculations to be
made under, or for the purposes of, this Agreement shall be made in accordance
with the Accounting Standards and, except as otherwise required by a provision
of this



--------------------------------------------------------------------------------



 



- 25 -

Agreement, shall be calculated from the then most recent consolidated quarterly
financial statements delivered to IFC or, where those statements are with
respect to the last quarter of a of a Financial Year then, at IFC’s option, from
the consolidated audited financial statements for the relevant Financial Year.
Any Material Adverse Effect that occurs after the end of the period covered by
the financial statements used to make the relevant financial calculations shall
also be taken into account in calculating the relevant figures.
     (b) Where quarterly financial statements from the last quarter of a
Financial Year are used for the purpose of making certain financial calculations
then, at IFC’s option, those calculations may instead be made from the audited
financial statements for such Financial Year.
     (c) If a financial calculation is to be made under or for the purposes of
this Agreement or any other Transaction Document on a Consolidated Basis, that
calculation shall be made by reference to the sum of all amounts of similar
nature reported in the relevant financial statements of each of the entities
whose accounts are to be consolidated with the accounts of Chindex or the
applicable Onshore Borrower, as the case may be, plus or minus the consolidation
adjustments customarily applied to avoid double counting of transactions among
any of those entities, including Chindex or the applicable Onshore Borrower, as
the case may be.
     Section 1.03. Interpretation. In this Agreement, unless the context
otherwise requires:
     (a) headings are for convenience only and do not affect the interpretation
of this Agreement;
     (b) words importing the singular include the plural and vice versa;
     (c) a reference to an Annex, Article, party, Schedule or Section is a
reference to that Article or Section of, or that Annex, party or Schedule to,
this Agreement;
     (d) a reference to a document includes an amendment or supplement to, or
replacement or novation of, that document but disregarding any amendment,
supplement, replacement or novation made in breach of this Agreement; and
     (e) a reference to a party to any document includes that party’s successors
and permitted assigns.
     Section 1.04. Business Day Adjustment. (a) When an Interest Payment Date is
not a Business Day, then such Interest Payment Date shall be automatically
changed to the next Business Day in that calendar month (if there is one) or the
preceding Business Day (if there is not).



--------------------------------------------------------------------------------



 



- 26 -

     (b) When the day on or by which a payment is due to be made is not a
Business Day, that payment shall be made on or by the next Business Day in that
calendar month (if there is one) or the preceding Business Day (if there is
not).
ARTICLE II
The Loan
     Section 2.01. The Loan. (a) Subject to the provisions of this Agreement,
IFC agrees to lend to Chindex and each of the Onshore Borrowers an aggregate
amount of Twenty Five Million Dollars ($25,000,000) (the “Total Loan Amount”).
The rights and obligations of Chindex and each of the Onshore Borrowers shall be
several, not joint.
     (b) The Total Loan Amount shall be allocated between the Onshore Borrowers
in accordance with a notice delivered by Chindex prior to the execution of the
Local Loan Agreements (each, an “Onshore Allocation” or the “Loans”). Unless
with the express written consent of IFC, a single Onshore Allocation for an
Onshore Borrower shall not exceed sixty percent (60%) of the Total Loan Amount.
     (c) Each such Onshore Allocation shall be disbursed directly to the to
applicable Onshore Borrower. In no event shall the sum of the two Onshore
Allocations exceed the Total Loan Amount.
     Section 2.02. Disbursement Procedure. (a) Each Onshore Borrower may request
Disbursements of its Loan by delivering to IFC, at least ten (10) Business Days
prior to the proposed date of disbursement, a Disbursement request substantially
in the form of Schedule 2.
     (b) All Disbursements of the Loan for a particular Onshore Borrower shall
be made directly to the applicable Onshore Borrower. The maximum aggregate
amount of Disbursements to a single Onshore Borrowers shall not exceed such
Onshore Borrower’s Onshore Allocation. Each Disbursement shall be made by IFC at
a bank in New York, New York for further credit to the relevant Onshore
Borrower’s account at a bank in the Country, or any other place acceptable to
IFC, all as specified by Chindex or such Onshore Borrower in the relevant
Disbursement request.
     (c) Each Disbursement (other than the last one) shall be made in an amount
of not less than $2,500,000. No more than three (3) Disbursements may be
requested in respect of each Onshore Allocation.
     (d) The relevant Onshore Borrower shall deliver to IFC a receipt,
substantially in the form of Schedule 3, within five (5) Business Days following
each Disbursement to such Onshore Borrower.



--------------------------------------------------------------------------------



 



- 27 -

     Section 2.03. Interest. Subject to the provisions of Section 2.04 (Default
Rate Interest), the each Onshore Borrower shall pay interest on its Loan in
accordance with this Section 2.03:
     (a) Interest on the Loan for a relevant Onshore Borrower shall accrue from
day to day, be prorated on the basis of a 360-day year for the actual number of
days in the relevant period and be payable in arrears on each Interest Payment
Date; provided that with respect to any Disbursement made less than fifteen
(15) days before an Interest Payment Date, interest on that Disbursement shall
be payable commencing on the second Interest Payment Date following the date of
that Disbursement.
     (b) Up to the Loan Consolidation Date, an Onshore Borrower shall pay
interest on the amount of each Disbursement outstanding from time to time at the
Disbursement Interest Rate applicable to that Disbursement.
     (c) For the purpose of determining the Disbursement Interest Rate
applicable to each Disbursement, IFC shall, on the relevant Interest Rate
Setting Date, determine the Base Fixed Rate for that Disbursement using the
methodology set out in Annex AA, add the Relevant Spread and promptly notify the
Onshore Borrower of the Disbursement Interest Rate applicable to that
Disbursement.
     (d) For each Disbursement, the Onshore Borrower shall specify the date on
which to determine the applicable Base Fixed Rate, which date shall be two
(2) Business Days before the proposed date of such Disbursement. In the event
the conditions of disbursement relevant to that Disbursement have not been
fulfilled to IFC’s satisfaction or waived by IFC by the rate-setting date
specified in the relevant request for Disbursement, then, after the relevant
conditions of disbursement have been fulfilled to IFC’s satisfaction or waived
by IFC, the Onshore Borrower shall specify a new date on which to determine the
Base Fixed Rate, which shall be two (2) Business Days before the new proposed
date of the requested Disbursement unless otherwise specified by IFC.
     (e) The relevant Onshore Borrower may from time to time at any time in
connection with any proposed Disbursement request from IFC an indication of what
the Disbursement Interest Rate would be for such a Disbursement as of the date
of that request. As promptly as practicable after that request, IFC shall advise
the Onshore Borrower of the indicative Disbursement Interest Rate.
     (f) Beginning on and including the applicable Loan Consolidation Date for a
particular Onshore Borrower, the Onshore Borrower shall pay interest at the
applicable Interest Rate on the full amount of the Loan outstanding for that
Onshore Borrower from time to time. The “Interest Rate” for a particular Onshore
Borrower shall be the rate calculated by IFC equal to the weighted average of
the Loan Disbursement Interest Rates for the relevant Onshore Borrower, the
weighting being based on the principal amount of each Disbursement to that
Onshore Borrower in relation to the entire principal amount of the Loan for that
Onshore Borrower and the average being rounded up to the nearest two decimal
places. IFC shall determine the Interest Rate for each Onshore Borrower not less



--------------------------------------------------------------------------------



 



- 28 -

than two (2) Business Days before the relevant Loan Consolidation Date and
promptly notify the relevant Onshore Borrower of that rate.
     (g) The determination by IFC of each Disbursement Interest Rate or the
Interest Rate, as the case may be, shall be final and conclusive and bind the
Borrower (unless the Borrower shows to IFC’s reasonable satisfaction that the
determination involves manifest error).
     Section 2.04. Default Rate Interest. (a) Without limiting the remedies
available to IFC under this Agreement or otherwise (and to the maximum extent
permitted by applicable law), if any Onshore Borrower fails to make any payment
of principal or interest (including interest payable pursuant to this Section)
or any other payment provided for in Section 2.07 (Fees) when due as specified
in this Agreement (whether at stated maturity or upon acceleration), such
Onshore Borrower shall pay interest on the amount of that payment due and unpaid
by such Onshore Borrower at the rate which shall be the sum of two per cent (2%)
per annum and the Interest Rate in effect from time to time.
     (b) Interest at the rate referred to in Section 2.04 (a) shall accrue from
the date on which payment of the relevant overdue amount became due until the
date of actual payment of that amount (as well after as before judgment), and
shall be payable by such Onshore Borrower on demand or, if not demanded, on each
Interest Payment Date falling after any such overdue amount became due.
     Section 2.05. Repayment. (a) Subject to Section 1.04 (Business Day
Adjustment), in respect of each Loan made to an Onshore Borrower, such Onshore
Borrower shall commence repayment of the principal of such Loan on the first
Interest Payment Date .
     (b) Subject to Section 1.04 (Business Day Adjustment), following completion
of the Grace Period, in respect of each separate Onshore Allocation, the
relevant Onshore Borrower shall repay the principal amount of the Loan made to
it in accordance with the following schedule:

          12 Month Period         Immediately Following   First or Second    
Completion of Grace   Interest Payment Date in     Period   Relevant 12 Month
Period   Principal Amount Due Year 1   First   961,538.00     Second  
961,538.00 Year 2   First   961,538.00     Second   961,538.00 Year 3   First  
961,538.00



--------------------------------------------------------------------------------



 



- 29 -

          12 Month Period         Immediately Following   First or Second    
Completion of Grace   Interest Payment Date in     Period   Relevant 12 Month
Period   Principal Amount Due     Second   961,538.00 Year 4   First  
961,538.00     Second   961,538.00 Year 5   First   961,538.00     Second  
961,538.00 Year 6   First   961,538.00     Second   961,538.00 Year 7   First  
961,544.00

     (c) If the outstanding balance of the Loan in respect of any particular
Onshore Allocation at the date of completion of the Grace Period is less than
US$12,500,000 million, then the amounts in the column entitled “Principal Amount
Due” in Section 2.05 (b) above, shall be adjusted on a pro-rata basis.
     (d) Any principal amount of the Loan repaid under this Agreement may not be
re-borrowed.
     Section 2.06. Prepayment Without prejudice to Section 2.10 (b) (Increased
Costs), Section 2.14 (Taxes), and Section 5.04 (c) (Insurance):
     (a) each Onshore Borrower may prepay on all or any part of the Loan made to
it, on not less than fifteen (15) days’ prior notice to IFC, but only if:

  (i)   such Onshore Borrower simultaneously pays all accrued interest and
Increased Costs (if any) on the amount of such Loan to be prepaid, together with
and all other amounts then due and payable by it under this Agreement;     (ii)
  for a partial prepayment, that prepayment is an amount not less than one
million Dollars ($1,000,000);     (iii)   if requested by IFC, the Onshore
Borrower delivers to IFC, prior to the date of prepayment, evidence reasonably
satisfactory to IFC that all necessary Authorizations for prepayment have been
obtained; and

     (iv) the redeployment cost with respect to the amount of the Loan to be
prepaid as determined by IFC in accordance with the methodology set out in Annex
BB.



--------------------------------------------------------------------------------



 



- 30 -

     (b) Amounts of principal prepaid under this Section shall be applied by IFC
on a pro-rata basis to the remaining repayment installments of the Loan made to
such Onshore Borrower.
     (c) Upon delivery of a notice in accordance with Section 2.06 (a), the
relevant Onshore Borrower shall make the prepayment in accordance with the terms
of that notice.
     (d) Any principal amount of the Loan prepaid under this Agreement may not
be re-borrowed.
     (e) If any Onshore Borrower prepays any other long-term loans (other than
in connection with a refinancing, replacement or restructuring with similar or
better terms) made to it, IFC will have the right to require prepayment of the
Loan made to such Onshore Borrower on a pro-rata basis.
     Section 2.07. Fees. (a) Chindex or the relevant Onshore Borrower shall pay
to IFC a commitment fee:

  (i)   at the rate of one-half of one per cent (1/2 %) per annum on that part
of such Onshore Borrower’s Onshore allocation that from time to time has not
been disbursed or canceled, beginning to accrue on the date of this Agreement;

  (ii)   pro rated on the basis of a 360-day year for the actual number of days
elapsed; and

  (iii)   payable annually, in arrears, payable:

  a.   until the first Interest Payment Date, in arrears on September 28th of
each year (the first such payment to be due on September 28, 2008); and

  b.   on and after the first Interest Payment Date, in arrears (A) on such
first Interest Payment Date, and (B) annually thereafter on an Interest Payment
Date.

     (b) Chindex or the relevant Onshore Borrower shall pay to IFC:

  (i)   a front-end fee (“Frond-end Fee”) on each Onshore Allocation of one
point one eight per cent (1.18%) of the amount of the Loan to be made to such
Onshore Borrower, to be paid:

  a.   40% on the date which is thirty (30) days after the date of this
Agreement; and

  b.   60% on September 28, 2008;



--------------------------------------------------------------------------------



 



- 31 -



    the Front-end Fee shall be reduced to 1% if the Borrower has not entered
into the DEG Loan on or before January 31, 2008 and any amounts previously paid
to the IFC which exceed the amounts that would have been paid if the Frond-end
Fee had been 1% since the date of this Agreement should be reimbursed by IFC to
Chindex.

  (ii)   a portfolio supervision fee of $10,000 per annum starting from the year
after IFC RMB Loan is fully repaid, provided, however, that after the date that
the Local Loan Agreements become effective this portfolio fee shall be paid
solely by the Onshore Borrowers in an amount of $5,000 each; and

  (iii)   if such Onshore Borrower and IFC agree to restructure all or part of
the Loan made to such Onshore Borrower, such Onshore Borrower and IFC shall
negotiate in good faith an appropriate amount to compensate IFC for the
additional work of IFC staff required in connection with such restructuring.

     Section 2.08. Currency and Place of Payments. (a) Each Onshore Borrower
shall make all payments of principal, interest, fees, and any other amount due
to IFC and payable by such Onshore Borrower under this Agreement in the Loan
Currency, in same day funds, to the account of IFC at Citibank, N.A., 111 Wall
Street, New York, New York, U.S.A., ABA#021000089 for credit to IFC’s account
number 36085579, or at such other bank or account in New York as IFC from time
to time designates. Payments must be received in IFC’s designated account no
later than 1:00 p.m. New York time.
     (b) The tender or payment of any amount payable under this Agreement
(whether or not by recovery under a judgment) in any currency other than the
Loan Currency shall not novate, discharge or satisfy the obligation of the
applicable Onshore Borrower to pay in the Loan Currency all amounts payable by
it under this Agreement except to the extent that (and as of the date when) IFC
actually receives funds in the Loan Currency;
     (c) Each Onshore Borrower shall indemnify IFC against any losses resulting
from a payment being received or an order or judgment being given under this
Agreement in any currency other than the Loan Currency or any place other than
the account specified in, or pursuant to, Section 2.08 (a). Each Onshore
Borrower shall, as a separate obligation, pay such additional amount as is
necessary to enable IFC to receive, after conversion to the Loan Currency at a
market rate and transfer to that account, the full amount due to IFC under this
Agreement in the Loan Currency and in the account specified in, or pursuant to,
Section 2.08 (a).
     (d) Notwithstanding the provisions of Section 2.08 (a) and Section 2.08
(b), IFC may require the applicable Onshore Borrower to pay (or reimburse IFC)
for any Taxes, fees, costs, expenses and other amounts payable by such Onshore
Borrower under



--------------------------------------------------------------------------------



 



- 32 -

Section 2.14 (a) (Taxes) and Section 2.15 (Expenses) in the currency in which
they are payable, if other than the Loan Currency.
     Section 2.09. Allocation of Partial Payments. If at any time IFC receives
less than the full amount then due and payable to it by an Onshore Borrower
under this Agreement, IFC may allocate and apply the amount received to satisfy
the payment obligations of such Onshore Borrower under this Agreement in any way
or manner and for such purpose or purposes under this Agreement as IFC in its
sole discretion determines, notwithstanding any instruction that such Onshore
Borrower may give to the contrary.
     Section 2.10. Increased Costs. On each Interest Payment Date, each Onshore
Borrower shall pay, in addition to interest payable by it, the amount which IFC
from time to time notifies to such Onshore Borrower in an Increased Costs
Certificate as being the aggregate Increased Costs of IFC in connection with the
Loan made to such Onshore Borrower which is accrued and unpaid prior to that
Interest Payment Date.
     Section 2.11. Unwinding Costs. (a) If IFC incurs any cost, expense or loss
as a result of any Onshore Borrower:

  (i)   failing to borrow in accordance with a request for Disbursement made by
such Onshore Borrower pursuant to Section 2.02 (Disbursement Procedure); or

  (ii)   failing to prepay in accordance with a notice of prepayment delivered
by such Onshore Borrower;

then such Onshore Borrower shall immediately pay to IFC the amount that IFC from
time to time notifies to such Onshore Borrower as being the amount of those
costs, expenses and losses incurred.
     (b) For the purposes of this Section, “costs, expenses or losses” include
any premium, penalty or expense incurred to liquidate or obtain third party
deposits, borrowings, hedges or swaps in order to make, maintain, fund or hedge
all or any part of any Disbursement or prepayment of the applicable Loan, or any
payment of all or part of the applicable Loan upon acceleration.
     Section 2.12. Suspension or Cancellation by IFC. (a) IFC may, by notice to
the applicable Onshore Borrower, suspend the right of such Onshore Borrower to
Disbursements or cancel the undisbursed portion of the Loan to such Onshore
Borrower in whole or in part:

  (i)   if the first Disbursement to such Onshore Borrower has not been made by
February 1, 2009, or such other later date as the parties agree;



--------------------------------------------------------------------------------



 



- 33 -



  (ii)   if any Event of Default has occurred and is continuing; or

  (iii)   after January 1, 2011.

     (b) Upon the giving of any such notice, the right of the relevant Onshore
Borrower to any further Disbursement, and its obligation to make any payments of
the commitment fee set out in Section 2.07(a), shall be suspended or canceled,
as the case may be. The exercise by IFC of its right of suspension shall not
preclude IFC from exercising its right of cancellation, either for the same or
any other reason specified in Section 2.12 (a) and shall not limit any other
provision of this Agreement. Upon any cancellation the Onshore Borrower shall,
subject to paragraph (c) of this Section 2.13, pay to IFC all fees and other
amounts accrued (whether or not then due and payable) under this Agreement up to
the date of that cancellation.
     (c) In the case of partial cancellation of the Loan pursuant to paragraph
(a) of this Section 2.12, or Section 2.13 (a), interest on the amount then
outstanding of the Loan remains payable as provided in Section 2.03 (Interest).
     Section 2.13. Cancellation by the Onshore Borrower. (a) Each Onshore
Borrower or Chindex may, by notice to IFC, irrevocably request IFC to cancel the
undisbursed portion of the Loan to be made to it on the date specified in that
notice (which shall be a date not earlier than thirty (30) days after the date
of that notice).
     (b) IFC shall, by notice to the applicable Onshore Borrower or Chindex, as
the case may be, cancel the undisbursed portion of the Loan to be made to it
effective as of that specified date if:

  (i)   subject to Section 2.12(c), IFC has received all fees and other amounts
accrued (whether or not then due and payable) to such Onshore Borrower or
Chindex, as the case may be, under this Agreement up to such specified date; and

  (ii)   if any amount of the Loan to such Onshore Borrower is then outstanding,
IFC is reasonably satisfied that such Onshore Borrower has sufficient long-term
funding available, on terms satisfactory to IFC, to cause the Project Physical
Completion Date for the Project of such Onshore Borrower to occur as scheduled.

     (c) Any portion of the Loan that is cancelled under this Section 2.13 may
not be reinstated or disbursed.
     Section 2.14. Taxes. (a) Each Onshore Borrower shall pay or cause to be
paid all Taxes (other than taxes, if any, payable on the overall income of IFC)
on or in connection with the payment of any and all amounts due by it under this
Agreement that are now or in the future levied or imposed by any Authority of
the Country or by any



--------------------------------------------------------------------------------



 



- 34 -

organization of which the Country is a member or any jurisdiction through or out
of which a payment by such Onshore Borrower is made.
     (b) All payments of principal, interest, fees and other amounts due under
this Agreement shall be made without deduction for or on account of any Taxes.
     (c) If any Onshore Borrower is prevented by operation of law or otherwise
from making or causing to be made those payments without deduction, the
principal or (as the case may be) interest, fees or other amounts payable by it
and due under this Agreement shall be increased to such amount as may be
necessary so that IFC receives the full amount it would have received (taking
into account any Taxes payable on amounts payable by the Onshore Borrower under
this subsection) had those payments been made without that deduction.
     (d) If Section 2.13(c) applies and IFC so requests, the applicable Onshore
Borrower shall deliver to IFC official tax receipts evidencing payment (or
certified copies of them) within thirty (30) days of the date of that request.
     Section 2.15. Expenses. (a) Each Onshore Borrower shall pay or, as the case
may be, reimburse IFC any amount paid by it on account of, all taxes (including
stamp taxes), duties, fees or other charges payable on or in connection with the
execution, issue, delivery, registration or notarization of the Transaction
Documents to which such Onshore Borrower is a party and any other documents
related to this Agreement or any other Transaction Document to which such
Onshore Borrower is a party.
     (b) Each Onshore Borrower shall pay to IFC or as IFC may direct:

  (ii)   the fees and expenses of IFC’s legal counsel in the Country incurred in
connection with:

  (A)   the preparation of the investment by IFC provided for under this
Agreement and any other Transaction Document to which such Onshore Borrower is a
party;

  (B)   the preparation and/or review, execution and, where appropriate,
translation and registration of the Transaction Documents to which such Onshore
Borrower is a party and any other documents related to them;

  (C)   the giving of any legal opinions required by IFC under this Agreement
and any other Transaction Document to which such Onshore Borrower is a party;

  (D)   the administration by IFC of the investment provided for in this
Agreement or otherwise in connection with any



--------------------------------------------------------------------------------



 



- 35 -

      amendment, supplement or modification to, or waiver under, any of the
Transaction Documents to which such Onshore Borrower is a party;

  (E)   the registration (where appropriate) and the delivery of the evidences
of indebtedness relating to the Loan to such Onshore Borrower and its
disbursement;

  (F)   the occurrence of any Event of Default or Potential Event of Default
with respect to such Onshore Borrower; and

  (G)   the release of the IFC Security following repayment in full of the Loan
by such Onshore Borrower; and

  (ii)   the costs and expenses incurred by IFC in relation to efforts to
enforce or protect its rights under any Transaction Document to which such
Onshore Borrower is a party, or the exercise of its rights or powers consequent
upon or arising out of the occurrence of any Event of Default or Potential Event
of Default relating to such Onshore Borrower, including legal and other
professional consultants’ fees on a full indemnity basis.

ARTICLE III
Representations and Warranties
     Section 3.01. Representations and Warranties. Chindex represents and
warrants that:
     (a) Organization and Authority. Chindex is a company duly incorporated and
validly existing under the laws of Delaware, United States of America and has
the corporate power and has obtained all required Authorizations to own its
assets, conduct its business as presently conducted and to enter into, and
comply with its obligations under, the Transaction Documents to which it is a
party;
     (b) to the best of its knowledge and belief, after due inquiry, there are
no material social or environmental risks or issues in relation to the Project
other than those identified by the S&EA; and
     (c) it has not received nor is aware of (i) any existing or threatened
complaint, order, directive, claim, citation or notice from any Authority or
(ii) any material written communication from any Person, in either case,
concerning the Project’s



--------------------------------------------------------------------------------



 



- 36 -

failure to comply with any matter covered by the Performance Standards which
has, or could reasonably be expected to have, a Material Adverse Effect or any
material impact on the implementation or operation of the Project in accordance
with the Performance Standards.
     Section 3.02. IFC Reliance. Chindex acknowledges that it makes the
representations and warranties in Section 3.01 with the intention of inducing
IFC to enter into this Agreement and that IFC enters into this Agreement on the
basis of, and in full reliance on, each of such representations and warranties.
ARTICLE IV
Conditions of Disbursement
     Section 4.01. General Conditions of Initial Disbursement. The obligation of
IFC to make the initial Disbursement to any Onshore Borrower is subject to the
fulfillment prior to or concurrently with the making of that first Disbursement
to such Onshore Borrower of the following conditions:
     (a) Charter Amendments. No amendment has been made to Chindex’s Charter
since it was delivered to the IFC, or if any such amendment was made, IFC has
received a copy of Chindex’s amended Charter and determined, in its reasonable
judgment, that it is not inconsistent with the provisions of the Transaction
Documents and does not have or could not reasonably be expected to have Material
Adverse Effect;
     (b) Authorizations. Chindex has obtained all Authorizations that may become
necessary for:

  (i)   the Loans;

  (ii)   the due execution, delivery, validity and enforceability of, and
performance by Chindex of its obligations under this Agreement; and

and all those Authorizations are in full force and effect;
     (c) Fees. IFC has received the fees which Section 2.07 (Fees) requires to
be paid before the date of the first Disbursement;
     (d) Legal Fees and Expenses. IFC has received the reimbursement of all
invoiced fees and expenses of IFC’s counsel as provided in Section 2.15 (b)
(ii) or confirmation that those fees and expenses have been paid directly to
that counsel, in each



--------------------------------------------------------------------------------



 



- 37 -

case, to the extent an invoice approved by the IFC has been submitted to the
Onshore Borrowers at least five (5) day prior to the Disbursement;
     (e) Incumbency. IFC has received a Certificate of Incumbency and Authority;
and
     (f) Appointment of Agent. Chindex has delivered to the IFC evidence,
substantially in the form of Schedule 4, of appointment of an agent for service
of process pursuant to Section 7.05 (Applicable Law and Jurisdiction).
     Section 4.02. Special Conditions of Disbursement. The obligation of IFC to
make any Disbursement to any Onshore Borrower, including the initial
Disbursement to such Onshore Borrower, is subject to the fulfillment prior to or
concurrently with the making of such Disbursement of the following conditions
related specifically the Onshore Borrowers, its Hospital and its Project:
     (a) Local Operating Entities.

  (i)   Such Onshore Borrower has been established as a Sino-foreign joint
venture enterprises under the laws of the People’s Republic of China, and has
been approved to construct, equip and operate its Hospital;

  (ii)   Chindex owns no less than a 60% of the equity interest in the total
registered capital of such Onshore Borrower;

  (iii)   Chindex exercises effective management and operational control of such
Onshore Borrower in a manner consistent with and no less favorable than, the
management and operational control currently exercised by Chindex over the
business and operations of Beijing United Family Health Center and Shanghai
United Family Hospital;

  (iv)   Chindex has made available to IFC the following information regarding
such Onshore Borrower prior to finalization of requisite joint venture
agreements for the establishment of the Onshore Borrowers: (A) the proposed
capital budget, including proposed working capital and contingency amounts, the
proposed plan for the construction, commencement of operations, staffing,
training and marketing, (B) a proposed general time schedule for the material
expenditures contemplated in such budget and (C) any other information that IFC
may have reasonably requested regarding such Onshore Borrower;

  (v)   The joint venture agreements and/or other constituent documents of such
Onshore Borrower shall provide that the joint venture



--------------------------------------------------------------------------------



 



- 38 -

      parties will receive dividend distributions pro rata with their actual
ownership interest in the registered capital of each of such Onshore Borrowers,
and no agreement or arrangement has been entered into between the Chindex and
the minority shareholders of the Onshore Borrowers to the contrary; and

  (vi)   The “Guangzhou Clinic” described and included in the Project Cost table
in Annex A shall have been opened and operational.

     (b) Loan Agreements with Onshore Borrowers. The applicable Onshore Borrower
has entered into legally binding and enforceable loan agreements with IFC on
terms and conditions substantially similar to those set forth in this Agreement
(“Local Loan Agreements”), save that:

  (i)   the principal amount of the Loan stipulated under a Local Loan Agreement
shall be the relevant Onshore Allocation for that particular Onshore Borrower;  
  (ii)   each of the Local Loan Agreements shall have incorporated the special
representations as set forth in Schedule 9 hereto instead of the representations
described in Article III (Representations and Warranties);     (iii)   each of
the Local Loan Agreements shall have incorporated the special covenants as set
forth in Schedule 10 hereto instead of the covenants described in Article V
(Particular Covenants) hereto; and     (iv)   each of the Local Loan Agreement
shall have incorporated the special Conditions of Disbursement as set forth in
Schedule 11 hereto instead of the conditions described in this Article IV
(Conditions of Disbursement).

     (c) Local Loan Conditions Satisfied. In respect of any Disbursement to a
particular Onshore Borrower, all of the conditions of disbursement described in
the relevant Local Loan Agreement for that Onshore Borrower shall have been
satisfied.
     Section 4.03. Onshore Borrower’s Certification. The applicable Onshore
Borrower shall deliver to IFC with respect to each request for Disbursement by
such Onshore Borrower:
     (a) certifications, in the form included in Schedule 2, relating to the
conditions specified in Section 4.02 (Conditions of All Disbursements) set out
in Schedule 11 (other than the condition in Section 4.02 (f) of Schedule 11)
expressed to be effective as of the date of that Disbursement; and



--------------------------------------------------------------------------------



 



- 39 -

     (b) such evidence as IFC may reasonably request of the proposed utilization
of the proceeds of that Disbursement or the utilization of the proceeds of any
prior Disbursement.
     Section 4.04. Conditions for IFC Benefit. The conditions in Section 4.01
through Section 4.03 are for the benefit of IFC and may be waived only by IFC in
its sole discretion.
ARTICLE V
Particular Covenants
     Section 5.01. Covenants. Unless IFC otherwise agrees, and until the
Guarantee Agreement has been duly executed between IFC and Chindex, Chindex
shall:
     (a) Clinic Dividends. Ensure that: (i) all dividends and distributable
profits from the Clinics are, to the extent not payable to relevant domestic
joint venture partners or domestic co-investors, distributed directly or
indirectly through an Affiliate to the relevant Onshore Borrower or Chindex and
not through any other Person; and (ii) all income from any management contracts
between any Clinic and Chindex or any other company affiliated with Chindex is
paid directly or indirectly to Chindex or the relevant Onshore Borrower;
     (b) Quarterly Reports. As soon as available or within sixty (60) days after
the end of each quarter of each Financial Year, whichever is later, furnish to
IFC two (2) copies of its financial statements for such period prepared on a
Consolidated Basis in accordance with the Accounting Principles, which
requirement is deemed satisfied if such filings have been made publicly
available and a notice has been sent to IFC regarding the availability of those
filings;
     (c) Annual Reports. As soon as available or within one hundred and twenty
(120) days after the end of each Financial Year, whichever is later, furnish to
IFC two (2) copies of its financial statements for such Financial Year (which
are in agreement with its books of account and prepared on a Consolidated Basis
in accordance with the Accounting Principles), together with an audit report on
them, all in form reasonably satisfactory to IFC, which requirement is deemed
satisfied if such filings have been made publicly available and a notice has
been sent to IFC regarding the availability of those filings;
     (d) Auditor Certification. As soon as available or within one hundred and
twenty (120) days after the end of each Financial Year, whichever is later,
provide a report by the Auditor certifying that, on the basis of its financial
statements, Chindex was in compliance with financial covenants under this
Agreement (including a clear methodology of the calculation of such covenants);
and



--------------------------------------------------------------------------------



 



- 40 -

     (e) Filings. Provide IFC a copy of all filings that have been made by
Chindex with the Securities and Exchange Commission of the United States and/or
other Stock Exchange on which Chindex stock is listed within five (5) Business
Days after relevant filling is made which requirement is deemed satisfied if
such filings have been made available through EDGAR and a notice has been sent
to IFC regarding the availability of those filings in EDGAR.
     Section 5.02. Negative Covenants. Unless IFC otherwise agrees, and until
the Guarantee Agreement has been duly executed between IFC and Chindex, Chindex
shall not:
     (a) Financial Debt. Incur any additional Financial Debt, unless after
giving effect of such debt transaction:

  (i)   the Liabilities to Tangible Net Worth Ratio is not greater than 1.2; and

  (ii)   The Peak Debt Service Coverage Ratio is not less than 1.2.

     (b) Dividends. declare or pay any cash dividend, make any other cash
distribution on its equity, or make any payment under any shareholder loans
unless:

  (i)   the Project Physical Completion Date of both Projects has occurred;    
(ii)   first principal repayment of the Loan has been made;     (iii)   in the
case of dividends, such payment would be made out of retained earnings;     (iv)
  the Peak Debt Service Coverage Ratio is not less than 1.2 and     (v)   after
giving effect to such payment:

  (A)   no Event of Default or Potential Event of Default exists or is
continuing;     (B)   the Current Ratio is not less than 1.5; and     (C)   the
Liabilities to Tangible Net Worth Ratio is not greater than 1.0.

     (c) Guarantees. Guarantee or assume the Liabilities of others except for
its Subsidiaries;



--------------------------------------------------------------------------------



 



- 41 -

     (d) Leases. Enter into leases other than Financial Leases, if the aggregate
payments are in excess of $2,000,000 in any financial year;
     (e) Loans. Make loans or advances to, deposits (except commercial bank
deposits) with or investments in other persons except for its subsidiaries other
than short-term investment grade marketable securities;
     (g) Merger of Subsidiaries. Merge, consolidate, reorganize, or dispose of
any of the Onshore Borrowers or Beijing United Family Health Center or Shanghai
United Family Hospital Inc., or merge, consolidate, reorganize, or dispose of
any other Subsidiaries if such action has or could reasonably be expected to
have a Material Adverse Effect;
     (h) Use of Proceeds. Use proceeds of the IFC investment in countries which
are not members of the World Bank;
     (i) Practices. Engage in any corrupt, fraudulent, coercive, collusive or
obstructive practice related to the Projects;
     (j) Make any principal payment of the Tranche B Note or Trance C Note, each
as defined in the Security Purchase Agreement by and between Chindex and Magenta
Magic Limited, dated November 7, 2007, in each case, before the maturity of such
Tranche B Note and Tranche C Note, as the case may be; and
     (k) Liens on Equity in Onshore Borrowers. Encumber, mortgage, pledge or
otherwise secure any interest in the registered capital of the Onshore Borrowers
for the benefit of any third party, other than to IFC and in accordance with the
Share Pledge Agreement.
ARTICLE VI
Events of Default
     Section 6.01. Acceleration after Default. If any Event of Default occurs
and is continuing (whether it is voluntary or involuntary, or results from
operation of law or otherwise), IFC may, by notice to the applicable Onshore
Borrower, require such Onshore Borrower to repay the Loan made to it or such
part of the Loan made to it as is specified in that notice. On receipt of any
such notice, the applicable Onshore Borrower shall immediately repay the Loan
(or that part of the Loan specified in that notice) made to it and pay all
interest accrued on it, redeployment cost and any other amounts then payable by
such Onshore Borrower under this Agreement. Each Onshore Borrower



--------------------------------------------------------------------------------



 



- 42 -

waives any right it might have to further notice, presentment, demand or protest
with respect to that demand for immediate payment.
     Section 6.02. Events of Default. It shall be an Event of Default with
respect to each Onshore Borrower, if:
     (a) Failure to Pay Principal or Interest. Such Onshore Borrower fails to
pay when due any part of the principal of, or interest on, the Loan made to it
and such failure continues for a period of five (5) days;
     (b) Failure to Pay Other IFC Loans. Such Onshore Borrower fails to pay when
due any part of the principal of, or interest on, any loan from IFC to such
Onshore Borrower other than the Loan and any such failure continues for the
relevant grace period allowed for in the agreement providing for that loan;
     (c) Failure to Comply with Obligations. Such Onshore Borrower fails to
comply with any of its obligations under this Agreement or any other Transaction
Document (other than for the payment of the principal of, or interest on, the
Loan or any other loan from IFC to the Onshore Borrower), and any such failure
continues for a period of thirty (30) days after the date on which IFC notifies
such Onshore Borrower of that failure;
     (d) Failure by Other Parties to Comply with Obligations. The Guarantor or
Major Shareholder fails to observe or perform any of its material obligations
under a Transaction Document to which such a Person is a party, and any such
failure continues for a period of thirty (30) days after the date on which IFC
notifies such Onshore Borrower of that failure;
     (e) Misrepresentation. Any representation or warranty made in Article III
or in connection with the execution of, or any request (including a request for
Disbursement) under, this Agreement or any other Transaction Document is found
to be incorrect in any material respect;
     (f) Expropriation, Nationalization, Etc. Any Authority condemns,
nationalizes, seizes, or otherwise expropriates all or any substantial part of
the property or other assets of such Onshore Borrower or of its share capital or
assumes custody or control of that property or other assets or of the business
or operations of such Onshore Borrower or of its share capital, or takes any
action for the dissolution or disestablishment of such Onshore Borrower or any
action that would prevent such Onshore Borrower or its officers from carrying on
all or a substantial part of its business or operations;
     (g) Involuntary Proceedings. A decree or order by a court is entered
against such Onshore Borrower:

  (i)   adjudging such Onshore Borrower bankrupt or insolvent;



--------------------------------------------------------------------------------



 



- 43 -

  (ii)   approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of, or with respect to, the Onshore
Borrower under any applicable law;     (iii)   appointing a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of such
Onshore Borrower or of any substantial part of its property or other assets; or
    (iv)   ordering the winding up or liquidation of its affairs;

or any petition is filed seeking any of the above and is not dismissed within
thirty (30) days;
     (h) Voluntary Proceedings. Such Onshore Borrower:

  (i)   requests a moratorium or suspension of payment of Liabilities from any
court;     (ii)   institutes proceedings or takes any form of corporate action
to be liquidated, adjudicated bankrupt or insolvent;     (iii)   consents to the
institution of bankruptcy or insolvency proceedings against it;     (iv)   files
a petition or answer or consent seeking reorganization or relief under any
applicable law, or consents to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Onshore Borrower or of any substantial part of its
property;     (v)   makes a general assignment for the benefit of creditors; or
    (vi)   admits in writing its inability to pay its Liabilities generally as
they become due or otherwise becomes insolvent;

     (i) Attachment. An attachment or analogous process is levied or enforced
upon or issued against any of the assets of such Onshore Borrower for an amount
in excess of the equivalent of Five Million Dollars ($5,000,000) and is not
discharged within forty five (45) days;
     (j) Analogous Events to Bankruptcy. Any other event with respect to such
Onshore Borrower occurs which under any applicable law would have an effect
analogous to any of those events listed in Section 6.02 (g), Section 6.02(h) and
Section 6.02 (i);



--------------------------------------------------------------------------------



 



- 44 -

     (k) Cross-Default. Such Onshore Borrower fails to make any payment in
respect of any of its Liabilities (other than the Loan) with an amount exceeding
One Million Dollars ($1,000,000) or to perform any of its obligations under any
agreement pursuant to which there is outstanding any Liability with an amount
exceeding One Million Dollars ($1,000,000), and any such failure continues for
more than any applicable period of grace or any such Liability becomes
prematurely due and payable or is placed on demand;
     (l) Failure to Maintain Authorizations. Any Authorization necessary for the
Chindex or such Onshore Borrower to perform and observe its obligations under
any Transaction Document, or to carry out the Project, is not obtained when
required or is rescinded, terminated, lapses or otherwise ceases to be in full
force and effect, including with respect to the remittance to IFC or its
assignees, in the Loan Currency, of any amounts payable under any Transaction
Document, and is not restored or reinstated within thirty (30) days of notice by
IFC to such Onshore Borrower requiring that restoration or reinstatement;
     (m) Revocation, Etc., of Security Documents. Any Security Document or any
of its material provisions:

  (i)   is revoked, terminated or ceases to be in full force and effect or
ceases to provide the security intended, without, in each case, the prior
consent of IFC;     (ii)   becomes unlawful or is declared void; or     (iii)  
is repudiated or and any such repudiation continues for a period of thirty
(30) days during which period such repudiation has no effect;

     (n) Revocation of Transaction Documents. Any Transaction Document (other
than a Security Document) or any of its material provisions:

  (i)   is revoked, terminated or ceases to be in full force and effect without,
in each case, the prior consent of IFC, and that event, if capable of being
remedied, is not remedied to the satisfaction of IFC within thirty (30) days of
IFC’s notice to the Onshore Borrower; or     (ii)   becomes unlawful or is
declared void; or     (iii)   is repudiated and such repudiation is not
withdrawn within thirty (30) days of IFC’s notice to the Onshore Borrower
requiring that withdrawal; provided that no such notice shall be required or, as



--------------------------------------------------------------------------------



 



- 45 -

      the case may be, the notice period shall terminate if and when such
repudiation becomes effective;

     (o) Non-Performance of Project Documents. Any of the Project Documents:

  (i)   is breached by any party to it and such breach has or could reasonably
be expected to have a Material Adverse Effect; or     (ii)   is revoked,
terminated or ceases to be in full force and effect without the prior consent of
IFC, or performance of any of the material obligations under any such agreement
becomes unlawful or any such agreement is declared to be void or is repudiated
by any party to it; and

     (p) Bankruptcy of Chindex. Any of the events specified in Sections 6.02
(f) through 6.02 (i) occurs to Chindex.
     Section 6.03. Bankruptcy. If any Onshore Borrower is liquidated or declared
bankrupt, the Loan to such Onshore Borrower, all interest accrued on it and any
other amounts payable under this Agreement by such Onshore Borrower will become
immediately due and payable without any presentment, demand, protest or notice
of any kind, all of which such Onshore Borrower waives.
ARTICLE VII
Miscellaneous
     Section 7.01. Saving of Rights. (a) The rights and remedies of IFC in
relation to any misrepresentation or breach of warranty on the part of Chindex
or any Onshore Borrower shall not be prejudiced by any investigation by or on
behalf of IFC into the affairs of Chindex or such Onshore Borrower, by the
execution or the performance of this Agreement or by any other act or thing
which may be done by or on behalf of IFC in connection with this Agreement and
which might, apart from this Section, prejudice such rights or remedies.
     (b) No course of dealing or waiver by IFC in connection with any condition
of Disbursement of the Loan under any Local Loan Agreements shall impair any
right, power or remedy of IFC with respect to any other condition of
Disbursement under such Local Loan Agreements, or be construed to be a waiver
thereof; nor shall the action of IFC with respect to any Disbursement affect or
impair any right, power or remedy of IFC with respect to any other Disbursement.



--------------------------------------------------------------------------------



 



- 46 -

     (c) Unless otherwise notified to Chindex by IFC and without prejudice to
the generality of Section 7.01 (b), the right of IFC to require compliance with
any condition under any Local Loan Agreement that may be waived by IFC with
respect to any Disbursement under such Local Loan Agreement is expressly
preserved for the purposes of any subsequent Disbursement under such Local Loan
Agreement.
     (d) No course of dealing and no failure or delay by IFC in exercising, in
whole or in part, any power, remedy, discretion, authority or other right under
this Agreement or any other agreement shall waive or impair, or be construed to
be a waiver of, such or any other power, remedy, discretion, authority or right
under this Agreement, or in any manner preclude its additional or future
exercise; nor shall the action of IFC with respect to any default, or any
acquiescence by it therein, affect or impair any right, power or remedy of IFC
with respect to any other default.
     Section 7.02. Notices. Any notice, request or other communication to be
given or made under this Agreement shall be in writing. Subject to Section 5.01
(Covenants) and Section 7.05 (Enforcement), any such communication may be
delivered by hand, airmail, facsimile or established courier service to the
party’s address specified below or at such other address as such party notifies
to the other party from time to time, and will be effective upon receipt.
     For the Chindex:
Chindex International, Inc.
4340 East West Highway, Suite 1100
Bethesda, Maryland 20814

Attn: Roberta Lipson, CEO
Lawrence Pemble, CFO
Facsimile: 301-215-7719
502-427-0409
With a copy sent by e-mail to the attention of Roberta Lipson, CEO, and Lawrence
Pemble, CFO, at:
E-mail addresses: rlipson@Chindex.com and lpemble@chindex.com
     For IFC:
International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433



--------------------------------------------------------------------------------



 



- 47 -

United States of America
Facsimile: +1 (202) 974-4792
Attention: Director, Health and Education Department
With a copy (in the case of communications relating to payments) sent to the
attention of the Director, Department of Financial Operations, at:
Facsimile: +1 (202) 522-7419
     Section 7.03. English Language. (a) All documents to be provided or
communications to be given or made under this Agreement shall be in the English
language.
     (b) To the extent that the original version of any document to be provided,
or communication to be given or made, to IFC under this Agreement or any other
Transaction Document is in a language other than English, that document or
communication shall be accompanied by an English translation certified by an
Authorized Representative to be a true and correct translation of the original.
IFC may, if it so requires, obtain an English translation of any document or
communication received in a language other than English at the cost and expense
of applicable Onshore Borrower. IFC may deem any such English translation to be
the governing version between the Onshore Borrower and IFC.
     Section 7.04. Term of Agreement. Each Local Loan Agreement shall continue
in force until all monies payable under it have been fully paid in accordance
with its provisions. This Loan Agreement shall automatically terminate upon the
execution and delivery of both Local Loan Agreements by the IFC by the Onshore
Borrowers.
     Section 7.05. Enforcement. (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, United States of
America.
     (b) For the exclusive benefit of IFC, Chindex irrevocably agrees that any
legal action, suit or proceeding arising out of or relating to this Agreement
may be brought in the courts of the United States of America located in the
Southern District of New York or in the courts of the State of New York located
in the Borough of Manhattan. By the execution of this Agreement, Chindex
irrevocably submits to the jurisdiction of any such court in any such action,
suit or proceeding. Final judgment against Chindex in any such action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction,
including the Country, by suit on the judgment, a certified or exemplified copy
of which shall be conclusive evidence of the judgment, or in any other manner
provided by law.



--------------------------------------------------------------------------------



 



- 48 -

     (c) Nothing in this Agreement shall affect the right of IFC to commence
legal proceedings or otherwise sue Chindex or any Onshore Borrower in the
Country or any other appropriate jurisdiction, or concurrently in more than one
jurisdiction, or to serve process, pleadings and other legal papers upon Chindex
or any Onshore Borrower in any manner authorized by the laws of any such
jurisdiction.
     (d) Chindex hereby irrevocably designates, appoints and empowers CT
Corporation System, with offices currently located at 111 Eighth Avenue, 13th
Floor, New York, New York 10011, as its authorized agent solely to receive for
and on its behalf service of any summons, complaint or other legal process in
any action, suit or proceeding IFC may bring in the State of New York in respect
of this Agreement.
     (e) As long as this Agreement remains in force, Chindex shall maintain a
duly appointed and authorized agent to receive for and on its behalf service of
any summons, complaint or other legal process in any action, suit or proceeding
IFC may bring in New York, New York, United States of America, with respect to
this Agreement. Chindex shall keep IFC advised of the identity and location of
such agent.
     (f) Chindex also irrevocably consents, if for any reason its authorized
agent for service of process of summons, complaint and other legal process in
any action, suit or proceeding is not present in New York, New York, to the
service of such papers being made out of the courts of the United States of
America located in the Southern District of New York and the courts of the State
of New York located in the Borough of Manhattan by mailing copies of the papers
by registered United States air mail, postage prepaid, to Chindex, at its
address specified pursuant to Section 7.02 (Notices). In such a case, IFC shall
also send by facsimile, or have sent by facsimile, a copy of the papers to
Chindex.
     (g) Service in the manner provided in Sections 7.05 (d), (e) and (f) in any
action, suit or proceeding will be deemed personal service, will be accepted by
Chindex as such and will be valid and binding upon the Onshore Borrower for all
purposes of any such action, suit or proceeding.
     (h) Chindex irrevocably waives to the fullest extent permitted by
applicable law:

  (i)   any objection which it may have now or in the future to the laying of
the venue of any action, suit or proceeding in any court referred to in this
Section;     (ii)   any claim that any such action, suit or proceeding has been
brought in an inconvenient forum;     (iii)   its right of removal of any matter
commenced by IFC in the courts of the State of New York to any court of the
United States of America; and



--------------------------------------------------------------------------------



 



- 49 -



  (iv)   any and all rights to demand a trial by jury in any such action, suit
or proceeding brought against such party by IFC.

     (i) To the extent that Chindex may be entitled in any jurisdiction to claim
for itself or its assets immunity in respect of its obligations under this
Agreement or any other Transaction Document to which it is a party, from any
suit, execution, attachment (whether provisional or final, in aid of execution,
before judgment or otherwise) or other legal process or to the extent that in
any jurisdiction that immunity (whether or not claimed) may be attributed to it
or its assets, Chindex irrevocably agrees not to claim and irrevocably waives
such immunity to the fullest extent permitted now or in the future by the laws
of such jurisdiction.
     (j) Chindex hereby acknowledges that IFC shall be entitled under applicable
law, including the provisions of the International Organizations Immunities Act,
to immunity from a trial by jury in any action, suit or proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby brought
against IFC in any court of the United States of America. Chindex hereby waives
any and all rights to demand a trial by jury in any action, suit or proceeding
arising out of or relating to this Agreement or the transactions contemplated by
this Agreement, brought against IFC in any forum in which IFC is not entitled to
immunity from a trial by jury.
     (k) To the extent that Chindex may, in any action, suit or proceeding
brought in any of the courts referred to in Section 7.05 (b) or a court of the
Country or elsewhere arising out of or in connection with this Agreement or any
other Transaction Document to which Chindex is a party, be entitled to the
benefit of any provision of law requiring IFC in such action, suit or proceeding
to post security for the costs of Chindex, or to post a bond or to take similar
action, Chindex hereby irrevocably waives such benefit, in each case to the
fullest extent now or in the future permitted under the laws of the Country or,
as the case may be, the jurisdiction in which such court is located.
     Section 7.06. Disclosure of Information. (a) IFC may disclose any documents
or records of, or information about, this Agreement or any other Transaction
Document, or the assets, business or affairs of Chindex to:

  (i)   its outside counsel, auditors and rating agencies,     (ii)   any Person
who intends to purchase a participation in a portion of the Loan or any
Participant, and     (iii)   any other Person as IFC may deem appropriate in
connection with any proposed sale, transfer, assignment or other disposition of
IFC’s rights under this Agreement or any Transaction Document or otherwise for
the purpose of exercising any power, remedy, right, authority, or discretion
relevant to this Agreement or any other Transaction Document.



--------------------------------------------------------------------------------



 



- 50 -



     (b) Chindex acknowledges and agrees that, notwithstanding the terms of any
other agreement between Chindex and IFC, a disclosure of information by IFC in
the circumstances contemplated by Section 7.06 (a) does not violate any duty
owed to Chindex under this Agreement or under any such other agreement.
     Section 7.07. Successors and Assignees. This Agreement binds and benefits
the respective successors and assignees of the parties. However, Chindex may not
assign or delegate any of its rights or obligations under this Agreement without
the prior consent of IFC.
     Section 7.08. Amendments, Waivers and Consents. Any amendment or waiver of,
or any consent given under, any provision of this Agreement shall be in writing
and, in the case of an amendment, signed by the parties.
     Section 7.09. Counterparts. This Agreement may be executed in several
counterparts, each of which is an original, but all of which together constitute
one and the same agreement.
     Section 7.10. Local Loan Agreement; Separate Transactions. It is the
intention of the parties that the transactions contemplated hereby be documented
under separate Local Loan Agreements, and related Transaction Documents, for
each Onshore Borrower as soon as such Onshore Borrower is formed and validly
existing. Accordingly, upon execution of a Local Loan Agreement by any Onshore
Borrower, Chindex’s obligations hereunder with respect to such Onshore Borrower
shall immediately terminate.
[Signature pages to follow]



--------------------------------------------------------------------------------



 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed in their
respective names as of the date first above written.

                  CHINDEX INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Roberta Lipson    
 
     
 
   
 
  Name:   Roberta Lipson    
 
     
 
   
 
  Title:   Chief Executive Officer    
 
     
 
   
 
                INTERNATIONAL FINANCE CORPORATION    
 
           
 
  By:   /s/ Guy Ellena    
 
     
 
   
 
  Name:   Guy Ellena, Director    
 
     
 
   
 
  Title:   Health and Education Department
International Finance Corporation    
 
     
 
   



--------------------------------------------------------------------------------



 



- 2 -
ANNEX A1
Page 1 of 2
PROJECT COST AND FINANCIAL PLAN

                          Project Costs                   USD ‘000   2008    
2009     Total    
BJU2
                       
Building
    11,847       15,006       26,853  
Equipment
    —       11,382       11,382  
Interest
    385       1,187       1,572  
Working Capital
    —       6,019       6,019  
Startup / Contingency
    1,266       1,266       2,532  
 
                 
Total BJU2
    13,498       34,860       48,358  
 
                       
GZU
                       
Building
    10,008       13,167       23,174  
Equipment
    —       11,382       11,382  
Interest
    385       1,187       1,572  
Working Capital
    —       5,443       5,443  
Startup / Contingency
    1,266       1,266       2,532  
 
                 
Total GZU
    11,659       32,445       44,104  
 
                       
GZ Clinic
    3,603       278       3,881  
 
                 
Total Uses of Funds
    28,760       67,583       96,343  
 
                 

                          Financing Plan                   USD ‘000   2008    
2009     Total    
Equity:
                       
JPM
    50,000       —       50,000  
IFC
    10,000       —       10,000  
DEG
    —       —       —  
 
                 
Total Equity
    60,000       —       60,000  
 
                       
Debt:
                       
IFC
    12,500       12,500       25,000  
DEG
    7,500       7,500       15,000  
 
                 
Total Debt
    20,000       20,000       40,000  
Total External Financing
    80,000       20,000       100,000  
 
                       
Internal Cash Generation
    —       —       —  
 
                 
Total Sources of Funds
    80,000       20,000       100,000  
 
                 

 

1   Project Costs and Working Capital Requirements for this Annex A were
estimated in RMB and, thereafter converted into Dollars. Notwithstanding such
conversion, in determining compliance with the provisions of the Loan Agreement
and the other Transaction Documents all amounts set forth above for Project
Costs and Working Capital Requirements shall be converted from Dollars to RMB at
the following exchange rate US$1=RMB7.9.



--------------------------------------------------------------------------------



 



- 3 -

ANNEX A
Page 2 of 2
Working Capital Requirements:

                          Working Capital Needs                   USD ‘000  
2008     2009     Total    
BJU2
    —       6,019       6,019  
GZU
    —       5,443       5,443  
 
                 
Total
    —       11,462       11,462  
 
                 



--------------------------------------------------------------------------------



 



- 4 -

[To Be Attached as Annex B to each Local Loan Agreement]
ANNEX B
Page 1 of 1
ONSHORE BORROWER/PROJECT AUTHORIZATIONS
(See Sections 3.01 (d) and 4.01 (c) of the Loan Agreement)

     
Section (1).
  Authorizations Already Obtained
 
   
(a)
                      
 
   
(b)
                      
 
   
(c)
                      
 
   
Section (2).
  Authorizations to be Obtained Prior to First Disbursement
 
   
(d)
                      
 
   
(e)
                      
 
   
(f)
                      
 
   
(g)
                      
 
   
(h)
                      
 
   
(i)
                      
 
   
Section (3).
  Authorizations to be Obtained no Later than [          ],
 
   
(j)
                      
 
   
(k)
                      
 
   
(l)
                      
 
   
(m)
                      



--------------------------------------------------------------------------------



 



- 5 -

[To Be Attached as Annex C to each Local Loan Agreement]
ANNEX C
Page 1 of 1
INSURANCE REQUIREMENTS
(See Section 5.04 (a) of the Loan Agreement)
IFC to be named as (i) a loss payee on policies insuring assets forming part of
the Security and on business interruption policies and (ii) an additional named
insured on liability policies.
MINIMUM INSURANCE REQUIREMENTS

1.   CONSTRUCTION/EXPANSION PHASE

  a)   Construction All Risks, based on full contract value and including:

  i)   Riot and Strike     ii)   Debris Removal     iii)   Extra Expenses iv)
Maintenance     v)   Third Party Liability

  b)   Marine all Risks (including war) in respect of transportation of all
critical machinery/equipment.

2.   ONGOING / OPERATIONAL PHASE

  a)   Fire and named perils or All Risks, based on new replacement cost of
assets     b)   Business Interruption     c)   Third Party Liability     d)  
Medical Malpractice     g)   Professional Liability in respect of medical
training program, once this commences

3.   AT ALL TIMES   a)   All insurances required by local legislation.



--------------------------------------------------------------------------------



 



- 6 -



ANNEX D
Page 1 of 3
ANTI-CORRUPTION GUIDELINES FOR IFC TRANSACTIONS
The purpose of these Guidelines is to clarify the meaning of the terms “Corrupt
Practices”, “Fraudulent Practices”, “Coercive Practices”, “Collusive Practices”
and “Obstructive Practices” in the context of IFC operations.

1.   Corrupt Practices

A “Corrupt Practice” is the offering, giving, receiving or soliciting, directly
or indirectly, of anything of value to influence improperly the actions of
another party.
     Interpretation

  A.   Corrupt practices are understood as kickbacks and bribery. The conduct in
question must involve the use of improper means (such as bribery) to violate or
derogate a duty owed by the recipient in order for the payor to obtain an undue
advantage or to avoid an obligation. Antitrust, securities and other violations
of law that are not of this nature are excluded from the definition of corrupt
practices.     B.   It is acknowledged that foreign investment agreements,
concessions and other types of contracts commonly require investors to make
contributions for bona fide social development purposes or to provide funding
for infrastructure unrelated to the project. Similarly, investors are often
required or expected to make contributions to bona fide local charities. These
practices are not viewed as Corrupt Practices for purposes of these definitions,
so long as they are permitted under local law and fully disclosed in the payor’s
books and records. Similarly, an investor will not be held liable for corrupt or
fraudulent practices committed by entities that administer bona fide social
development funds or charitable contributions.     C.   In the context of
conduct between private parties, the offering, giving, receiving or soliciting
of corporate hospitality and gifts that are customary by
internationally-accepted industry standards shall not constitute corrupt
practices unless the action violates applicable law.     D.   Payment by private
sector persons of the reasonable travel and entertainment expenses of public
officials that are consistent with existing practice under relevant law and
international conventions will not be viewed as Corrupt Practices.     E.   The
World Bank Group does not condone facilitation payments. For the purposes of
implementation, the interpretation of “Corrupt Practices” relating to
facilitation payments will take into account relevant law and international
conventions pertaining to corruption.

2.   Fraudulent Practices

A “Fraudulent Practice” is any action or omission, including misrepresentation,
that knowingly or recklessly misleads, or attempts to mislead, a party to obtain
a financial benefit or to avoid an obligation.
     Interpretation



--------------------------------------------------------------------------------



 



- 7 -

  A.   An action, omission, or misrepresentation will be regarded as made
recklessly if it is made with reckless indifference as to whether it is true or
false. Mere inaccuracy in such information, committed through simple negligence,
is not enough to constitute a “Fraudulent Practice” for purposes of this
Agreement.     B.   Fraudulent Practices are intended to cover actions or
omissions that are directed to or against a World Bank Group entity. It also
covers Fraudulent Practices directed to or against a World Bank Group member
country in connection with the award or implementation of a government contract
or concession in a project financed by the World Bank Group. Frauds on other
third parties are not condoned but are not specifically sanctioned in IFC, MIGA,
or PRG operations. Similarly, other illegal behavior is not condoned, but will
not be considered as a Fraudulent Practice for purposes of this Agreement.

3.   Coercive Practices

A “Coercive Practice” is impairing or harming, or threatening to impair or harm,
directly or indirectly, any party or the property of the party to influence
improperly the actions of a party.
     Interpretation

  A.   Coercive Practices are actions undertaken for the purpose of bid rigging
or in connection with public procurement or government contracting or in
furtherance of a Corrupt Practice or a Fraudulent Practice.     B.   Coercive
Practices are threatened or actual illegal actions such as personal injury or
abduction, damage to property, or injury to legally recognizable interests, in
order to obtain an undue advantage or to avoid an obligation. It is not intended
to cover hard bargaining, the exercise of legal or contractual remedies or
litigation.

4.   Collusive Practices

A “Collusive Practice” is an arrangement between two or more parties designed to
achieve an improper purpose, including to influence improperly the actions of
another party.

    Interpretation       Collusive Practices are actions undertaken for the
purpose of bid rigging or in connection with public procurement or government
contracting or in furtherance of a Corrupt Practice or a Fraudulent Practice.  
5.   Obstructive Practices

An “Obstructive Practice” is (i) deliberately destroying, falsifying, altering
or concealing of evidence material to the investigation or making of false
statements to investigators, in order to materially impede a World Bank Group
investigation into allegations of a corrupt, fraudulent, coercive or collusive
practice, and/or threatening, harassing or intimidating any party to prevent it
from disclosing its knowledge of matters relevant to the investigation or from
pursuing the investigation, or (ii) acts intended to materially impede the
exercise of IFC’s access to contractually required information in connection
with a World Bank Group investigation into allegations of a corrupt, fraudulent,
coercive or collusive practice .
     Interpretation



--------------------------------------------------------------------------------



 



- 8 -

    Any action legally or otherwise properly taken by a party to maintain or
preserve its regulatory, legal or constitutional rights such as the
attorney-client privilege, regardless of whether such action had the effect of
impeding an investigation, does not constitute an Obstructive Practice.

    General Interpretation

    A person should not be liable for actions taken by unrelated third parties
unless the first party participated in the prohibited act in question.



--------------------------------------------------------------------------------



 



- 9 -

SCHEDULE 1
Page 1 of 2
FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY
(See Section 1.01 and Section 4.01(j) of the Loan Agreement)
[Onshore Borrower’s Letterhead]
[Date]
International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Director, ____________ Department
Ladies and Gentlemen:
Certificate of Incumbency and Authority
     With reference to the Loan Agreement between us, dated ________, ___ (the
“Loan Agreement”), I, the undersigned [OFFICER’S TITLE] of [INSERT NAME OF
APPLICABLE ONSHORE BORROWER] (the “Onshore Borrower”), duly authorized to do so,
hereby certify that the following are the names, offices and true specimen
signatures of the persons [each] [any two] of whom are, and will continue to be,
authorized:
     (a) to sign on behalf of the Onshore Borrower the requests for the
disbursement of funds provided for in Section 2.02 of the Loan Agreement;
     (b) to sign the certifications provided for in Section 4.02 and
Section 4.03 of the Loan Agreement; and



--------------------------------------------------------------------------------



 



- 10 -

SCHEDULE 1
Page 2 of 2
     (c) to take any other action required or permitted to be taken, done,
signed or executed under the Loan Agreement or any other agreement to which IFC
and the Onshore Borrower may be parties.

          Name*   Office   Specimen Signature
 
       
 
       
 
       
 
       
 
       
 
       

     You may assume that any such person continues to be so authorized until you
receive written notice from an Authorized Representative of the Onshore Borrower
that they, or any of them, is no longer so authorized.

            Yours truly,

[APPLICABLE ONSHORE BORROWER]
      By           [OFFICER’S TITLE]             

 

*   Designations may be changed by the Onshore Borrower at any time by issuing a
new Certificate of Incumbency and Authority authorized by the Board of Directors
of the Onshore Borrower where applicable.



--------------------------------------------------------------------------------



 



- 11 -

SCHEDULE 2
Page 1 of 3
FORM OF REQUEST FOR DISBURSEMENT
(See Section 2.02 and Section 4.03 of the Loan Agreement)
[Onshore Borrower’s Letterhead]
[Date]
International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: [Director, ____________ Department]
Ladies and Gentlemen:
Investment No. ____
Request for Loan Disbursement No. [     ]*
1. Please refer to the Loan Agreement (the “Loan Agreement”) dated ___________,
___, between [INSERT NAME OF APPLICABLE ONSHORE BORROWER] (the “Onshore
Borrower”) and International Finance Corporation (“IFC”). Terms defined in the
Loan Agreement have their defined meanings whenever used in this request.
2. The Onshore Borrower irrevocably requests the disbursement on ____________,
____ (or as soon as practicable thereafter) of the amount of ____________
(____________) under the Loan (the “Disbursement”) in accordance with the
provisions of Section 2.02 of the Loan Agreement. You are requested to pay such
amount to the account in [New York] of [INSERT NAME OF APPLICABLE ONSHORE
BORROWER] [Name of correspondent Bank], Account No. ____________ at [Name and
Address of Bank] [for further credit to the Onshore Borrower’s Account No.
________ at [Name and address of Bank] in [city and country].
3. For the purpose of Section 4.02 and Section 4.03 of the Loan Agreement, the
Onshore Borrower certifies as follows:
 

*   Each to be numbered in series.



--------------------------------------------------------------------------------



 



- 12 -

     (a) no Event of Default and no Potential Event of Default has occurred and
is continuing;
     (b) the proceeds of the Disbursement are at the date of this request needed
by the Onshore Borrower for the purpose of the Project, or will be needed for
such purpose within six (6) months of such date;
     (c) since the date of the Loan Agreement nothing has occurred which has or
could reasonably be expected to have a Material Adverse Effect;
     (d) since [insert date] [the date of the Loan Agreement]** the Onshore
Borrower has not incurred any material loss or liability (except such
liabilities as may be incurred by the Onshore Borrower in accordance with
Section 5.02 of the Loan Agreement);
     (e) the representations and warranties made in Article III of the Loan
Agreement are true on the date of this request and will be true on the date of
Disbursement with the same effect as if such representations and warranties had
been made on and as of each such date;
     (f) the proceeds of the Disbursement are not in reimbursement of, or to be
used for, expenditures in the territories of any country that is not a member of
the World Bank or for goods produced in or services supplied from any such
country;
 

**   The date should be the same as is used in Section 3.01 (h) (i). Use the
second formulation if the Onshore Borrower is a start-up company which did not
deliver meaningful financial statements prior to the date of the Loan Agreement.



--------------------------------------------------------------------------------



 



- 13 -

SCHEDULE 2
     (g) after giving effect to the Disbursement, the Onshore Borrower will not
be in violation of:

  (i)   its Charter;     (ii)   any provision contained in any document to which
the Onshore Borrower is a party (including the Loan Agreement) or by which the
Onshore Borrower is bound; or     (iii)   any law, rule, regulation,
Authorization or agreement or other document binding on the Onshore Borrower
directly or indirectly, limiting or otherwise restricting the Onshore Borrower’s
borrowing power or authority or its ability to borrow; and

     The above certifications are effective as of the date of this Request for
Disbursement and shall continue to be effective as of the date of the
Disbursement. If any of these certifications is no longer valid as of or prior
to the date of the requested Disbursement, the Onshore Borrower undertakes to
immediately notify IFC.

            Yours truly,

[INSERT NAME OF APPLICABLE ONSHORE BORROWER]
      By           Authorized Representative             

Copy to:   Director, Department of Financial Operations
International Finance Corporation



--------------------------------------------------------------------------------



 



- 14 -



SCHEDULE 3
Page 1 of 1
FORM OF DISBURSEMENT RECEIPT
(See Section 2.02 of the Loan Agreement)
[Onshore Borrower’s Letterhead]
International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Director, Department of Financial Operations
Ladies and Gentlemen:
Investment No. ____
Disbursement Receipt No. [     ]*
     We, [INSERT NAME OF APPLICABLE ONSHORE BORROWER] hereby acknowledge receipt
on the date hereof, of the sum of ___________ (___) disbursed to us by
International Finance Corporation (“IFC”) under the Loan of __________ (___)
provided for in the Loan Agreement dated ______, ____ between our company and
International Finance Corporation.

            Yours truly,

[INSERT NAME OF APPLICABLE ONSHORE BORROWER.]
      By           Authorized Representative**             

 

*   To correspond with number of the Disbursement request. See Schedule 2.   **
  As named in the Onshore Borrower’s Certificate of Incumbency and Authority
(see Schedule 1).



--------------------------------------------------------------------------------



 



- 15 -

SCHEDULE 4
Page 1 of 2
FORM OF SERVICE OF PROCESS LETTER
[Letterhead of Agent for Service of Process]
(See Section 4.01 (j) of the Loan Agreement)
New York Law Version
[Date]
International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
Attention: _______________
Re: [Country/_________]
Dear Sirs:
     Reference is made to [(i)] Section 7.05(d) of the Loan Agreement dated
_______ (the “Loan Agreement”) between [INSERT NAME OF APPLICABLE ONSHORE
BORROWER] (the “Onshore Borrower”) and International Finance Corporation
(“IFC”), [and] [(ii) Section ___ of the ______ dated _______ between the Onshore
Borrower, ________ and IFC]. Unless otherwise defined herein, capitalized terms
used herein shall have the meaning specified in the Loan Agreement.
     Pursuant to [each of] Section 7.05(d) of the Loan Agreement [and Section
_(_) of the ____________,] the Onshore Borrower has irrevocably designated and
appointed the undersigned, [CT Corporation System,] with offices currently
located at [111 Eighth Avenue, 13th Floor, New York, New York 10011,] as its
authorized agent to receive for and on its behalf service of process in any
legal action or proceeding with respect to [each of] the Loan Agreement [and the
__________] in the courts of the United States of America for the Southern



--------------------------------------------------------------------------------



 



- 16 -

SCHEDULE 4
Page 2 of 2
District of New York or in the courts of the State of New York located in the
Borough of Manhattan.
     The undersigned hereby informs you that it has irrevocably accepted that
appointment as process agent as set forth in [each of] Section 7.05(d) of the
Loan Agreement [and Section _(_) of the ____________], [in each case] from
_______ until ___________ and agrees with you that the undersigned (i) shall
inform IFC promptly in writing of any change of its address in [New York],
(ii) shall perform its obligations as such process agent in accordance with the
relevant provisions of [each of] Section 7.05 of the Loan Agreement [and Section
_(_) of the ____________], and (iii) shall forward promptly to the Onshore
Borrower any legal process received by the undersigned in its capacity as
process agent.
     As process agent, the undersigned and its successor or successors agree to
discharge the above-mentioned obligations and will not refuse fulfillment of
such obligations as provided under [any of] Section 7.05 (d) of the Loan
Agreement [and Section _(_) of the ____________].

            Very truly yours,

[CT Corporation System]
      By                Title:             

cc: [Onshore Borrower]



--------------------------------------------------------------------------------



 



- 17 -

Alternative Version
SCHEDULE 5 (A)
Page 1 of 2
MATTERS TO BE COVERED IN LOCAL COUNSEL’S LEGAL OPINION
(See Section 4.01 (d) of the Loan Agreement)
The legal opinion of IFC’s counsel in the Country should cover the following
matters:

  (a)   the organization, existence and operations of the Onshore Borrower and
its authorized and subscribed capital stock;     (b)   the matters referred to
in subsections (a), (b) and (c), of Section 4.01 of the Loan Agreement;     (c)
  the title of the Onshore Borrower to, or other interest of the Onshore
Borrower in, [the assets which are the subject of the IFC Security Onshore
Borrower’s immovable and moveable assets;     (d)   the title of the Guarantor
to and in their shares in the Onshore Borrower;     (e)   the authorization,
execution, validity and enforceability of this Agreement, each of the other
Transaction Documents (Except for Security Documents) and any other documents
necessary or desirable to the implementation of any of those agreements or
documents (other than those authorizations which can be expected to be obtained
in the ordinary course of business and which it would be unreasonable to require
at the time of the first Disbursement);     (f)   the compliance with all
obligations referred to in Section 2.16 (a) (Expenses);     (g)   the liens,
priorities or privileges, if any, that creditors of the Onshore Borrower, other
than IFC, may have by reason of law;



--------------------------------------------------------------------------------



 



- 18 -



SCHEDULE 5 (A)
Page 2 of 2

  (h)   IFC’s repatriation rights in respect of the Loan and the IFC Security;
and     (i)   such other matters relating to the transactions contemplated by
this Agreement as IFC reasonably requests.

 



--------------------------------------------------------------------------------



 



- 19 -
SCHEDULE 6
FORM OF LETTER TO ONSHORE BORROWER’S AUDITORS
(See Section 4.01(h) and Section 5.01(e) of
the Loan Agreement)
[Onshore Borrower’s Letterhead]
[Date]
[NAME OF AUDITORS]
[ADDRESS]
Ladies and Gentlemen:
     We hereby authorize and request you to give to International Finance
Corporation of 2121 Pennsylvania Avenue, N.W., Washington, D.C. 20433, United
States of America (“IFC”), all such information as IFC may reasonably request
with regard to the financial statements (both audited and unaudited). We have
agreed to supply that information and those statements under the terms of a Loan
Agreement between the undersigned company and IFC dated ___________, ____ (the
“Loan Agreement”). For your information we enclose a copy of the Loan Agreement.
     For our records, please ensure that you send to us a copy of every letter
that you receive from IFC immediately upon receipt and a copy of each reply made
by you immediately upon the issue of that reply.
Yours truly,

            [INSERT NAME OF APPLICABLE ONSHORE
BORROWER.]
      By           Authorized Representative             

Enclosure

cc:   Director
[Name of Department]
International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America



--------------------------------------------------------------------------------



 



- 20 -

SCHEDULE 7
Page 1 of 2
FORM OF ONSHORE BORROWER’S CERTIFICATION
ON DISTRIBUTION OF DIVIDENDS
(See Section 5.02 (a) of the Loan Agreement)
[Onshore Borrower’s Letterhead]

     
International Finance Corporation
  [Date]
2121 Pennsylvania Avenue, N.W.
   
Washington, D.C. 20433
   
Attention:                                         
  Re: [Country/                                        ] 

Dear Sirs:
1. Please refer to the Loan Agreement (the “Loan Agreement”) dated ____________,
____ between [INSERT NAME OF APPLICABLE ONSHORE BORROWER.]] (the “Onshore
Borrower”) and International Finance Corporation (“IFC”). Terms defined in the
Loan Agreement have their defined meanings whenever used in this request.
2. This is to inform you that the Onshore Borrower plans a distribution of
dividends to its shareholders in the aggregate amount of ______________
(______), such distribution to commence on or about _________, _. Pursuant to
Section 5.02 (a) of the Loan Agreement, the Onshore Borrower hereby certifies
that, as at the date hereof:

  (a)   the proposed distribution will be out of retained earnings and such
retained earnings do not include any amount resulting from the revaluation of
any of the Onshore Borrower’s assets;     (b)   the Project Physical Completion
Date has occurred;     (c)   such payment is made within ninety (90) days after
an Interest Payment Date;     (d)   after giving effect to the proposed
distribution:



--------------------------------------------------------------------------------



 



- 21 -



SCHEDULE 7
Page 2 of 2

(i)   no Event of Default or Potential Event of Default has occurred and is
continuing;

(ii)   cash balance is not less than the next principal payment amount of the
IFC Loan.

3. The Onshore Borrower undertakes not to give effect to the proposed
distribution or any part thereof if, at the time of so doing or after giving
effect to it, the Onshore Borrower could not certify the matters in section 2 of
this certification.
Yours truly,
[INSERT NAME OF APPLICABLE ONSHORE BORROWER]

             
 
  By        
 
     
 
Authorized Representative    



--------------------------------------------------------------------------------



 



- 22 -

SCHEDULE 8
Page 1 of 3
INFORMATION TO BE INCLUDED IN ANNUAL AND QUARTERLY
REVIEW OF OPERATIONS
(See Sections 5.03 (a) (ii) and (d) of the Loan Agreement)

(1)   Sponsors and Shareholdings. Information on significant changes in share
ownership of the Onshore Borrowers, the reasons for such changes, and the
identity of major new shareholders.

(2)   Country Conditions and Government Policy. Report on any material changes
in local conditions, including government policy changes, that directly affect
the Onshore Borrowers (e.g. changes in government economic strategy, health
sector policy, taxation, foreign exchange availability, price controls, and
other areas of regulations.)

(3)   Management and Technology. Information on significant changes in (i) the
Onshore Borrower’s senior management or organizational structure, and (ii)
technology used by the Onshore Borrowers, including technical assistance
arrangements.

(4)   Corporate Strategy. Description of any changes to the Onshore Borrowers’
corporate or operational strategy, including changes in service profile, degree
of integration, and business emphasis.

(5)   Markets. Brief analysis of changes in the Onshore Borrowers’ market
conditions (both primary and secondary), with emphasis on changes in
reimbursement structure, market share and degree of competition.



--------------------------------------------------------------------------------



 



- 23 -

(6)   Operating Performance. Discussion of the following operating indicators by
Chindex on a consolidated basis, MPD, UFH business by markets, eg, Shanghai,
Beijing and Guangzhou, etc.

                  Financial Information to be               Provided on a
Quarterly Basis               (Including Previous Quarter               for
Comparison)               Indicator   [__]Q 2[___]     [__]Q 2[___]  
OPERATIONAL:
               
Outpatient visits per day
               
Inpatient Admissions
               
Inpatient Days
               
Beds in Service
               
Occupancy Rate
               
ALOS
               
Number of Physicians
               
Number of Nurses
               
Number of Employees
               
Revenue/Inpatient Day (Admission)
               
Revenue/Outpatient Visit
               
 
               
FINANCIAL
               
Revenue
               
EBITDA
               
SWB as a % of Revenue
               
Net Profit
               
Current Assets
               
Total Assets
               
Current Liabilities
               
Total Liabilities
               
Short Term Debt
               
Long Term Debt
               
Change in Working Capital
               
A/R Days
               
Inventory Days
               
A/P Days
               
Total Operating Cash Flow
               
Capex (both maintenance and discretionary)
               

(7)   Financial Condition. Key financial ratios for previous year, compared with
ratios covenanted in the Loan Agreement.   (8)   Project Plan: Proposed plan
prior to the finalizing of the applicable principal joint venture contract:



--------------------------------------------------------------------------------



 



- 24 -



  a.   the proposed capital budget, including proposed working capital and
contingency amounts, the proposed plan for the construction, commencement of
operations, staffing, training and marketing;     b.   a proposed general time
schedule for the material expenditures contemplated in such budget; and     c.  
any other information that IFC may reasonably request regarding the new JV
hospitals.

(9)   Progress Report: a project progress report in respect of each hospital and
clinic project then under construction as generally compared with the relevant
budget for that project including but not limited to:

  a.   Cost changes — changes in estimated costs of major costs elements in
Project Cost Data, and reasons for these changes;     b.   Timetable changes —
revision in the estimated project completion date and the reasons for the
revision;     c.   Additional financing arranged or under negotiation — sources
of additional financing to cover cost changes; and     d.   Other matters of
importance — issues that were not anticipated but came to light since the end of
the previous reporting period. Examples are rework needed after failing to pass
building inspections and longshoremen’s strikes preventing the loading and
delivery of imported machinery.

(10)   Approval Status Report: an update on the status of receipt or expected
receipt of material permits, approvals, consents obtained and to be obtained
from any Governmental Authority for the construction, development and operation
of each of each new hospital or clinic.

(11)   Development Impact Report: an annual report for each hospital and clinic
project within 120 days of the financial year including:

  a.   EBITDA for the past 12 months;     b.   Taxes paid to the government
(both business taxes and income taxes) for the past 12 months;     c.   Number
of employees;     d.   Number of outpatients served;     e.   Number of
inpatients treated;     f.   Value of training provided to staff for the past 12
months (both an average per staff member and an aggregate amount); and     g.  
Value of free or discounted treatment provided to patients for the past
12 months.



--------------------------------------------------------------------------------



 



- 25 -



SCHEDULE 9
SPECIAL REPRESENTATIONS AND WARRANTIES
[to be inserted as Section 3.01 of each Local Loan Agreement]
     (a) Organization and Authority. The Onshore Borrower is a Sino-foreign
joint venture enterprise duly incorporated and validly existing under the laws
of the People’s Republic of China and has the corporate power and has obtained
all required Authorizations to own its material assets, conduct its business as
presently conducted and to enter into, and comply with its obligations under,
the Transaction Documents to which it is a party or will, in the case of any
Transaction Document not executed as at the date of this Agreement, when that
Transaction Document is executed, have the corporate power to enter into, and
comply with its obligations under, that Transaction Document;
     (b) Validity. Each Transaction Document to which the Onshore Borrower is a
party has been, or will be, duly authorized and executed by the Onshore Borrower
and constitutes, or will when executed, or where the relevant approval or
registration is required for such document to be legally valid, when such
approval or registration is obtained, constitute, a valid and legally binding
obligation of the Onshore Borrower, enforceable in accordance with its terms and
none of the Project Documents has been, or will be, amended or modified except
as permitted under this Agreement;
     (c) No Conflict. Neither the making of any Transaction Document to which
the Onshore Borrower is a party nor (when all the Authorizations referred to in
Section 4.01(c) (Conditions of Disbursement) have been obtained) the compliance
with its terms will conflict with or result in a breach of any of the terms,
conditions or provisions of, or constitute a default or require any consent
under, any indenture, mortgage, agreement or other instrument or arrangement to
which the Onshore Borrower is a party or by which it is bound, or violate any of
the terms or provisions of the Onshore Borrower’s Charter or any Authorization,
judgment, decree or order or any statute, rule or regulation applicable to the
Onshore Borrower;
     (d) Status of Authorizations. (i) To the best of the Onshore Borrower’s
knowledge, after due inquiry:

  (A)   the Authorizations specified in Annex B are all the material
Authorizations (other than Authorizations that are of a routine nature and are
obtained in the ordinary course of business) needed by the Onshore Borrower to
conduct its business, carry out the Project and execute, and comply with its
obligations under, this Agreement and each of the other Transaction Documents to
which it is a party;     (B)   all Authorizations specified in Section (1) of
Annex B have been obtained and are in full force and effect; and     (C)   the
Onshore Borrower has applied (or is making arrangements to apply) for all
Authorizations specified in Section (2) of



--------------------------------------------------------------------------------



 



- 26 -

      Annex B, and has no reason to believe that it will not obtain those
Authorizations in a timely manner;

      and     (ii)   except for rights that can reasonably be expected to be
obtained on commercially reasonable terms at the time required, the Project
Documents contain all rights that are necessary for:

  (A)   the construction, completion, operation and ownership of the Project,
and     (B)   the conduct of the business of the Onshore Borrower as
contemplated by the Transaction Documents;

    and have not been amended in any material respect.

     (e) No Amendments to Charter. The Onshore Borrower’s Charter has not been
amended since the date of its establishment.
     (f) No Immunity. Neither the Onshore Borrower nor any of its property
enjoys any right of immunity from set-off, suit or execution with respect to its
assets or its obligations under any Transaction Document;
     (g) Financial Condition. Since the date of its establishment, the Onshore
Borrower has not suffered any change that has a Material Adverse Effect.
     (h) Financial Statements. The financial statements of the Chindex for the
period ending on July 1, 2007:

  (i)   have been prepared in accordance with the Accounting Standards, and give
a true and fair view of the financial condition of Chindex as of the date as of
which they were prepared and the results of the Chindex’s operations during the
period then ended;     (ii)   disclose all material liabilities (contingent or
otherwise) of the Chindex, and the reserves, if any, for such liabilities and
all unrealized or anticipated liabilities and losses arising from commitments
entered into by the Chindex (whether or not such commitments have been disclosed
in such financial statements);

     (i) Title to Assets and Permitted Liens. The Onshore Borrower has good and
marketable title to all of the assets purported to be owned by it and possesses
a valid leasehold interest in all assets which it purports to lease, in all
cases free and clear of all Liens, other than Permitted Liens, and no contracts
or arrangements, conditional or unconditional, exist for the creation by the
Onshore Borrower of any Lien, except for the IFC Security;
     (k) Taxes. All tax returns and reports of the Onshore Borrower required by
law to be filed have been duly filed and all Taxes, obligations, fees and other
governmental charges upon



--------------------------------------------------------------------------------



 



- 27 -

the Onshore Borrower, or its properties, or its income or assets, which are due
and payable or to be withheld, have been paid or withheld, other than those
presently payable without penalty or interest, other than such Taxes that are
being contested in good faith and Onshore Borrower shall have made adequate
reserves;
     (l) Litigation.

  (i)   The Onshore Borrower is not engaged in nor, to the best of its
knowledge, after due inquiry, threatened by, any litigation, arbitration or
administrative proceedings, the outcome of which would reasonably be expected to
have a Material Adverse Effect; and     (ii)   no judgment or order has been
issued which has would reasonably be expected to have a Material Adverse Effect;

     (m) Compliance with Law. To the best of its knowledge and belief after due
inquiry, the Onshore Borrower is not in violation of any applicable statute or
regulation of any applicable Authority;
     (n) Environmental Matters.

  (i)   to the best of its knowledge and belief, after due inquiry, there are no
material social or environmental risks or issues in relation to the Project
other than those identified by the S&EA; and     (ii)   it has not received nor
is aware of either (A) any existing or threatened complaint, order, directive,
claim, citation or notice from any Authority or (B) any material written
communication from any Person concerning the Project’s failure to comply with
any matter covered by the Performance Standards which failure has, or could
reasonably be expected to have, a Material Adverse Effect;

     (o) Labor Matters. There are no ongoing or, to the best knowledge of the
Onshore Borrower after due inquiry, threatened, strikes, slowdowns or work
stoppages by employees of the Onshore Borrower or any contractor with respect to
the Project, in each case, which could reasonably be expected to have a Material
Adverse Effect;
     (p) Sanctionable Practices. Neither of the Onshore Borrower, the Guarantor
or any Affiliates, nor any Person acting on its or their behalf, has committed
or engaged in, with respect to the Project or any transaction contemplated by
this Agreement, any Sanctionable Practice; and
     (q) No Material Omissions. None of the representations and warranties in
this Section 3.01 omits any matter the omission of which makes any of such
representations and warranties misleading in any material respect.



--------------------------------------------------------------------------------



 



- 28 -

SCHEDULE 10
SPECIAL COVENANTS
     Section 5.01. Affirmative Covenants. Unless IFC otherwise agrees in
writing, the Onshore Borrower shall:
     (a) Corporate Existence; Conduct of Business. Maintain its corporate
existence, comply with its Charter, and implement the Project and conduct its
business with due diligence and efficiency and in accordance with sound
financial and business practices;
     (b) Use of Proceeds. Cause the financing specified in the Financial Plan to
be applied exclusively to the Project and related costs and expenses;
     (c) Compliance with Laws; Taxes:

  (i)   conduct its business in compliance, in all material respects, with all
applicable requirements of law; and     (ii)   file by the date due all returns,
reports and filings in respect of Taxes required to be filed by it and pay, when
due, all Taxes due and payable by it, unless the payment of such Taxes are being
contested in good faith and Onshore Borrower shall have made adequate reserves;

     (d) Accounting and Financial Management. Promptly install and maintain an
accounting and control system, management information system and books of
account and other records, which together adequately give a fair and true view
of the financial condition of the Onshore Borrower and the results of its
operations in conformity with the Accounting Standards;
     (e) Auditors.

  (i)   Appoint and maintain at all times a firm of recognized independent
public accountants acceptable to IFC as auditors of the Onshore Borrower,
provided that Shangai JaHwa Certified Public and its affiliates, or any other
Chinese accounting firm of similar reputation, shall be deemed acceptable to
IFC; and     (ii)   irrevocably authorize, in the form of Schedule 6, the
Auditors (whose fees and expenses shall be for the account of the Onshore
Borrower) to communicate directly with IFC at any time regarding the Onshore
Borrower’s financial statements (both audited and unaudited), and provide to IFC
a copy of that authorization; and     (iii)   no later than thirty (30) days
after any change in Auditors, issue a similar authorization to the new Auditors
and provide a copy thereof to IFC;

     (f) Access. Upon IFC’s request, and with reasonable prior notice to the
Onshore Borrower, permit representatives of IFC and the CAO, during normal
office hours, to:



--------------------------------------------------------------------------------



 



- 29 -

  (i)   visit any of the sites and premises where the business of the Onshore
Borrower is conducted;     (ii)   inspect any of the Onshore Borrower’s sites,
facilities, plants and equipment;     (iii)   have access to the Onshore
Borrower’s books of account and all records; and     (iv)   have access to those
employees, agents, contractors and subcontractors of the Onshore Borrower who
have or may have relevant knowledge of the Project;

provided that all communications from IFC, CAO or their representatives shall be
directed through Roberta Lipson, Lawrence Pemble or another person designated by
them.
Notwithstanding the foregoing paragraph, (i) no such reasonable prior notice
shall be necessary if an Event of Default is continuing;
     (g) Environmental Matters. (i) Review of Annual Monitoring Report.
Periodically review the form of the Annual Monitoring Report and advise IFC as
to whether revision of the form is necessary or appropriate in light of changes
to the Onshore Borrower’s business or operations, or in light of environmental
or social risks identified by the Onshore Borrower’s S&E Management System; and
revise the form as agreed with IFC; (ii) Use all commercially reasonable efforts
to ensure the continuing implementation and operation of the S&E Management
System to assess and manage the social and environmental performance of the
Project in a manner consistent with the Performance Standards; (iii) Use all
reasonable efforts to ensure that the design, construction, operation,
maintenance, management and monitoring of the Project’s sites, plants,
equipment, operations and facilities are undertaken, in all material respects,
compliance with the Performance Standards and the ESRS.
     (i) Authorizations.

  (i)   obtain and maintain in force (and where appropriate, renew in a timely
manner) all material Authorizations, including without limitation the
Authorizations specified in Annex B, which are necessary for the implementation
of the Project, the carrying out of the Onshore Borrower’s business and
operations generally and the compliance by the Onshore Borrower with all its
obligations under the Transaction Documents; and

  (ii)   comply with all the conditions and restrictions contained in, or
imposed on the Onshore Borrower by, those Authorizations;

     (j) Security; Further Assurances. Perfect the IFC Security no less than one
(1) Business Day prior to the date on which the Onshore Borrower issues to IFC a
Disbursement Request in the form attached as Schedule 2; and from time to time,
execute, acknowledge and deliver or cause to be executed, acknowledged and
delivered such further instruments as may reasonably be requested by IFC for
perfecting or maintaining in full force and effect the IFC Security or for
re-registering the IFC Security or otherwise and, if necessary, create and
perfect



--------------------------------------------------------------------------------



 



- 30 -

additional Security, to enable the Onshore Borrower to comply with its
obligations under the Transaction Documents.
     (k) Insurance. Maintain insurance coverages for the business and assets of
the Onshore Borrower, as specified in Annex C; and
     (l) Assignment of Shareholder Loans. Include IFC as a signatory and
beneficiary under any shareholder loan agreement to be entered into between the
Onshore Borrower and Chindex, and include terms reasonably satisfactory to IFC
providing the IFC, during the continuance of an Event of Default hereunder, the
right to accelerate the shareholder loan and requiring the Onshore Borrower to
repay all principal and interest directly to IFC, in each case, upon the
delivery of the IFC of a notice that an Event of Default hereunder has occurred,
provided however, that (i) such rights shall terminate with immediate effect
upon the termination of the Share Pledge Agreement; and (ii) IFC’s right to
receive payment of shareholders loans shall in no event exceed the aggregate
amount of any principal and interest on the Loan outstanding under the Local
Loan Agreement at the time of any such notice of the occurrence of an Event of
Default hereunder.
     Section 5.02. Negative Covenants. Unless IFC otherwise agrees, the Onshore
Borrower shall not:
     (a) Distributions. Declare or pay any dividend or make any cash
distribution on its share capital or make a payment under any subordinated
Financial Debt (including shareholder loans) unless:

  (i)   the Project Physical Completion Date has occurred;     (ii)   such
payment is made within ninety (90) days after an Interest Payment Date;    
(iii)   in case of dividends, the proposed payment or distribution is out of
retained earnings; provided always that the retained earnings out of which any
of the payments or distributions referred to in this paragraph (iii) may be made
should in no event include any amount resulting from the revaluation of any of
the Onshore Borrower’s assets;     (iv)   after giving effect to any such
action:

  (A)   no Event of Default or Potential Event of Default has occurred and is
continuing; and

  (B)   cash balance is not less than the next principal payment amount of the
Loan.

  (v)   no earlier than sixty (60) days nor later than thirty (30) days prior to
doing so, the Onshore Borrower certifies to each of the matters referred to in
Section 5.02 (a) (i)-(iv) hereto to IFC in writing, in the form attached as
Schedule 7;



--------------------------------------------------------------------------------



 



- 31 -



     (b) Capital Expenditures. Other than the Project, incur expenditures or
commitments for expenditures for fixed or other non-current assets except that
after the Project Physical Completion Date such capital expenditures may be made
if after giving effect to such expenditures the Prospective Debt Service and
Capital Expenditure Coverage Ratio based on the most recent Consolidated
Financial Statements of Chindex is not less than 1.0;
     (c) Permitted Financial Debt. Incur, assume or permit to exist any
Financial Debt except:

  (i)   the Loan;     (ii)   additional Financial Debt specified in the
Financial Plan;     (iii)   subordinated Financial Debt (including shareholder
loans) with its terms acceptable to IFC     (iv)   Short-term Debt incurred in
the ordinary course of business not exceeding RMB 2 million; and     (vi)  
equipment finance after Project Physical Completion Date provided that after
taking into effect the transaction,

(a) the Liabilities to Tangible Net Worth Ratio based on the most recent Chindex
Consolidated Financial Statements is not greater than 1.2;
(b) Peak Debt Service Coverage Ratio based on the most recent Chindex
Consolidated Financial Statements is not less than 1.2.
(c) the Liabilities to Tangible Net Worth Ratio based on the most recent Onshore
Borrower’s financial statements is not greater than 1.2; and
(d) the Peak Debt Service Coverage Ratio based on the most recent Onshore
Borrower’s financial statements is not less than 1.0].
     (d) Leases. Enter into any agreement or arrangement to lease any property
or equipment of any kind, except (i) Financial Leases, and then only to the
extent permitted under the other provisions of this Section 5.02 and
(ii) otherwise only to the extent the aggregate payments under all such
agreements or arrangements do not exceed RMB 1,500,000 in any Financial Year.
     (e) Derivative Transactions. Enter into any Derivative Transaction other
than any derivative transaction which is in the ordinary course of business and
which is not speculative in nature and is intended solely to hedge interest rate
or currency risk related to existing or future liabilities or assets of the
Onshore Borrowers, or assume the obligations of any party to any Derivative
Transaction;



--------------------------------------------------------------------------------



 



- 32 -

     (f) Guarantees and Other Obligations. Enter into any agreement or
arrangement to guarantee or, in any way or under any condition, assume or become
obligated for all or any part of any financial or other obligation of another
Person;
     (g) Permitted Liens. Create or permit to exist any Lien on any property,
revenues or other assets, present or future, of the Onshore Borrower, except
for:

  (i)   the IFC Security;     (ii)   the naming of IFC as loss payee or other
named insured under the Onshore Borrower’s insurance policies;     (iii)   any
Lien arising from any tax, assessment or other governmental charge or other Lien
arising by operation of law, in each case if the obligation underlying any such
Lien is not yet due or, if due, is being contested in good faith by appropriate
proceedings so long as:

  (A)   those proceedings do not involve any substantial danger of the sale,
forfeiture or loss of any part of the Project, title thereto or any interest
therein, nor interfere in any material respect with the use or disposition
thereof or the implementation of the Project or the carrying on of the business
of the Onshore Borrower; and     (B)   the Onshore Borrower has set aside
adequate reserves ,.Such reserves to be reasonably determined by such Onshore
Borrower in accordance with applicable accounting principles; and

     (h) Arm’s Length Transactions. Enter into any transaction except in the
ordinary course of business on the basis of arm’s-length arrangements
(including, without limitation, transactions whereby the Onshore Borrower might
pay more than the ordinary commercial price for any purchase or might receive
less than the full ex-works commercial price (subject to normal trade discounts)
for its products);
     (i) Purchasing or Sales Agency. Establish any sole and exclusive purchasing
or sales agency, other than group purchasing arrangements with Chindex and/or
its Subsidiaries;
     (j) Profit Sharing Arrangements. Enter into any partnership, profit-sharing
or royalty agreement or other similar arrangement whereby the Onshore Borrower’s
income or profits are, or might be, shared with any other Person, if the revenue
is in excess of $5,000,000 in any Financial Year;
     (k)Management Contracts. Enter into any management contract or similar
arrangement whereby its business or operations are managed by any other Person
other than the Management Contract with Chindex and/or its Subsidiaries (which,
however, is not intended to prevent the Onshore Borrower from outsourcing
departmental functions which are common practice for the type of business
carried out by the Onshore Borrower);



--------------------------------------------------------------------------------



 



- 33 -

     (l) Subsidiaries. Form or have any Subsidiary;
     (n) Fundamental Changes. Change:

  (i)   its Charter in any manner which would be inconsistent with the
provisions of any Transaction Document;     (ii)   its Financial Year; or    
(iv)   the nature or scope of the Project or change the nature of its present or
contemplated business or operations;

     (o) Asset Sales. Sell, transfer, lease or otherwise dispose of all or a
substantial part of its assets, other than inventory, whether in a single
transaction or in a series of transactions, related or otherwise;
     (p) Merger, Consolidation, Etc. Undertake or permit any merger, spin-off,
consolidation or reorganization;
     (q) Amendments, Waivers, Etc., of Material Agreements. Terminate, amend or
grant any waiver with respect to any provision of the Transaction Documents in
any material respect:
     (r) Prepayment of Long-Term Debt. Prepay (whether voluntarily or
involuntarily) or repurchase any Long-term Debt (other than the Loan) pursuant
to any provision of any agreement or note with respect to that Long-term Debt
unless:

  (i)   that Long-term Debt is refinanced using new Long-term Debt on terms and
conditions (as to interest rate, other costs and tenor) at least as favorable to
the Onshore Borrower as those of the Long-term Debt being refinanced; or    
(ii)   the Onshore Borrower gives IFC at least thirty (30) days’ advance notice
of its intention to make the proposed prepayment and, if IFC so requires, the
Onshore Borrower contemporaneously prepays a proportion of the Loan equivalent
to the proportion of the part of the Long-term Debt being prepaid, such
prepayment to be made in accordance with the provisions of Section 2.07
(Prepayment) except that there shall be no minimum amount or advance notice
period for that prepayment;

     (s) Use of Proceeds. Use the proceeds of any Disbursement in the
territories of any country that is not a member of the World Bank or for
reimbursements of expenditures in those territories or for goods produced in or
services supplied from any such country;
     (u) Sanctionable Practices. Engage in (and shall not authorize any
Affiliate or any other Person acting on its behalf to engage in) with respect to
the Project or any transaction contemplated by this Agreement, any Sanctionable
Practice. The Onshore Borrower further covenants that should IFC notify the
Onshore Borrower of its concerns that there has been a



--------------------------------------------------------------------------------



 



- 34 -

violation of the provisions of this Section or of Section 3.01(p) of this
Agreement, it shall cooperate in good faith with IFC and its representatives in
determining whether such a violation has occurred, and shall respond promptly
and in reasonable detail to any notice from IFC, and shall furnish documentary
support for such response upon IFC’s request;
     (v) Loans and Deposits. Make loans or advances to, deposits (except
commercial bank deposits) with or investments in any other Person other than
short-term investment grade marketable securities; and
     (w) Payment of Subordinated Financial Debt. Make any payment of management
fees to Chindex and make any principal or interest payment on any shareholder
loans from Chindex if any Event of Default has occurred or is continuing.
     Section 5.03. Reporting Requirements. Unless IFC otherwise agrees, the
Onshore Borrower shall:
     (a) Quarterly Financial Statements and Reports. As soon as available but in
any event within sixty (60) days after the end of each quarter of each Financial
Year, deliver to IFC:

  (i)   two (2) copies of the Onshore Borrower’s unaudited complete financial
statements for such quarter prepared on a Consolidated Basis, in accordance with
the Accounting Standards, certified by the Onshore Borrower’s chief financial
officer;     (ii)   a report by the Onshore Borrower on its operations during
that quarter, in the form of, and addressing the topics listed in, Schedule 8,
including any factors that have or could reasonably be expected to have a
Material Adverse Effect;     (iii)   a statement of all transactions during that
quarter between the Onshore Borrower and each of its Affiliates, and a
certification by an Authorized Representative that those transactions were on
the basis of arm’s-length arrangements.

     (b) Annual Financial Statements and Reports. As soon as available but in
any event within one hundred and twenty (120) days after the end of each
Financial Year, deliver to IFC:

  (i)   two (2) copies of its complete and audited financial statements for that
Financial Year (which are in agreement with its books of account and prepared on
an Consolidated Basis, in accordance with the Accounting Standards, together
with the Auditors’ audit report on them, all in form satisfactory to IFC;    
(ii)   a statement by the Onshore Borrower of all transactions between the
Onshore Borrower and each of its Affiliates, if any, during that Financial Year,
and a certification by the Onshore Borrower’s



--------------------------------------------------------------------------------



 



- 35 -

      Authorized Representative that those transactions were on the basis of
arm’s-length arrangements; and     (iii)   a capital and operating budget for
the next Financial Year.

     (d) Annual Monitoring Report. Within ninety (90) days after the end of each
Financial Year, deliver to IFC the corresponding Annual Monitoring Report in the
form attached as Schedule 13 hereto in a form consistent with the requirements
of this Agreement confirming compliance with the Action Plan, the social and
environmental covenants set forth in Sections 5.01 and 5.02 and Applicable S&E
Law, or, as the case may be, identifying any non-compliance or failure, and the
actions being taken to remedy it;
     (e) Notice of Accidents, Etc. Within ten (10) days after its occurrence,
notify IFC of any social, labor, health and safety, security or environmental
incident, accident or circumstance having, or which could reasonably be expected
to have, a Material Adverse Effect or material adverse impact on the
implementation or operation of the Project in accordance with the Performance
Standards, specifying in each case the nature of the incident, accident, or
circumstance and any effect resulting or likely to result therefrom, and the
measures the Onshore Borrower is taking or plans to take to address them and to
prevent any future similar event; and keep IFC informed of the on-going
implementation of those measures and plans, in each case, if and to the extent
permitted by applicable law.
     (f) Shareholders Matters. Give notice to IFC, concurrently with the Onshore
Borrower’s notification to its shareholders, of any board meeting of its
directors, such notice to include the agenda of the meeting; and, as soon as
available, deliver to IFC two (2) copies of: all notices, reports and other
communications of the Onshore Borrower to its shareholders, whether any such
communication has been made on an individual basis or by way of publication in a
newspaper or other communication medium;
     (g) Changes to Project; Material Adverse Effect. Promptly notify IFC of any
proposed change in the nature or scope of the Project or the business or
operations of the Onshore Borrower and of any event or condition that has or may
reasonably be expected to have a Material Adverse Effect;
     (h) Litigation, Etc. Promptly upon becoming aware of any litigation or
administrative proceedings before any Authority or arbitral body which has or
would reasonably be expected to have a Material Adverse Effect, notify IFC by
facsimile of that event specifying the nature of that litigation or those
proceedings and the steps the Onshore Borrower is taking or proposes to take
with respect thereto;
     (i) Default. Promptly upon the occurrence of an Event of Default or
Potential Event of Default, notify IFC by facsimile specifying the nature of
that Event of Default or Potential Event of Default and any steps the Onshore
Borrower is taking to remedy it;
     (j) Other Information. Promptly provide to IFC such other information as
IFC from time to time reasonably requests about the Onshore Borrower, its assets
and the Project; and
     (k) Insurance Information. provide to IFC, in a timely manner of any
obtained insurance certificates and other insurance information.



--------------------------------------------------------------------------------



 



- 36 -

     Section 5.04. Insurance.
     (a) Insurance Requirements and Onshore Borrower’s Undertakings. Unless IFC
otherwise agrees, the Onshore Borrower shall:

  (i)   insure and keep insured, with financially sound and reputable insurers,
all its assets and business against all insurable losses, including the
insurances specified in Annex C and any insurance required by law;     (ii)  
punctually pay any premium, commission and any other amounts necessary for
effecting and maintaining in force each insurance policy;     (iii)   promptly
notify the relevant insurer of any claim by the Onshore Borrower under any
policy written by that insurer and diligently pursue that claim;     (iv)  
comply with all warranties under each policy of insurance;     (v)   not do or
omit to do, or permit to be done or not done, anything which might prejudice the
Onshore Borrower’s, or, where IFC is a loss payee or an additional named
insured, IFC’s right to claim or recover under any insurance policy; and    
(vi)   not vary, rescind, terminate, cancel or cause a material change to any
insurance policy;

provided always that if at any time and for any reason any insurance required to
be maintained under this Agreement shall not be in full force and effect, then
IFC shall thereupon or at any time while the same is continuing be entitled (but
have no obligation) on its own behalf to procure that insurance at the expense
of the Onshore Borrower and to take all such steps to minimize hazard as IFC may
consider expedient or necessary.
     (b) Policy Provisions. Each insurance policy required to be obtained
pursuant to this Section shall be on terms and conditions acceptable to IFC, and
shall contain provisions to the effect that:

  (i)   no policy can expire nor can it be canceled or suspended by the Onshore
Borrower or the insurer for any reason (including failure to renew the policy or
to pay the premium or any other amount) unless IFC and, in the case of
expiration or if cancellation or suspension is initiated by the insurer, the
Onshore Borrower receive at least forty-five (45) days’ notice (or such lesser
period as IFC may agree with respect to cancellation, suspension or termination
in the event of war and kindred peril) prior to the effective date of
termination, cancellation or suspension;     (ii)   IFC (and all contractors
working at the Project site) are named as additional named insured on all
liability policies;



--------------------------------------------------------------------------------



 



- 37 -

  (iii)   where relevant, all its provisions (except those relating to limits of
liability) shall operate as if they were a separate policy covering each insured
party;     (iv)   on every insurance policy on the Onshore Borrower’s assets
which are the subject of the IFC Security and for business interruption, IFC is
named as loss payee for any claim, or any series of claims arising with respect
to the same event, whose aggregate amount is the equivalent of one million
Dollars ($1,000,000) or more.

     (c) Application of Proceeds.

  (i)   At its discretion, IFC may remit the proceeds of any insurance paid to
it to the Onshore Borrower to repair or replace the relevant damaged assets or
may apply those proceeds towards any amount payable to IFC under this Agreement,
including to repay or prepay all or any part of the Loan in accordance with
Section 2.07 (Prepayment); provided that there shall be no minimum amount or
notice period for any such prepayment.     (ii)   The Onshore Borrower shall use
any insurance proceeds it receives (whether from IFC or directly from the
insurers) for loss of or damage to any asset solely to replace or repair that
asset.

     (d) Reporting Requirements. Unless IFC otherwise agrees, the Onshore
Borrower shall provide to IFC the following:

  (i)   as soon as possible after its occurrence, notice of any event which
entitles the Onshore Borrower to claim for an aggregate amount exceeding the
equivalent of five hundred thousand Dollars ($500,000) under any one or more
insurance policies;     (ii)   within thirty (30) days after any insurance
policy is issued to the Onshore Borrower, a copy of that policy incorporating
any loss payee provisions required under Section 5.04 (b) (iv) (unless that
policy has already been provided to IFC pursuant to Section 4.01(g) (Conditions
of First Disbursement);     (iii)   not less than ten (10) days prior to the
expiry date of any insurance policy (or, for insurance with multiple renewal
dates, not less than ten (10) days prior to the expiry date of the policy on the
principal asset), a certificate of renewal from the insurer, insurance broker or
agent confirming the renewal of that policy and the renewal period, the premium,
the amounts insured for each asset or item and any changes in terms or
conditions from the policy’s issue date or last renewal, and confirmation from
the insurer that provisions naming IFC as loss payee or additional named
insured, as applicable, remain in effect;     (iv)   such evidence of premium
payment as IFC may from time to time request; and



--------------------------------------------------------------------------------



 



- 38 -

  (v)   any other information or documents on each insurance policy as IFC
requests from time to time.



--------------------------------------------------------------------------------



 



- 39 -



SCHEDULE 11
SPECIAL CONDITIONS OF DISBURSEMENT
     Section 4.01. Conditions of First Disbursement. IFC shall have no
obligation to make the first Disbursement unless the following conditions are
fulfilled:
     (a) Transaction Documents. The Transaction Documents have been entered into
by all parties to them and have become (or, as the case may be, remain)
unconditional and fully effective in accordance with their respective terms
(except for this Agreement having become unconditional and fully effective, if
that is a condition of any of those agreements), and IFC has received a copy of
each of those agreements to which it is not a party:
     (b) Charter Amendments. The Onshore Borrower has certified to IFC that no
amendment has been made to the Onshore Borrower’s Charter since [ ], or if any
such amendment was made, IFC has received a copy of the Onshore Borrower’s
amended Charter and determined, in its reasonable judgment, that it is not
inconsistent with the provisions of any Transaction Document and does not have
or could not reasonably be expected to have a Material Adverse Effect;
     (c) Authorizations. The Onshore Borrower has obtained, and provided to IFC
copies of, all Authorizations listed in Section (1) and Section (2) of Annex B,
and such other material Authorizations not listed in those Sections that may be
necessary for:

  (i)   the Loan;     (ii)   the business of the Onshore Borrower as it is
presently carried on and is contemplated to be carried on;     (iii)   the
Project and the implementation of the Financial Plan;     (iv)   the due
execution, delivery, validity and enforceability of, and performance by the
Onshore Borrower of its obligations under, this Agreement and the other
Transaction Documents (except for the Security Documents), and any other
documents necessary to the implementation of any of those agreements or
documents; and     (v)   the remittance to IFC or its assigns in Dollars of all
monies payable with respect to the Transaction Documents;

and all those Authorizations are in full force and effect;
     (d) Legal Opinions. IFC has received a legal opinion substantially in the
form set out in Schedule 5 (A), from IFC’s counsel in the Country, and covering
such other matters relating to the transactions contemplated by this Agreement
as IFC may reasonably request;
     (e) Insurance. IFC has received copies of all insurance policies required
to be obtained pursuant to Section 5.04 (Insurance) and Annex C and a
certification of the Onshore



--------------------------------------------------------------------------------



 



- 40 -

Borrower’s insurers or insurance agents confirming that such policies are in
full force and effect and all premiums then due and payable under those policies
have been paid;
     (f) Fees. IFC has received the fees which Section 2.07 (Fees) requires to
be paid before the date of the first Disbursement;
     (g) Legal Fees and Expenses. IFC has received the reimbursement of all
invoiced fees and expenses of IFC’s counsel as provided in Section 2.15 (b)
(ii) or confirmation that those fees and expenses have been paid directly to
that counsel in each case, to the extent an invoice approved by IFC has been
submitted to the Onshore Borrower at least five (5) days prior to the
Disbursement;
     (h) Authorization of Auditors. IFC has received a copy of the authorization
to the Auditors referred to in Section 5.01(c) (Affirmative Covenants);
     (i) Incumbency. IFC has received a Certificate of Incumbency and Authority;
     (j) Appointment of Agent. The Onshore Borrower has delivered to IFC
evidence, substantially in the form of Schedule 4, of appointment of an agent
for service of process pursuant to Section 7.05 (Applicable Law and
Jurisdiction);
     (k) Equity Disbursement. All equity and quasi-equity provided for in the
Financial Plan have been disbursed;
     (l) Environmental Matters. (i) The Onshore Borrower had updated IFC on its
development and use of its planned template for integrating environmental and
health and safety issues into the design, construction and operation of its
healthcare facilities, and provide a copy of the template to IFC; (ii) The
Onshore Borrower has updated IFC on the implementation and certification of its
integrated management system for environmental, health and safety, life and fire
safety and social issues at its new facilities to the Joint Commission
International Accreditation (JCIA) standard; and (iii) (The Onshore Borrower has
updated IFC on the land acquisition process once the site(s) are selected and
confirmed (but prior to any movement of people or construction) and provided
records of consultations undertaken and compensation provided to demonstrate
compliance with Performance Standard (PS) on Compensation and Resettlement. As
per PS the sponsor will need to complete a Resettlement Action Plan (RAP) for
the affected people, documenting numbers of affected people and assets, an
entitlement matrix, consultation with affected people, grievance mechanisms,
timeline for implementation, budgets and reporting and monitoring of the RAP;
and
     (m) Security. The IFC Security, to the extent permitted by applicable law,
has been duly created as first priority security interests in all assets and
rights subject to the Security Documents;
     Section 4.02. Conditions of All Disbursements. The obligation of IFC to
make any Disbursement, including the first Disbursement, is also subject to the
conditions that:
     (a) No Default. No Event of Default and no Potential Event of Default has
occurred and is continuing;
     (b) Use of Proceeds. The proceeds of that Disbursement:



--------------------------------------------------------------------------------



 



- 41 -

  (i)   are, at the date of the relevant request, needed by the Onshore Borrower
for the purpose of the Project, or will be needed for that purpose within six
(6) months of that date; and     (ii)   are not in reimbursement of, or to be
used for, expenditures in the territories of any country that is not a member of
the World Bank or for goods produced in or services supplied from any such
country;

     (c) No Material Adverse Effect. Since the date of this Agreement nothing
has occurred which has or can reasonably be expected to have a Material Adverse
Effect;
     (d) No Material Loss or Liability. Since the date of this Agreement the
Onshore Borrower has not incurred any material loss or liability (except such
liabilities as may be incurred in accordance with Section 5.02 (Negative
Covenants));
     (e) Representations and Warranties. The representations and warranties made
in Article III are true and correct in all material respects on and as of the
date of that Disbursement with the same effect as if those representations and
warranties had been made on and as of the date of that Disbursement;
     (f) Legal Opinions. IFC has received (if it so requires) a legal opinion or
opinions in form and substance satisfactory to IFC, of IFC’s counsel in the
Country, with respect to any matters relating specifically to that Disbursement
and not otherwise covered in legal opinions previously delivered in connection
with this Agreement;
     (g) No Violations. After giving effect to that Disbursement, the Onshore
Borrower would not be in violation of:

  (i)   its Charter;     (ii)   any provision contained in any document to which
the Onshore Borrower is a party (including this Agreement) or by which the
Onshore Borrower is bound; or     (iii)   any law, rule, regulation,
Authorization or agreement or other document binding on the Onshore Borrower
directly or indirectly limiting or otherwise restricting the Onshore Borrower’s
borrowing power or authority or its ability to borrow;

     (h ) Financial Ratios. (Without limiting the generality of Section 4.02
(g)), after giving effect to the Disbursement, the Current Ratio would not be
less than 1.5 and the Liabilities to Tangible Net Worth Ratio would not exceed
1.2] based on the most recent Consolidated Financial Statements of Chindex; and
     (i) Pro-Rata Disbursement. The Disbursement is made pro rata with the
disbursement of any other senior long-term loans forming part of the Financial
Plan; and



--------------------------------------------------------------------------------



 



- 42 -

     (j) Legal Fees and Expenses. Legal fees and expenses of IFC’s counsel have
been paid, to the extent an invoice approved by IFC has been submitted to the
Onshore Borrower at least five (5) days prior to the Disbursement.
     Section 4.03. Onshore Borrower’s Certification. The Onshore Borrower shall
deliver to IFC with respect to each request for Disbursement:
     (a) certifications, in the form included in Schedule 2, relating to the
conditions specified in Section 4.02 (Conditions of All Disbursements) (other
than the condition in Section 4.02 (f)) expressed to be effective as of the date
of that Disbursement, and
     (b) such evidence as IFC may reasonably request of the proposed utilization
of the proceeds of that Disbursement or the utilization of the proceeds of any
prior Disbursement.

 



--------------------------------------------------------------------------------



 



- 43 -

SCHEDULE 12
International Finance Corporation
Environmental and Social Performance
Annual Monitoring Report (amr)



--------------------------------------------------------------------------------



 



- 44 -

United Family Hospital
People’s Republic of China
24052
SEPARATE REPORTS TO BE SUBMITTED FOR UFH’S BEIJING AND SHANGHAI FACILITIES
or
DATA TABLES CAN BE COPIED TO ADDRESS EACH FACILTIY WITHIN THE SAME AMR
Reporting Period: (month/year) through (month/year)
amr completion date: (day/month/year)
(ENVIRONMENT AND SOCIAL DEVELOPMENT DEPARTMENT LOGO) [w83002w8300203.gif]
Environment and Social Development Department
2121 Pennsylvania Avenue, NW
Washington, DC 20433 USA
www.ifc.org/enviro



--------------------------------------------------------------------------------



 



- 45 -

Introduction
The Annual Monitoring Report
IFC’s Investment Agreement requires United Family Hospital (UFH) to prepare a
comprehensive Annual Monitoring Report (AMR) for its Beijing and Shanghai’s
facilities and operations. This document comprises IFC’s preferred format for
environmental and social performance reporting. The AMR informs the Environment
and Social Development Department about the environmental and social state of
the investment.
Preparation Instructions
The following points should assist you in completing this form. Please be
descriptive in your responses and attach additional information as needed.

  •   IFC’s Investment Agreement requires designated UFH personnel to complete
and submit annual environmental and social monitoring reports in compliance with
the schedule stipulated in the Investment agreement.     •   UFH must report
qualitative and quantitative project performance data each year of the
investment for the environmental and social monitoring parameters included in
this report format.     •   The main purpose of completing this form is to
provide the following information:

  1.   Environmental and Social Management     2.   Occupational Health and
Safety (OHS) Performance     3.   Significant Environmental and Social Events  
  4.   General Information and Feedback     5.   Sustainability of Project and
Associated Operations     6.   Compliance with World Bank Group and local
environmental requirements as specified in the Investment Agreement     7.  
Compliance with World Bank Group and local social requirements as specified in
the Investment Agreement     8.   Data Interpretation and Corrective Measures

Specialist Contact Information
If you have any questions regarding the AMR or wish to discuss completion of the
AMR please contact the following Investment Officer or Portfolio Manager.



--------------------------------------------------------------------------------



 



- 46 -

     
Investment Officer
  Name: Chris McCahan
 
  Telephone Number: (66-2) 650-9253, ext. 655
 
  Facsimile Number: (66-2) 650-9259
 
  Email: cmccahan@ifc.org

     
Portfolio Manager
  Name: Chris McCahan
 
  Telephone Number: (66-2) 650-9253, ext. 655
 
  Facsimile Number: (66-2) 650-9259
 
  Email: cmccahan@ifc.org

1 ENVIRONMENTAL AND SOCIAL MANAGEMENT
1.1 AMR Preparer

     
To be completed by UFH authorized representative
  Name: [   ]
Title: Vice President of Finance, Chief Financial Officer
Telephone Number: (8610) 64333960
Facsimile Number: (8610) 64333960
Email: [    ]
 
   
UFH Information
  UFH office physical address:
 
  Address: Beijing United Family Hospital and Clinics, 2 Jiang Tai Lu, Chaoyang
District, Beijing, PRC 100016
 
   
 
  UFH web page address:

I certify that the data contained in this AMR completely and accurately
represents UFH’s operations during this reporting period. I further certify that
analytical data summariesii incorporated in Section 6 are based upon data
collected and analyzed in a
 

ii   Raw analytical data upon which summaries are based should not be submitted
with this AMR but must be preserved by UFH and presented to IFC upon demand.



--------------------------------------------------------------------------------



 



- 47 -

manner consistent with the World Bank Group’s Pollution Prevention and Abatement
Handbook, Monitoring.iii

                                                                    
                                                             UFH Employee Name  
Signature

1.2 Environmental Responsibility Chart
Please name the individuals in the company who hold responsibility for
environmental and social performance (e.g. Environment Manager, Occupational
Health and Safety Manager, Community Relations Manager) and give their contact
information (Name, Address, Telephone Number, Fax Number, E-mail Address).
1.3 Summary of Current Operations
Describe company operations and level of business activity. Describe any
significant changes since the last report in the company or in day-to-day
operations that may affect environmental and social performance. In particular,
please identify any changes in fuel/power supply that would necessitate
independent air quality monitoring.
Describe any management initiatives (e.g. Joint Commission International
Accreditation (JCIA), ISO 14001, ISO 9001, OHSAS 18001, or equivalent Quality,
Environmental and Occupational Health and Safety certifications).
2 OCCUPATIONAL HEALTH AND SAFETY PERFORMANCE (OHS)
UFH personnel are required to monitor, record, and report occupational health
and safety incidents and workplace conditions (air quality and physical
parameters, which are potentially impacted by the construction, maintenance and
operation of the development) throughout the reporting period.
2.1 Compliance with Local Requirements
 

iii   Pollution Prevention and Abatement Handbook



--------------------------------------------------------------------------------



 



- 48 -

Please list any reports submitted to local authorities, e.g. on OHS, fire and
safety inspections, compliance monitoring, emergency exercises, as well as
comments received and corrective actions taken. Local authority monitoring and
inspections with subsequent actions taken shall also be summarized and reported.
If any of the information requested in the AMR (Section 2.2 — Section 2.4) is
contained in reports sent to local authorities, please submit the applicable
section of the report.
2.2 Incident Statistics Monitoring
Please report on incidents during the reporting year for UFH, covering UFH
employees, contractors, tenants and passers-by/visitors for each facility.
Contractor employees are required to adhere to comparable occupational health
and safety standards as UFH employees. If UFH uses contractor employees, please
also report any contractor employee incidents. Please indicate the cause of all
incidents, including failure to follow procedures, human error, inadequate
training, equipment failure, building design failure, etc. Expand or shrink the
tables as needed.
1. Total Amounts

                                      Reporting period- 1 year   Reporting
period- 2 Report TOTAL   This reporting period   ago   years ago numbers for
each   UFH   Contractor   UFH   Contractor   UFH   Contractor parameter  
employees   employees   employees   employees   employees   employees
Employees
                       
Average working hours per week per employee
                       
Average number of weeks worked per year per employee
                       
Fatalities
                       
Non-fatal injuriesiv
                       
Lost workdaysv
                       
Vehicle collisionsvi
                       
Incidencevii
                       

 

iv   Incapacity to work for at least one full workday beyond the day on which
the accident or illness occurred.   v   Lost workdays are the number of workdays
(consecutive or not) beyond the date of injury or onset of illness that the
employee was away from work or limited to restricted work activity because of an
occupational injury or illness.



--------------------------------------------------------------------------------



 



- 49 -

2. Fatality details for this reporting period

              Report known           Passers-by in common numbers for each   UFH
employees or   UFH tenants?   areas? (indoor and outdoor) parameter   contractor
employees?   [report known statistics]   [report known statistics]
Time of death after accident (e.g. immediate, within a month, within a year)
           
Cause of fatality
           
Corrective measures to prevent reoccurrence
           

3. Non-fatal injuries details for this reporting period

              Report known           Passers-by in common numbers for   UFH
employees or       areas? (indoor and each parameter   contractor employees?  
UFH tenants?   outdoor)
Total workdays lost
          N/A
Description of injury
           
Cause of accident
           
Corrective measures to prevent reoccurrence
           

 

vi   Vehicle Collision: When a vehicle (device used to transport people or
things) collides (comes together with violent force) with another vehicle or
inanimate or animate object(s) and results in injury (other than the need for
First Aid) or death.   vii   Calculate incidence using the following equation:
incidence= total lost workdays/ 100,000 man-hours worked.

Use the total lost workdays to calculate the incidence for this reporting
period, reporting periods 1 year ago and 2 years ago, as required above.



--------------------------------------------------------------------------------



 



- 50 -

4. Vehicle collision details for this reporting period

              Report known             numbers for   UFH employees or        
each parameter   contractor employees?   UFH tenants?   Visitors?
Cause of collision
           
Corrective measures to prevent reoccurrence
           

5. Trainingviii for this reporting period

          UFH employees or         contractor       Number of employees that
employees?   Description of training   attended
 
       

2.3 Life and Fire Safety
1. Please complete the following table for UFH’s operations.
 

viii   Eastwood II personnel should be trained in environmental, health and
safety matters including accident prevention, safe lifting practices, the use of
Material Safety Data Sheets (MSDS), safe chemical handling practices, proper
control and maintenance of equipment and facilities, emergency response,
personal protective equipment (PEP), emergency response, etc.



--------------------------------------------------------------------------------



 



- 51 -

                                  Corrective Actions and UFH Fire Safety  
Mandatory   Date(s)   Observed   Schedule For Verification Activities  
Frequency   Performed   Deficienciesix   Implementationx
Fire Drills
  Minimum: three (3)/year            
Inspect and certify fire detection and suppression electrical and mechanical
systems.
  Minimum: one (1)/year            
Inspect, refill/recharge portable fire extinguisher
  Minimum: two (2) inspections/ year            

2. Please list all fire permits retained by UFH and provide copies to IFC.
2.4 Significant OHS Events
Please explain any significant Occupational Health and Safety events not covered
in the above OHS tables. The report could include proposed revision of the OHS
Management System (if applicable), revised quantitative objectives, action plans
for technical improvements, and planned training activities.
3 Significant Environmental and Social Events
UFH personnel are required to report all environmental and social eventsxi that
may have caused damage; caused health problems; attracted the attention of
outside parties;
 

ix   Attach additional sheets as needed to fully describe observed deficiencies.
  x   Attach additional sheets as needed to fully describe corrective actions
and implementation.   xi   Examples of significant incidents follow. Chemical
and/or hydrocarbon materials spills; fire, explosion or unplanned releases;
industrial injuries; fatalities including transportation; ecological
damage/destruction; local population disruption; disruption of emissions or
effluent treatment; legal/administrative notice of violation; penalties, fines,
or increase in pollution charges; negative media attention; chance cultural
finds; labor unrest or disputes.



--------------------------------------------------------------------------------



 



- 52 -

affected project labor or adjacent populations; affected cultural property; or
created UFH and/or UFH liabilities.
Attach photographs, plot plans, newspaper articles and all relevant supporting
information that IFC will need to be completely familiar with the incident and
associated environmental and social issues.
Please report on the following topics, expanding or collapsing the table where
needed.

                                  Corrective actions             Reports sent to
IFC   (including cost and         Affected   and/or local   time schedule for
Date of event   Event description   people/environment   regulatory agencies  
implementation)
 
               

4 GENERAL INFORMATION AND FEEDBACK
Provide any additional information including the following:

1.   In detail, describe print or broadcast media attention given to UFH during
this reporting period.   2.   In detail, describe interactions with
non-governmental organizations (NGOs) or public scrutiny of UFH.   3.   Describe
UFH public relations efforts (e.g. establishment of a web page, hiring of
community liaison officer)   4.   Suggest ways and means to improve information
exchange and interactions with IFC professionals.



--------------------------------------------------------------------------------



 



- 53 -

5 SUSTAINABILITY OF PROJECT AND ASSOCIATED OPERATIONS
IFC has developed a framework to help assess the development impacts of our
investments. Many of our projects take on initiatives, develop processes, or
install equipment that exceeds IFC’s environmental and social requirements. This
framework permits us to rate project performance in various areas. Over the past
year, has UFH made changes to operations or participated in any efforts that
have impacted UFH’s organization in the following areas?

  q   Certified / enhanced its environmental management system as part of its
JCIA compliant system     q   Published an environment/sustainability or a
corporate social responsibility report (please send copy or provide web link)  
  q   Established formal and regular consultation with local community and other
stakeholders     q   Reduced environmental footprint of your operations, for
example:

  o   decreased use of resources (energy, water, materials, etc.)     o  
substitution refrigerants with lower less ozone-depleting potential     o  
reduced heat gain of the building     o   increased emission controls or
wastewater treatment     o   adopted renewable energy technology     o   sourced
materials from sustainably managed sources or made from processed with reduced
environmental impacts     o   avoidance of PVC electrics or plumbing     o  
increased by-product recycling

  q   Marketing of services that are specifically environmentally friendly     q
  Worked to improve local supplier relationships or provided technical
assistance to suppliers     q   Programs to benefit the local community     q  
Employee programs — training, health, safety

If so, please offer details so we can assess your performance beyond our
compliance criteria.



--------------------------------------------------------------------------------



 



- 54 -

6 REPORTS TO ILLUSTRATE COMPLIANCE WITH IFC/WBG ENVIRONMENTAL POLICIES
AND GUIDELINES AND HOST COUNTRY REGULATIONS
6.1. Liquid Effluent
Liquid Effluent refers to all types of liquid waste which is discharged from the
site. Types of liquid effluent include process, sanitary, stormwater, and
thermal discharges.
UFH is required to collect and analyze representative samples of liquid effluent
from all points of discharge where wastewater is discharged from UFH’s
operations either stormwater or sanitary sewer systems and report the results to
IFC. Individual samples and individual reports will be required for each liquid
effluent monitoring point. Monitoring should take place both during construction
and while the facility is operating.
Please provide local maximum levels in local units in the tables below.
Treated Liquid Effluent Monitoring Point Location (State the source and provide
a scaled facility map showing the precise location of all discharge points.):

                          Sample       UFH       UFH     Collection   WBG/IFC  
Performance       Performance     and   Maximum   (WBG/IFC Units)       (Local
Units)     Analysis   Levels   Annual average of   Local Limit   Annual average
of Parameters   Frequency   (WBG/IFC Units)   monthly samples   (local Units)  
quarterly samples
pH
  Daily   6-9       6-9    
Biochemical oxygen demand (BOD5)
  Weekly   50 mg/l   mg/l       mg/l
Chemical oxygen demand (COD)
  Weekly   250 mg/l   mg/l       mg/l
Oil and grease
  Weekly   10 mg/l   mg/l       mg/l
Total suspended solids (TSS)
  Weekly   50 mg/l   mg/l       mg/l
Total coliform bacteria, Most Probable Number (MPN) or plate count (PC)
  Monthly   £400 Per 100ml   Per 100ml        
Temperature increase
  Monthly   £3oC            



--------------------------------------------------------------------------------



 



- 55 -

6.2. Point Source Air Emissions
Point Source Air Emissions refers to the air flow out from a specific location
on the project site. These emissions can come from points such as process
stacks, power generation stacks and vents.
UFH is required to collect representative samples of point source air emissions
from on-site sources, submit these samples for laboratory analysis and report
the results to IFC. Individual samples and individual reports are required for
each point source air emissions monitoring point. Monitoring should take place
while facility is operating.
Please provide PRC maximum levels in local units in the table below.
Point Source Air Emissions Monitoring Point Locationxii:

                                  UFH                 WBG/IFC   Performance    
  UFH         Maximum   (WBG/IFC   Local   Performance         Levels   Units)  
Maximum   (PRC Units) Point Source Air Emission   Collection   (WBG/IFC   Annual
average of   Levels   Annual average of Parameters   Frequency   Units)  
quarterly samples   (PRC Units)   quarterly samples
Nitrogen Oxides (NOx)
Coal Fired
  Quarterly   750 mg/Nm3   mg/Nm3        
Nitrogen Oxides (NOx)
Gas Fired
  Quarterly   320 mg/Nm3   mg/Nm3        
Particulate Matter (PM10)
³ 200 million BTU/hour equivalent heat input
  Quarterly   50 mg/Nm3   mg/Nm3        
Particulate Matter (PM10)
< 200 million BTU/hour equivalent heat input
  Quarterly   100 mg/Nm3   mg/Nm3        
Sulfur Dioxide
  Quarterly   2000 mg/Nm3   mg/Nm3        

 

xii   Provide latitude, longitude of the point source air discharge point.
Alternatively provide a scaled facility map showing the precise location of all
discharge points.



--------------------------------------------------------------------------------



 



- 56 -

6.3. Solid Waste Management
Solid Waste refers to non-liquid, non-soluble materials that contain complex
substances. Examples of solid waste include sewage sludge, demolition wastes,
wastes arising from building construction and maintenance, and office waste,
some which are applicable only to specific sectors.xiii
UFH is required to monitor methods of collection, storage, handling, recycling,
reuse and/or disposal of solid waste, and report these methods and measured
quantities to IFC. Please complete the information below.
Solid Waste Management Summary

          Solid Waste Type   Annual   UFH Method of Storage, Handling and/or
Treatment (including Include description   Quantity   Recycling, Reuse or
Disposalxiv)
Hazardous Healthcare waste
       
Non Hazardous Healthcare waste
       
Surplus equipment containing a radioactive or similar source
       
Other (please list in detail)
       

Please describe initiatives undertaken to encourage waste reduction, reuse or
recycling among tenants.
 

xiii   Pollution Prevention and Abatement Handbook, Glossary of Environmental
Terms   xiv   Describe disposal method (e.g. landfill, incineration, land
farming, reuse, etc.) Provide name and location of disposal facility used; state
if waste is sold as byproduct, scrap or a material to be used by others; state
name and business of purchaser. Provide additional sheets as needed to fully
describe disposal, organizations involved in waste management, facility permits,
and agency authorizations.



--------------------------------------------------------------------------------



 



- 57 -

6.4. Hazardous Materials Management
Hazardous materials are those materials that represent an excessive risk to
property, the environment or human health because of their physical and/or
chemical characteristics. Examples include explosives, toxic or flammable gases,
flammable liquids and solids, oxidizing substances, radioactive materials and
corrosive substances.
UFH is required to monitor methods of collection, storage and disposal of
hazardous materialsxv, and report these methods and measured quantities to IFC.
Please refer to the Hazardous Materials Management guideline for additional
information.

  1.   Please update us on your Hazardous Materials Management Program. You
should include your Emergency Preparedness and Response Plans, and if available,
your Hazardous Materials Risk Management Plan, Hazardous Materials
Transportation Plan and/or Hazardous Waste Management Plan.

Please complete the information below unless included in an updated version of
the Hazardous Materials Management Program. If included, please specify.
Hazardous Materials Management Plan Summary
 

xv   Hazardous materials include ignitable, reactive, flammable, radioactive,
corrosive and toxic substances.



--------------------------------------------------------------------------------



 



- 58 -

                                          Maximum         Hazardous Material    
          Quantity   UFH Method of     (Name and Number   Class or   Annual  
Stored on   Storage, Handling   UFH Method of UN/CAS)   divisionxvi   Quantity  
Site   and/or Treatmentxvii   Disposalxviii
Hazardous Materials Used
                         
Oxygen
    2                  
Diesel oil
    3                  
Varnish
    3                  
alcohol solution
    3                  
Purell hand sanitizer
    3                  
Alcohol swabs
    4                  
Chlorine sterling tablet
    4                  
Skin iodine
    3                  
Iodine foe mucous membrane
    3                  

 

xvi   UN classification (1. Explosives; 2. Gases ; 3. Flammable liquids ; 4.
Flammable solids ; 5. Oxidizing substances ; 6. Toxic and infectious substances
; 7. Radioactive material; 8. Corrosive substances; 9. Miscellaneous hazardous
materials.)   xvii   State how hazardous materials / waste is stored on site
(e.g. drums, bins, and other containers) and handled (including transported).
Provide additional sheets as needed to fully describe disposal, organizations
involved in management, facility permits and agency authorizations.   xviii  
Report on method of disposal for hazardous waste used only.



--------------------------------------------------------------------------------



 



- 59 -

                                          Maximum         Hazardous Material    
          Quantity   UFH Method of     (Name and Number   Class or   Annual  
Stored on   Storage, Handling   UFH Method of UN/CAS)   divisionxvi   Quantity  
Site   and/or Treatmentxvii   Disposalxviii
Iodine swab
    4                  
Glutaraldehyde
                       
Lodine tincture
    6                  
Benzocaine
    3                  
Methanol
    6                  
Ethyl acetates
    6                  
S-sulfo salieylic acid
    6                  
Ammonium oxalate
    6                  
Thymol
    6                  
Potassium hydroxide
    6                  
Formaldehyde solution
    6                  
Ethyenediamine tetracetic
    6                  
Acid disedium salt
    6                  
Phenol
    6                  
Methylene blue
    6                  
Sodium bicarbonate
    6                  
Acetic acid
    6                  
Ethy alcohol absolute
    3                  
Methanol
    6                  
 
                       
Hazardous Materials Produced
                       
Developer/fixer waste fluid
    6                  



--------------------------------------------------------------------------------



 



- 60 -

6.5. Utility Management
Utility Management refers to measures taken to improve or decrease the use of
utilities (e.g. electricity, hot water, natural gas and water)

  1.   What was the annual operational budget (excluding annual cost of
utilities) used for utility management, allocated by the following, and how was
this figure determined?

  •   Active management of utility consumption;     •   Capital expenditure
budget for implementation of utility saving projects.

Utility Consumption Report
Please complete the table to identify all utility service consumed by your
development. The table should include all electricity, heat and fuels purchased,
refrigerant and all water used whether from a municipal supply, river or
borehole. Include the cost in your own currency.

              Utility Type   Annual Consumption   Units   Annual Cost
Electricity
      kWh    
Purchased Steam
           
Purchased Hot Water
           
Natural Gas
           
LPG
           
Oil — Diesel
           
Oil — Heavy Fuel Oil
           
Other Energy Source
           
Other Energy Source
           
Refrigerant
           
City Water
           
Treated Water
           
Discharged Effluent
           

Utilities Monitoring and Control

  1.   What is the size of the interior building area managed by UFH?     2.  
Please describe systems used to monitor utility flows within your processes.    
3.   Please provide data on your consumption of refrigerants and the cooling
degree days.



--------------------------------------------------------------------------------



 



- 61 -

  4.   Please describe your evaporative cooling systems and measures to control
legionella disease if applicable.     5.   For water, heat and electricity
separately, please state the number of main and sub-meters installed, meter
reading frequency, meter reading method (manual or automatic), and the use made
of the meter readings.     6.   Please provide samples of utility consumption
reports produced from these metering systems. Include following information:
whom these reports are sent to and at what frequency, how they are used, and the
benefits derived.     7.   Do these reports contain utility consumption targets?
If so, how are these set?     8.   If regular operational targets are not met,
please describe the reasons, and corrective action taken to ensure that future
targets are met.     9.   How are utility consumption budgets set for your
operations? What means are used to ensure that utility budgets are met? How are
managers encouraged to meet these budgets?     10.   Do you consider that your
utility management practices could be more effective? If so, then please
identify what would be required to improve the effectiveness of your utilities
management (e.g. more time, greater project budget, better knowledge of
opportunities).

7 DATA INTERPRETATION AND CORRECTIVE MEASURES
Provide the following information for monitoring data which exceed WGB/IFC
maximum levels. This refers to data presented in Section 6, Quantitative Data
Reports to Illustrate Compliance with IFC/ World Bank Group Environmental
Guidelines and Local Regulations. Provide the information in the table for each
parameter exceeded.

                      Monitoring                     parameter that   Cause for
                exceeds WBG/IFC   monitoring               % guidelines and  
parameter   Corrective action   Completion       Complete/ local regulations  
exceedance   plan   date   Cost   Status
 
                   



--------------------------------------------------------------------------------



 



- 62 -

EXHIBIT 1
FORM OF GUARANTEE AGREEMENT
 
INVESTMENT NUMBER 26133
GUARANTEE AGREEMENT
between
CHINDEX INTERNATIONAL, INC.
and
INTERNATIONAL FINANCE CORPORATION
Dated [       ]
 



--------------------------------------------------------------------------------



 



- 63 -

GUARANTEE AGREEMENT
This AGREEMENT is made on [           ],
Between

  (1)   CHINDEX INTERNATIONAL, INC. (the “Guarantor” ), a NASDAQ listed company
incorporated in Delaware with its registered address at Chindex International,
Inc. c/o National Registered Agent, 160 Greentree Drive, Suite 101, Dover, DE
11904; and     (2)   INTERNATIONAL FINANCE CORPORATION (“IFC”), an international
organization established by Articles of Agreement among its member countries,
including the PRC, with its legal office at 2121 Pennsylvania Avenue, N.W.,
Washington, D.C. 20433, United States of America.

Whereas:
     (A) By a loan agreement (the “IFC Loan Agreement”) dated [      ] between
[Onshore Borrower] (the “Borrower”) and IFC, IFC has agreed to extend to the
Borrower a loan up to [      ] Dollars ($[ ]) (the “IFC Loan”) on the terms and
subject to the conditions set forth in the IFC Loan Agreement.
     (B) The Guarantor has been provided with, and hereby acknowledges receipt
of, a copy of the IFC Loan Agreement.
     (C) It is a condition of the Disbursement under the IFC Loan Agreement that
the Guarantor has guaranteed the obligations of the Borrower in respect of the
Loan on terms and conditions satisfactory to IFC.
     (D) The Guarantor will obtain benefits as a result of the Loan made to the
Borrower under the IFC Loan Agreement and, accordingly, desires to execute and
deliver this Guarantee Agreement in order to satisfy the condition described in
the preceding paragraph.
     (E) The Guarantor, to induce IFC to make the Loan and, in particular, the
first disbursement of the Loan, has agreed to guarantee such obligations of the
Borrower.
     NOW, THEREFORE, the Guarantor and IFC agree as follows:



--------------------------------------------------------------------------------



 



- 64 -

ARTICLE I

Definitions and Interpretation
     Section 1.01. Defined Terms. Unless the context otherwise requires, terms
defined in the IFC Loan Agreement have the same meanings when used in this
Agreement and each of the following terms have the meaning opposite it:

     
“Auditors”
  BDO Seidman, LLP or its affiliates, or such other internationally reputable
accounting firm that the Guarantor appoints from time to time as its auditors;
 
   
“Financial Year”
       the accounting year of the Guarantor commencing each year on April 1 and
ending on the following March 31, or such other period as the Guarantor, with
IFC’s consent, from time to time designates as its accounting year.

     Section 1.02. Guaranteed Obligations. In this Agreement, the term
“Guaranteed Obligations” means all debts and monetary liabilities of the
Borrower to IFC under or in relation to the IFC Loan Agreement, and in any
capacity irrespective of whether the debts or liabilities:
     (a) are present or future;
     (b) are actual or contingent;
     (c) are at any time ascertained or unascertained;
     (d) are owed or incurred by or on account of the Borrower alone, or
severally or jointly with any other Person;
     (e) are owed or incurred to or for the account of IFC alone, or severally
or jointly with any other Person;
     (f) are owed or incurred as principal, interest, fees, charges, taxes,
duties or other imposts, damages (whether for breach of contract or tort or
incurred on any other ground), losses, costs or expenses, or on any other
account; or
     (g) comprise any combination of the above.



--------------------------------------------------------------------------------



 



- 65 -

     Section 1.03. Interpretation. In this Agreement, unless the context
otherwise requires:
     (a) headings are for convenience only and do not affect the interpretation
of this Agreement;
     (b) words importing the singular include the plural and vice versa;
     (c) a reference to a Section, Article, paragraph, party, Annex, Exhibit or
Schedule is a reference to that Section, Article or paragraph of, or that party,
Annex, Exhibit or Schedule to, this Agreement;
     (d) a reference to a document includes an amendment or supplement to, or
replacement or novation of, that document but disregarding any amendment,
supplement, replacement or novation made in breach of this Agreement; and
     (e) a reference to a party to any document includes that party’s successors
and permitted assigns.
ARTICLE II
Guarantee
     Section 2.01. Guarantee. (a) The Guarantor irrevocably, absolutely and
unconditionally:
     (i) as principal obligor and not merely as surety, guarantees to IFC the
due and punctual payment of the Guaranteed Obligations; and

  (ii)   undertakes with IFC that whenever the Borrower does not pay any amount
of the Guaranteed Obligations when due the Guarantor will, upon demand by IFC,
pay that amount to IFC, in the currency prescribed in the IFC Loan Agreement,
and otherwise in the same manner in all respects as the Guaranteed Obligations
are required to be paid by the Borrower.



--------------------------------------------------------------------------------



 



- 66 -



     (b) The Guarantor waives notice of acceptance of this Agreement and notice
of any liability to which it may apply, and waives presentment, demand of
payment, protest, notice of dishonor or nonpayment of any such liability, suit
or taking of other action by IFC against, and any other notice to, any party
liable thereon (including such Guarantor or any other guarantor).
     Section 2.02. Continuing Guarantee. (a) The guarantee contained in this
Agreement is a continuing obligation of the Guarantor (and all liabilities to
which it applies or may apply under the terms of this Agreement shall be
conclusively presumed to have been created in reliance on this Agreement),
notwithstanding any settlement of account or the occurrence of any other thing,
and shall remain in full force and effect until the Guaranteed Obligations have
been fully paid strictly in accordance with the provisions of the IFC Loan
Agreement, regardless of any intermediate payment or discharge.
     (b) The guarantee contained in this Agreement shall be an additional,
separate and independent obligation of the Guarantor.
     (c) The Guarantor’s obligations under this Agreement can be discharged only
by performance and then only to the extent of such performance. These
obligations are not subject to any prior notice to, demand upon or action
against the Borrower or to any prior notice to the Guarantor with regard to any
default by the Borrower.
     Section 2.03. No Set-off. All payments which the Guarantor is required to
make under this Agreement shall be without any set-off, counterclaim or
condition.
     Section 2.04. Taxes. (a) The Guarantor shall pay or cause to be paid all
present and future taxes, duties, fees and other charges of whatsoever nature,
if any, now or in the future levied or imposed by the Government of the PRC or
by any Authority or any jurisdiction through or out of which a payment is made
on or in connection with the payment of any and all amounts due under this
Agreement.
     (b) All payments due under this Agreement shall be made without deduction
for or on account of any such taxes, duties, fees or other charges.
     (c) If the Guarantor is prevented by operation of law or otherwise from
making or causing to be made such payments without deduction, the amounts due
under this Agreement shall be increased to such amount as may be necessary so
that IFC receives the full amount it would have received (taking into account
any such taxes, duties, fees or other charges payable on amounts payable



--------------------------------------------------------------------------------



 



- 67 -

by the Guarantor under this subsection) had such payments been made without such
deduction.
     (d) If subsection (c) above applies and IFC so requires, the Guarantor
shall deliver to IFC official tax receipts evidencing payment (or certified
copies of them) within thirty (30) days of the date of payment.
     Section 2.05. Certificate Conclusive. A certificate of IFC stating:
     (a) the amount of the Guaranteed Obligations due and payable; or
     (b) any amount due and payable by the Guarantor under this Agreement; or
     (c) the amount of the Guaranteed Obligations, whether currently due and
payable or not,
shall be conclusive in the absence of manifest error.
     Section 2.06. Application of Payments. IFC may apply any amounts received
by it or recovered under:
     (a) any Security; and
     (b) any other document or agreement which is a security for any of the
Guaranteed Obligations and any other moneys,
in such manner as it determines in its absolute discretion.
     Section 2.07. Allocation. If the Guarantor at any time pays to IFC an
amount less than the full amount then due and payable to IFC under this
Agreement, IFC may allocate and apply such payment to the Guaranteed Obligations
in any way or manner and for such purpose or purposes as IFC in its sole
discretion determines, notwithstanding any instruction that the Guarantor might
give to the contrary.



--------------------------------------------------------------------------------



 



- 68 -

ARTICLE III
Saving Provisions
     Section 3.01. Waiver of Defenses. The Guarantor’s obligations under this
Guarantee shall not be affected or impaired by any act, omission, circumstance
(other than complete payment of the Guaranteed Obligations), matter or thing
which, but for this provision, would reduce, release or prejudice any of its
obligations under this Agreement or which might otherwise constitute a legal or
equitable discharge or defense of a surety or a guarantor, including (whether or
not known to the Guarantor or to IFC):
     (a) any time, waiver, composition, forbearance or concession given to the
Borrower or any other person;
     (b) any assertion of, or failure to assert, or delay in asserting, any
right, power or remedy against the Borrower or any other person, or in respect
of any security for the Loan;
     (c) any amplification, amendment (however fundamental), variation or
replacement of the provisions of any Transaction Document or of any other
agreement or security between IFC and the Borrower;
     (d) any failure of the Borrower or the Guarantor to comply with any
requirement of any law, regulation or order;
     (e) the dissolution, liquidation, reorganization or other alteration of the
legal status or structure of the Borrower or the Guarantor;
     (f) any purported or actual assignment of the Loan by IFC to any other
party; or
     (g) the IFC Loan Agreement or any other Transaction Document being in whole
or in part illegal, void, voidable, avoided, invalid, unenforceable or otherwise
of limited force and effect.
     Section 3.02. Immediate Recourse. The Guarantor waives any right it may
have of first requiring IFC (or any trustee, agent or other person acting on its
behalf) to proceed against or enforce any other rights or security or claim
payment from any person before claiming from the Guarantor under this Agreement.



--------------------------------------------------------------------------------



 



- 69 -

     Section 3.03. Non-Competition. (a) If any amounts have become payable or
have been paid by the Guarantor under this Agreement, the Guarantor shall not,
in respect of such monies, seek to enforce repayment, obtain the benefit of any
security or exercise any other rights or legal remedies of any kind which may
accrue to the Guarantor against the Borrower, whether by way of subrogation,
offset, counterclaim or otherwise, in respect of the amount so payable or so
paid (or in respect of any other monies for the time being due to the Guarantor
from the Borrower) if and for so long as any Guaranteed Obligations remain
payable.
The Guarantor shall hold in trust for, and forthwith pay or transfer to, IFC any
payment or distribution or benefit of security received by it contrary to this
Section 3.03.
     (b) Upon the payment and satisfaction in full of all the Guaranteed
Obligations and of all sums now or in future becoming due to IFC from the
Guarantor pursuant to this Agreement, and provided that IFC is not under any
further obligation (actual or contingent) to advance monies to the Borrower
under the IFC Loan Agreement, the Guarantor, if it has made a payment under this
Agreement, shall be entitled to exercise its rights of subrogation to its
proportion of all relevant rights of IFC against the Borrower pursuant to the
IFC Loan Agreement. IFC shall promptly execute, at the expense of the Guarantor,
an assignment and such other documents in such form as the Guarantor may
reasonably request to transfer such proportion of such rights of IFC against the
Borrower to the Guarantor as are required for the Guarantor to obtain the full
benefit of such subrogation. The Guarantor shall enforce such rights directly
against the Borrower in its own name and not in the name of IFC.
     Section 3.04. Bankruptcy or Liquidation of Borrower. If the Borrower is
adjudged bankrupt or insolvent, or a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the Borrower, or any substantial
part of its property or other assets, is appointed, or the Borrower makes any
arrangement with its creditors, or is liquidated or wound up, the Guarantor
shall not claim, rank, prove or vote as a creditor of the Borrower or its estate
in competition with IFC in respect of any amounts owing to the Guarantor by the
Borrower on any account whatsoever, but instead shall give IFC the benefit of
any such proof and of all amounts to be received in respect of that proof until
all Guaranteed Obligations have been fully paid.
     Section 3.05. Appropriation of Monies. Until all of the Guaranteed
Obligations have been irrevocably paid in full, IFC (or any trustee, agent or
other person acting on its behalf) may:



--------------------------------------------------------------------------------



 



- 70 -

     (a) refrain from applying or enforcing any other monies, security or rights
held or received by IFC (or such trustee, agent or other person) in respect of
the Guaranteed Obligations, or apply and enforce the same in such manner and
order as it sees fit (whether against the Guaranteed Obligations or otherwise)
and the Guarantor shall not be entitled to the benefit of the same; and
     (b) hold and keep for such time as it thinks prudent any monies received,
recovered or realized under this Agreement, to the credit either of the
Guarantor or such other person or persons as it thinks fit or in a suspense
account.
     Section 3.06. Reinstatement. (a) Where any discharge (whether in respect of
the obligations of the Borrower, the Guarantor or any security for those
obligations or otherwise) is made in whole or in part or any arrangement is made
on the faith of any payment, security or other disposition which is avoided or
must be restored on insolvency, liquidation or otherwise without limitation, the
liability of the Guarantor under this Agreement shall continue or shall be
reinstated (as the case may be) as if such discharge or arrangement had not
occurred.
     (b) IFC (or any trustee, agent or other person acting on its behalf) may
concede or compromise any claim that any payment, security or other disposition
is liable to avoidance or restoration.
     Section 3.07. Additional Security. This Agreement is in addition to and is
not in any way prejudiced by any collateral or other security now or in future
held by IFC, nor shall such collateral or other security held by IFC or the
liability of any person for all or any part of the Guaranteed Obligations be in
any manner prejudiced or affected by this Agreement.



--------------------------------------------------------------------------------



 



- 71 -

ARTICLE IV
Representations and Warranties
     Section 4.01. Representations and Warranties. The Guarantor represents and
warrants that as of the date of this Agreement:
     (a) it is a company duly organized and validly existing under the laws of
its place of establishment, and has the corporate power to enter into and
deliver and to perform its obligations under this Agreement;
     (b) the execution and delivery by it of this Agreement and the performance
by it of its obligations hereunder have been duly authorized;
     (c) this Agreement has been duly executed by it and constitutes its valid
and legally binding obligations enforceable in accordance with its terms and
would be so treated in the courts of its place of incorporation and any other
jurisdiction to which the Guarantor has agreed to submit in this Agreement;
     (d) neither the execution and delivery by it of this Agreement nor the
performance by it of its obligations under this Agreement conflicts or will
conflict with or result in any breach of any of the terms, conditions or
provisions of, or violate or constitute a default or require any consent under:
     (i) any indenture, mortgage, contract, agreement or other instrument or
arrangement to which it is a party or which purports to be binding upon it or
any of its property or assets, and will not result in the imposition or creation
of any material lien, charge, or encumbrance on, or security interest in, any
part thereof pursuant to the provisions of any such agreement, instrument or
arrangement; or
     (ii) any of the terms or provisions of its memorandum or articles of
association or by-laws; or
     (iii) any statute, rule or regulation or any judgment, decree or order of
any court, governmental authority, bureau or agency known to the Guarantor and
binding on or applicable to it; and



--------------------------------------------------------------------------------



 



- 72 -

     (e) all Authorizations required for the execution and delivery of this
Agreement by it and the performance by it of its obligations hereunder, have
been duly obtained or granted and are in full force and effect.
     Section 4.02. IFC Reliance. (a) The Guarantor acknowledges that it makes
the representations in Section 4.01 with the intention of inducing IFC to enter
into this Agreement and the IFC Loan Agreement and that IFC enters into this
Agreement and the IFC Loan Agreement on the basis of, and in full reliance on,
each of such representations.
     (b) The Guarantor warrants to IFC that each of such representations is true
and correct in all material respects as of the date of this Agreement and that
none of them omits any matter the omission of which makes any of such
representations misleading.
     Section 4.03. Rights and Remedies not Limited. IFC’s rights and remedies in
relation to any misrepresentation or breach of warranty on the part of the
Guarantor are not prejudiced:
     (a) by any investigation by or on behalf of IFC into the affairs of the
Guarantor;
     (b) by the execution or the performance of this Agreement; or
     (c) by any other act or thing which may be done by or on behalf of IFC in
connection with this Agreement and which might, apart from this Section,
prejudice such rights or remedies.
ARTICLE V
Covenants
          Section 5.01. Guarantor’s Covenants. Unless IFC otherwise agrees,
Guarantor shall:



--------------------------------------------------------------------------------



 



- 73 -

     (a) Clinic Dividends. Ensure that: (i) all dividends and distributable
profits from the Clinics are, to the extent not payable to relevant domestic
joint venture partners or domestic co-investors, distributed directly or
indirectly through an Affiliate to the Borrower or Guarantor and not through any
other Person; and (ii) all income from any management contracts between any
Clinic and Guarantor or any other company affiliated with Guarantor is paid
directly or indirectly to Guarantor or the Borrower;
     (b) Quarterly Reports. As soon as available or within sixty (60) days after
the end of each quarter of each Financial Year, whichever is later, furnish to
IFC two (2) copies of its financial statements for such period prepared on a
Consolidated Basis in accordance with the Accounting Principles, which
requirement is deemed satisfied if such filings have been made publicly
available and a notice has been sent to IFC regarding the availability of those
filings;
     (c) Annual Reports. As soon as available or within one hundred and twenty
(120) days after the end of each Financial Year, whichever is later, furnish to
IFC two (2) copies of its financial statements for such Financial Year (which
are in agreement with its books of account and prepared on a Consolidated Basis
in accordance with the Accounting Principles), together with an audit report on
them, all in form reasonably satisfactory to IFC, which requirement is deemed
satisfied if such filings have been made publicly available and a notice has
been sent to IFC regarding the availability of those filings;
     (d) Auditor Certification. As soon as available or within one hundred and
twenty (120) days after the end of each Financial Year, whichever is later,
provide a report by the Auditor certifying that, on the basis of its financial
statements, Guarantor was in compliance with financial covenants under this
Agreement (including a clear methodology of the calculation of such covenants);
and



--------------------------------------------------------------------------------



 



- 74 -

     (e) Filings. Provide IFC a copy of all filings that have been made by
Guarantor with the Securities and Exchange Commission of the United States
and/or other Stock Exchange on which Guarantor stock is listed within five
(5) Business Days after relevant filling is made which requirement is deemed
satisfied if such filings have been made available through EDGAR and a notice
has been sent to IFC regarding the availability of those filings in EDGAR.
     Section 5.02. Negative Covenants. Unless IFC otherwise agrees, Guarantor
shall not:
     (a) Financial Debt. Incur any additional Financial Debt, unless after
giving effect of such debt transaction:

  (i)   the Liabilities to Tangible Net Worth Ratio is not greater than 1.2; and
    (ii)   The Peak Debt Service Coverage Ratio is not less than 1.2.

     (b) Dividends. declare or pay any cash dividend, make any other cash
distribution on its equity, or make any payment under any shareholder loans
unless:

  (i)   the Project Physical Completion Date of both Projects has occurred;    
(ii)   first principal repayment of the Loan has been made;     (iii)   in the
case of dividends, such payment would be made out of retained earnings;     (iv)
  the Peak Debt Service Coverage Ratio is not less than 1.2 and



--------------------------------------------------------------------------------



 



- 75 -

  (v)   after giving effect to such payment:

  (A)   no Event of Default or Potential Event of Default exists or is
continuing;     (B)   the Current Ratio is not less than 1.5; and     (C)   the
Liabilities to Tangible Net Worth Ratio is not greater than 1.0.

     (c) Guarantees. Guarantee or assume the Liabilities of others except for
its Subsidiaries;
     (d) Leases. Enter into leases other than Financial Leases, if the aggregate
payments are in excess of $2,000,000 in any financial year;
     (e) Loans. Make loans or advances to, deposits (except commercial bank
deposits) with or investments in other persons except for its subsidiaries other
than short-term investment grade marketable securities;
     (g) Merger of Subsidiaries. Merge, consolidate, reorganize, or dispose of
any of the Borrower or Beijing UFH or Beijing United Family Health Center or
Shanghai United Family Hospital Inc., or merge, consolidate, reorganize, or
dispose of any other Subsidiaries if such action has or could reasonably be
expected to have a Material Adverse Effect;
     (h) Use of Proceeds. Use proceeds of the IFC investment in countries which
are not members of the World Bank; and
     (i) Practices. Engage in any corrupt, fraudulent, coercive, collusive or
obstructive practice related to the Projects.



--------------------------------------------------------------------------------



 



- 76 -

     (j) Make any principal payment of the Tranche B Note or Trance C Note, each
as defined in the Security Purchase Agreement by and between Chindex and Magenta
Magic Limited, dated November 7, 2007, in each case, before the maturity of such
Tranche B Note and Tranche C Note, as the case may be.
     (k) Liens on Equity in the Borrower. Encumber, mortgage, pledge or
otherwise secure any interest in the registered capital of the Borrower for the
benefit of any third party, other than to IFC and in accordance with the Share
Pledge Agreement.
ARTICLE VI
Miscellaneous
          Section 6.01. Notices. Any notice, request or other communication to
be given or made under this Agreement to IFC or to the Guarantor shall be in
writing and shall be deemed to have been duly given or made when it is delivered
by hand, airmail, established courier service or facsimile to the party to which
it is required or permitted to be given or made at such party’s address
specified below or at such other address as such party has designated by notice
to the other party hereto.
     For the Guarantor:
Chindex International, Inc.
4340 East West Highway, Suite 1100
Bethesda, Maryland 20814

Attn: Roberta Lipson, CEO
         Lawrence Pemble, CFO

Facsimile: 301-215-7719
                502-427-0409

With a copy sent by e-mail to the attention of Roberta Lipson, CEO, and Lawrence
Pemble, CFO, at:

E-mail addresses: rlipson@Chindex.com and
                              lpemble@chindex.com



--------------------------------------------------------------------------------



 



- 77 -

     For IFC:
International Finance Corporation
2121 Pennsylvania Ave., N.W.
Washington, D.C. 20433
United States of America

Attention: Director, Health and Education Department

Facsimile: +1 (202) 974-4792

With a copy (in the case of communications relating to payments) sent to the
attention of the Senior Manager, Financial Operations Unit, at:

Facsimile: +1 (202) 522-7419
     Section 6.02. English Language. All documents to be furnished or
communications to be given or made under this Agreement shall be in the English
language or, if in another language, shall be accompanied by a translation into
English satisfactory to IFC certified by a representative of the Guarantor,
which translation shall be the governing version between the Guarantor and IFC.
     Section 6.03. Expenses. The Guarantor shall pay to IFC or as IFC may
direct:
     (a) the fees and expenses of IFC’s counsel in the PRC, Delaware and New
York incurred in connection with:
(i) the preparation and/or review, execution and, where appropriate, stamping or
registration of this Agreement;
(ii) the giving of any legal opinions required by IFC under this Agreement; and
(iii) any amendment, supplement or modification to, or waiver under, this
Agreement; and
     (b) the costs and expenses incurred by IFC in relation to the enforcement
or protection or attempted enforcement or protection of its rights under this
Agreement, including legal and other professional consultants’ fees.



--------------------------------------------------------------------------------



 



- 78 -

     Section 6.04. Remedies and Waivers. No failure or delay by IFC in
exercising any power, remedy, discretion, authority or other rights under this
Agreement shall waive or impair that or any other right of IFC. No single or
partial exercise of such a right shall preclude its additional or future
exercise. No such waiver shall waive any other right under this Agreement. All
waivers or consents given under this Agreement shall be in writing.
     Section 6.05. Jurisdiction and Enforcement. (a) This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, United States of America.
     (b) For the exclusive benefit of IFC, the Guarantor irrevocably agrees that
any legal action, suit or proceeding arising out of or relating to this
Agreement may be brought by IFC in the courts of the State of New York or of the
United States of America located in the Southern District of New York. Final
judgment against the Guarantor in any such action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction, including the PRC, by
suit on the judgment, a certified or exemplified copy of which shall be
conclusive evidence of the judgment, or in any other manner provided by law.
     (c) By the execution of this Agreement, the Guarantor irrevocably submits
to the non-exclusive jurisdiction of such Court in any such action, suit or
proceeding and designates, appoints and empowers CT Corporation System, with
offices currently located at 111 Eighth Avenue, 13th Floor, New York, New York
10011, as its authorized agent to receive for and on its behalf service of the
writ of summons or other legal process in any such action, suit or proceeding in
the State of New York.
     (d) Nothing in this Agreement shall affect the right of IFC to commence
legal proceedings or otherwise sue the Guarantor in the PRC or any other
appropriate jurisdiction, or concurrently in more than one jurisdiction, or to
serve process, pleadings and other papers upon the Guarantor in any manner
authorized by the laws of any such jurisdiction.
     (e) As long as this Agreement remains in force, the Guarantor shall
maintain a duly appointed agent for the service of summons, complaint and other
legal process in New York, New York, United States of America, for purposes of
any legal action, suit or proceeding brought by IFC in respect of this
Agreement. The Guarantor shall keep IFC advised of the identity and location of
such agent.



--------------------------------------------------------------------------------



 



- 79 -

     (f) The Guarantor also irrevocably consents, if for any reason the
Guarantor’s authorized agent for service of process of summons, complaint and
other legal process in any such action, suit or proceeding is not present in New
York, New York, to service of such papers being made out of those courts by
mailing copies of the papers by registered United States air mail, postage
prepaid, to the Guarantor at its address specified in Section 6.01. In such a
case, IFC shall also send by telex or facsimile, or have sent by telex or
facsimile, a copy of the papers to the Borrower.
     (g) Service in the manner provided in subsection (f) above in any such
action, suit or proceeding will be deemed personal service, will be accepted by
the Guarantor as such and will be valid and binding upon the Guarantor for all
purposes of any such action, suit or proceeding.
     (h) The Guarantor irrevocably waives to the fullest extent permitted by
applicable law:
(i) any objection which it may have now or in the future to the laying of the
venue of any such action, suit or proceeding in any court referred to in this
Section;
(ii) any claim that any such action, suit or proceeding has been brought in an
inconvenient forum;
(iii) its right of removal of any matter commenced by IFC in the courts of the
State of New York to any court of the United States of America; and
(iv) any and all rights to demand a trial by jury in any such action, suit or
proceeding brought against the Guarantor by IFC.
     (i) To the extent that the Guarantor may be entitled in any jurisdiction to
claim for itself or its assets immunity in respect of its obligations under this
Guarantee from any suit, execution, attachment (whether provisional or final, in
aid of execution, before judgment or otherwise) or other legal process or to the
extent that in any jurisdiction such immunity (whether or not claimed), may be
attributed to it or its assets, the Guarantor irrevocably agrees not to claim
and irrevocably waives such immunity to the fullest extent permitted by the laws
of such jurisdiction.



--------------------------------------------------------------------------------



 



- 80 -

     (j) The Guarantor hereby acknowledges that IFC shall be entitled under
applicable law, including the provisions of the International Organizations
Immunities Act, to immunity from a trial by jury in any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, brought against IFC in any court of the United States of
America. The Guarantor hereby waives any and all rights to demand a trial by
jury in any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated by this Agreement brought against IFC
in any forum in which IFC is not entitled to immunity from a trial by jury.
     (k) To the extent that the Guarantor may, in any suit, action or proceeding
brought in any of the courts referred to in paragraph (b) above or a court of
the PRC or elsewhere arising out of or in connection with this Agreement, be
entitled to the benefit of any provision of law requiring IFC in such suit,
action or proceeding to post security for the costs of the Guarantor (cautio
judicatum solvi), or to post a bond or to take similar action, the Guarantor
hereby irrevocably waives such benefit, in each case to the fullest extent now
or in the future permitted under the laws of the PRC or, as the case may be, the
jurisdiction in which such court is located.
     Section 6.06. Successors and Assigns. This Agreement binds and inures to
the benefit of the respective successors and assigns of the parties, except that
the Guarantor may not assign or otherwise transfer all or any part of its rights
or obligations under this Agreement without the prior written consent of IFC.
The benefit of this Agreement may be freely and unconditionally assigned,
transferred or otherwise disposed of, in whole or in part, by IFC to any other
person, corporate or otherwise.
     Section 6.07. Amendment. Any amendment of any provision of this Agreement
shall be in writing and signed by the parties.
     Section 6.08. Counterparts. This Agreement may be executed in several
counterparts, each of which is an original, but all of which together constitute
one and the same agreement.



--------------------------------------------------------------------------------



 



- 81 -

     IN WITNESS WHEREOF, the parties hereto, acting through their duly
authorized representatives, have caused this Agreement to be signed in their
respective names as of the date first above written.

                  CHINDEX INTERNATIONAL, INC.    
 
           
 
  By:        
 
     
 
Authorized Representative         Name (print):    
 
  Title:        
 
                INTERNATIONAL FINANCE CORPORATION    
 
           
 
  By:        
 
     
 
Authorized Representative         Name (print):    
 
  Title:        

 



--------------------------------------------------------------------------------



 



- 82 -
EXHIBIT 2
FORM OF MORTGAGE AGREEMENT
 
IFC INVESTMENT NUMBER 26133
Mortgage Agreement
between
[ONSHORE BORROWER]
and
INTERNATIONAL FINANCE CORPORATION
Dated _________, 200[  ]
 



--------------------------------------------------------------------------------



 



- 83 -

MORTGAGE AGREEMENT
This MORTGAGE AGREEMENT (the “Agreement”) is made and entered into as of
_________, 200[ ], by and between:

(1)   [Onshore Borrower] (the “Borrower”), a [Chinese-foreign equity joint
venture enterprise] with limited liability organized and existing under the laws
of the People’s Republic of China (“PRC”) with its legal address at:
[                    ], PRC; and   (2)   International Finance Corporation
(“IFC”), an international organization established by Articles of Agreement
among its member countries, including the PRC, with its legal office at 2121
Pennsylvania Avenue, N.W., Washington, D.C. 20433, United States of America.

in accordance with the PRC Property Rights Law (the “Property Rights Law”), the
PRC Security Law (the “Security Law”), the Law of the PRC on the Administration
of Urban Real Property (the “Real Property Law”), the Provisional Regulations of
the PRC on the Grant and Transfer of State-Owned Land-Use Rights in Cities and
Townships, the Measures on Movable Assets Mortgage Registration, the
Administrative Measures on Registration of Rights and Ownership of Buildings in
Cities, as amended, the Notice on Issues Concerning Registration of Land-Use
Rights Mortgage and other relevant laws and regulations of the PRC.
WHEREAS:
(A) Subject to the terms and conditions of a Loan Agreement dated [          ],
200[  ] between the Borrower and IFC (the “IFC Loan Agreement”), IFC has agreed
to lend the Borrower up to [          ] Dollars ($      ) (the “IFC Loan”);
(B) In consideration of, and as security for, the amounts provided by IFC under
the IFC Loan Agreement the Borrower has agreed to provide certain collateral
(the “Collateral”, as defined in Article 1 below) to IFC, as security for the
repayment of such amounts and other Secured Obligations (as defined in Article 1
below).
NOW, THEREFORE, in consideration of the promises and the mutual covenants
described hereafter, the Borrower and IFC agree as follows:



--------------------------------------------------------------------------------



 



- 84 -

ARTICLE I
Definitions and Interpretation
     Section 1.01. Definitions. Unless otherwise defined, or the context
otherwise requires, terms defined in the IFC Loan Agreement have the same
meanings when used in this Agreement and the following terms shall have the
meanings opposite them:

     
“Approvals”
  any consent, registration, filing, agreement, notarization, certificate,
license, approval, permit, authorization, authority or exemption from, by or
with any Authority, whether given by express action or deemed given by failure
to act within any specified time period, and all corporate, creditors’ and
shareholders’ approvals or consents or authorizations;
 
   
“Authority”
  any government or governmental, administrative, fiscal, judicial, or
government-owned body, department, commission, authority, tribunal, agency or
entity;
 
   
“Board”
  the Board of Directors of the Borrower, as constituted from time to time;
 
   
“Building Ownership Certificate(s)”
  the Building Ownership Certificate(s) in the name of the Borrower issued by
[                    ] Real Estate Administration Commission evidencing the
Borrower’s ownership of the Buildings, copies of which are attached hereto as
part of Schedule 2;
 
   
“Buildings”
  the buildings, plant, improvements, premises, structures, fixtures and
facilities located on the Project Site, including those under construction, each
as more particularly described in Schedule 2 to this Agreement and all other
buildings, improvements, premises, structures, fixtures, attachments and
facilities now or in the future to be located on the Project Site;



--------------------------------------------------------------------------------



 



- 85 -

     
“Business Day”
  a day when banks are open for business in New York, New York and Beijing, PRC;
 
   
“Certificate of Other Rights”
  the security registration certificate issued by appropriate land and real
estate administration bureaus in respect of the Collateral;
 
   
“Collateral”
  all or any part of the following: (i) the Land-Use Rights, (ii) the Buildings;
(iii) the Equipment; and (iv) any cash or other proceeds from the rental, sale
or other disposition of any of (i), (ii) or (iii) above;
 
   
“Construction Contracts”
  the agreements entered into or to be entered into by or on behalf of the
Borrower for the provision of building and civil works of the Project, including
engineering, procurement, construction, erection, installation and
commissioning;
 
   
“Disbursement”
  any disbursement of the IFC Loan;
 
   
“Dollars” and “$”
  the lawful currency of the United States of America;
 
   
“Equipment”
  certain equipment and machinery and other movables owned by the Borrower and
located on the Project Site, including those being installed and/or
commissioned, each as more particularly described in Schedule 3 to this
Agreement, and all other equipment, machinery and movables now or in the future
to be located on the Project Site that are or will be owned by the Borrower;
 
   
“Event of Default”
  has the meaning ascribed thereto in the IFC Loan Agreement.
 
   
“IFC Loan Agreement”
  has the meaning ascribed thereto in the introduction to this Agreement;
 
   
“IFC Loan”
  has the meaning ascribed thereto in the introduction to this Agreement;



--------------------------------------------------------------------------------



 



- 86 -

     
“Investment Documents”
  the IFC Loan Agreement and any and all documents executed by the Borrower and
IFC in connection with the IFC Loan Agreement;
 
   
“Land Grant Contract”
  [                    ]
 
   
“Land-Use Rights”
  the existing granted land-use rights for the Mortgaged Lands as described in
the Land-Use Rights Certificate(s) and any future granted land use rights
acquired by the Borrower for the Project;
 
   
“Land-Use Rights Certificate(s)”
  the State-Owned Land-Use Certificate(s) (No. [                    ]) issued by
the [                    ] Municipal Land Administration on
[                    ], covering an area of [                    ] square meters
and located on the [                    ], China, granting to the Borrower a
land use right to the Project Site for industrial use during
[                    ] and [                    ], a copy of which is attached
as part of Schedule 1 to this Agreement;
 
   
“Lien”
  any mortgage, pledge, charge, assignment, hypothecation, security interest,
title retention, preferential right, trust arrangement, right of set-off,
counterclaim or banker’s lien, privilege or priority of any kind having the
effect of security, any designation of loss payees or beneficiaries or any
similar arrangement under or with respect to any insurance policy or any
preference of one creditor over another arising by operation of law;
 
   
“Mortgaged Lands”
  the land with a total area of [                    ] square meters, as more
particularly described in the Land-Use Rights Certificate(s), attached hereto as
part of Schedule 1 and any land acquired by the Borrower in the future;
 
   
“Mortgage Registration Certificate”
  the security registration certificate issued by appropriate administration of
industry and commerce in respect of the Collateral;



--------------------------------------------------------------------------------



 



- 87 -

     
“People’s Court”
  the courts in the PRC;
 
   
“Person”
  any natural person, corporation, company, partnership, firm, voluntary
association, joint venture, trust, unincorporated organization, Authority or any
other entity whether acting in an individual, fiduciary or other capacity;
 
   
“Potential Event of Default”
  has the meaning ascribed thereto in the IFC Loan Agreement;
 
   
“PRC”
  the People’s Republic of China;
 
   
“Project”
  has the meaning ascribed thereto in the IFC Loan Agreement;
 
   
“Project Site”
  the existing parcel of land designated and identified in the Land Use Rights
Certificate(s) and any parcel of land acquired by the Borrower in the future for
the Project;
 
   
“Property Rights Law”
  has the meaning ascribed thereto in the introduction to this Agreement;
 
   
“Real Property Law”
  has the meaning ascribed thereto in the introduction to this Agreement;
 
   
“Receiver”
  any receiver, agent, administrator or other similar officer appointed by IFC
for the purpose of taking any action or exercising any rights in connection with
the enforcement of the security created by this Agreement, which Receiver shall
exercise his powers hereunder as agent of, and at the cost of, the Borrower and
provided that IFC shall not be under any obligation to appoint a Receiver unless
required to do so by applicable law;
 
   
“Relevant Certificates and Documents”
  the certificates and documents relating to the rights, title and/or interests
in or to the Collateral, including the Land-Use Rights



--------------------------------------------------------------------------------



 



- 88 -

     
 
  Certificate(s) the Building Ownership Certificate(s), the Certificates of
Other Rights, the Mortgage Registration Certificate and any of the above
documents to be obtained in the future by the Borrower;
 
   
“Secured Obligations”
  at any time and from time to time, all amounts payable by the Borrower to IFC
in respect of principal, interest, fees and other amounts or charges and
otherwise (including any amounts in respect of liquidated damages, compensatory
damages and enforcement costs) in respect of the IFC Loan under or in connection
with the IFC Loan Agreement and any and all other agreements, documents or
instruments executed by the Borrower and/or IFC in connection with the IFC Loan,
all in Dollars;
 
   
“Security Law”
  has the meaning ascribed thereto in the introduction to this Agreement;
 
   
[“[          ] Customs”
  the [                    ] Administration of Customs;]
 
   
“[          ] AFE”
  the [                    ] Municipal Administration of Foreign Exchange;
 
   
“[          ] AIC”
  the [                    ] Municipal Administration of Industry and Commerce;
 
   
“[          ] BLR”
  [                    ] Municipal Bureau of Land and Resources; and
 
   
“[          ] REAC”
  the [                    ] Municipal Real Estate Administration Commission.

     Section 1.02. Interpretation. In this Agreement, unless the context
otherwise requires:
     (a) headings are for convenience only and do not affect the interpretation
of this Agreement;
     (b) words importing the singular include the plural and vice versa;



--------------------------------------------------------------------------------



 



- 89 -

     (c) a reference to a natural person includes any company, partnership,
trust, joint venture, association, corporation or other body corporate and any
governmental authority or agency;
     (d) a reference to a Section, Article, Schedule, Appendix or party is a
reference to that Section or Article of, or that Schedule, Appendix or party to,
this Agreement;
     (e) a reference to a document includes an amendment or supplement to, or
replacement or novation of, that document but disregarding any amendment,
supplement, replacement or novation made in breach of this Agreement;
     (f) a reference to a party to any document includes that party’s successors
and permitted assigns;
     (g) the word “including” shall mean “including without limitation” or
“including but not limited to;” and
     (h) all Authorities referred to in this Agreement shall be construed as
including any successor or substitute Authority thereof having the same or
substantially the same functions and powers.
ARTICLE II
Mortgage
     Section 2.01. Mortgage. As continuing security for the payment and
discharge in full of all the Secured Obligations, the Borrower hereby grants to
IFC a first priority mortgage over the Collateral in accordance with the
Property Rights Law, the Security Law and other relevant laws and regulations of
the PRC.
     Section 2.02. Enforcement. The security created by this Agreement shall
become enforceable immediately upon the occurrence and during the continuance of
an Event of Default under the IFC Loan Agreement.
     Section 2.03. Actions in Connection with Enforcement. At any time after the
occurrence of an Event of Default that is continuing under the IFC Loan
Agreement, IFC shall have the right (which right the Borrower irrevocably
consents and agrees to and acknowledges) to the extent permitted by applicable
law, either in person or through any Receiver, to take any one or more of the
following actions at IFC’s option:



--------------------------------------------------------------------------------



 



- 90 -

     (a) to take possession of, get in, collect and receive all or any part of
the Collateral for the purpose (in the opinion of the IFC) of converting all or
any part of the Collateral into value and/or obtaining proceeds from the auction
or sale of all or any part of the Collateral;
     (b) to convert all or any part of the Collateral into value and/or obtain
proceeds from the auction or sale of all or any part of the Collateral;
     (c) to commission the relevant organization or Authority to auction all or
any part of the Collateral;
     (d) to apply to the relevant Authority or Authorities for the lawful sale
or disposal of all or any part of the Collateral at a price considered by IFC to
be reasonable;
     (e) with a view to selling all or any part of the Collateral (or offering
it for sale) to repair, replace, improve and/or develop such Collateral and to
apply for any appropriate permission, license, consent or approval in connection
therewith;
     (f) to sever any attachments or fixtures and to sell them apart from the
land or buildings on or to which they are attached, and to uninstall,
disassemble or sever any equipment, machinery or other movables and to sell them
apart from any other equipment, machinery, other movables, plants or facilities
to which they are attached or associated;
     (g) for the purpose of converting all or any part of the Collateral into
value and/or obtaining proceeds from the auction or sale of all or any part of
the Collateral, to sell, exchange, license or otherwise dispose of or in any way
whatsoever deal with the Collateral for such consideration (if any), including
shares, debentures or any other securities whatsoever, and upon such terms as
IFC may reasonably think fit;
     (h) for the purpose of converting all or any part of the Collateral into
value and/or obtaining proceeds from the auction or sale of all or any part of
the Collateral, to make any leases whatsoever of the Collateral and, with or
without consideration, to accept or agree to accept surrenders of leases of the
Collateral in such circumstances, for such purposes and upon such terms
whatsoever as IFC may reasonably think fit, and to vary the terms of any lease
affecting the Collateral and to act in relation to any review of the rent under
such lease in such manner as IFC may reasonably think fit;
     (i) to insure, repair, improve, replace, exploit and/or develop the
Collateral in any manner;



--------------------------------------------------------------------------------



 



- 91 -

     (j) to bring, defend, submit to arbitration, negotiate, compromise, abandon
and/or settle any claims and/or proceedings concerning the Collateral;
     (k) for the purpose of converting all or any part of the Collateral into
value and/or obtaining proceeds from the auction or sale of all or any part of
the Collateral, generally to carry out, or cause or authorize to be carried out,
any transaction or arrangement whatsoever, whether similar or not to any of the
foregoing, in relation to the Collateral which IFC may reasonably consider
expedient as effectively as if IFC were solely and absolutely entitled to the
Collateral;
     (l) in connection with the exercise of any of its powers, to execute or do,
or cause or authorize to be executed or done, on behalf of or in the name of the
Borrower or otherwise, as IFC may reasonably think fit, all documents, acts or
things which IFC may reasonably consider appropriate;
     (m) to take such other actions as are appropriate to satisfy the Secured
Obligations, in accordance with the Property Rights Law, the Security Law and
other relevant laws and regulations;
     (n) to exercise all rights and privileges of the Borrower provided in any
or all of the Construction Contracts and other contracts or agreements relating
to the Collateral on behalf or in the name of the Borrower, as IFC may
reasonably think fit;
     (o) to take possession of, collect, manage and use the Collateral and
exercise any or all the Borrower’s rights and privileges in respect of the
Collateral to the exclusion of the Borrower as if IFC were the beneficial owner
of the Collateral ; and
     (p) in each case, to be compensated in full and in first priority from the
funds and proceeds obtained through any such actions to the extent of the
Secured Obligations and any expenses related thereto.
     Section 2.04. Deficiency or Surplus. If the funds obtained as the result of
the actions set out in Section 2.03 above are insufficient to satisfy in full
the Secured Obligations and all expenses related hereto, IFC shall have the
right to claim the deficiency from the Borrower. If any balance remains after
the payment in full of the Secured Obligations and all expenses related hereto,
such balance shall be returned to the Borrower or applied as otherwise required
by applicable law, and IFC shall, at the cost and expense of the Borrower
(including any costs of notarization, registration and obtaining of any
approvals from any relevant Authority), execute and deliver to the Borrower
proper instruments evidencing the termination and release of this Agreement.



--------------------------------------------------------------------------------



 



- 92 -

     Section 2.05. Appointment of Attorney. (a) As further security for the
performance of its obligations under this Agreement and for conferring on IFC
the benefit of the rights expressed to be conferred hereunder, the Borrower
hereby irrevocably appoints and constitutes, until the Secured Obligations have
been paid and discharged in full, IFC, as the Borrower’s true and lawful
attorney with full power (in the name of the Borrower or otherwise) to, after
the occurrence and during the continuance of an Event of Default, exercise any
or all of the Borrower’s rights and carry out any or all of the Borrower’s
obligations hereunder, to demand and receive any and all moneys and claims for
moneys due or to become due arising out of the Collateral, to enforce any
provision thereof, to give valid receipts and discharges, and generally to file
any and all claims or take any and all lawful actions or institute any and all
proceedings that may be necessary for the purpose of putting into effect the
intent of this Agreement.
     (b) The Borrower hereby consents, acknowledges and agrees that IFC and its
agents shall not be liable for any loss, damage, cost, expense, impairment,
diminution or devaluation of the Collateral caused by or resulting or arising
from or in connection with any act or failure to act by IFC or its respective
agents under this Agreement or in relation to the Collateral, unless directly
caused by the gross negligence or willful misconduct of IFC or such agents.
     Section 2.06. Power to Delegate. After notifying the Borrower, IFC may at
any time and from time to time delegate by power of attorney or in any other
manner to any Person(s) all or any of the rights, powers and discretions
exercisable by any or all of them under Section 2.03 above. Any such delegation
may be made upon such terms (including the power to sub-delegate) and subject to
such conditions as IFC may deem appropriate in its discretion.
     Section 2.07. No Discharge. The obligations of the Borrower under this
Agreement shall not be discharged or impaired by:
     (a) any invalidity, unenforceability or other defect relating to any of the
Investment Documents or any security relating to any such documents; or
     (b) any amendment to or variation of any of the Investment Documents or any
security relating to any such documents, other than amendments made in
accordance with the terms thereof; or
     (c) any release of or granting of time or any other indulgence to the
Borrower or any third party, other than a release of, granting of time or any
other indulgence granted by the IFC to the Borrower in accordance with the terms
of the Investment Documents; or



--------------------------------------------------------------------------------



 



- 93 -

     (d) any winding up, dissolution, reconstruction or reorganization, legal
limitation, incapacity or lack of corporate power or authority or other
circumstances of, or any change in the constitution or corporate identity or
loss of corporate identity by, the Borrower or any other Person; or
     (e) any other act, event, neglect or omission which would or might but for
this Section operate to impair or discharge the Borrower’s liability hereunder.
ARTICLE III
Representations and Warranties
     Section 3.01. Representations and Warranties The Borrower represents and
warrants to IFC that:
     (a) The Borrower is a Sino-foreign joint venture enterprise duly
incorporated and validly existing under the laws of the People’s Republic of
China and has the corporate power to enter into, and comply with its obligations
under this Agreement.
     (b) The Land Grant Contract, Land-Use Rights Certificate(s), the Building
Ownership Certificate and the Construction Contracts are each in full force and
effect. The Borrower has the full right to use and enjoy the Project Site and to
own/use the Collateral, and to assign and mortgage the land use rights for the
Project Site until the expiration of the term as provided the Land Grant
Contract and the Land-Use Rights Certificate(s). The Borrower has paid, or made
satisfactory arrangements for the payment when due all fees for the rights under
the Land-Use Rights Certificate(s), and has performed in a timely manner all
other material obligations that are set out in the Land Grant Contract, Land-Use
Rights Certificate(s), the Building Ownership Certificate(s) and the
Construction Contracts.
     (c) The Borrower (i) is in compliance with the material requirements of the
Land Grant Contract Land-Use Rights Certificate(s) and the Building Ownership
Certificate(s); (ii) has paid or made satisfactory arrangements for the payment
when due, all costs, fees and expenses of and for the development of the Project
Site and for the procurement, importation, transportation, erection,
installation, testing and commissioning of the Equipment; (iii) has obtained, or
will obtain when necessary, all Approvals required for the development and use
of the Project Site; and (iv) has performed all material obligations with regard
to the use or development of the Project Site in accordance with the
requirements of the Land Grant Contract Land-Use Rights Certificate(s), Building
Ownership Certificate(s), and any other related applicable Approvals.



--------------------------------------------------------------------------------



 



- 94 -

     (d) The execution and enforcement of this Agreement by the Borrower does
not and will not violate the provisions of (i) any applicable law, (ii) any
relevant Approval, or (iii) the terms or conditions of the Land Grant Contract,
the Land-Use Rights Certificate(s) or the Building Ownership Certificate(s).
This Agreement has been duly executed by the, and is the legal, valid and
binding obligation of the Borrower and enforceable against the Borrower in
accordance with the terms hereof.
     (e) All the information and documents provided to IFC in connection with
this Agreement and the Collateral are true, complete and correct in all material
respects.
     (f) The Borrower has duly obtained , or will obtain when necessary, all
required Relevant Certificates and Documents, including all required
certificates, permits and approvals from applicable Authorities for all
Buildings and all Equipment.
     (g) None of the representations and warranties in this Section 3.01 omits
any information or matter the omission of which makes any of such
representations and warranties inaccurate or misleading in any material
respects.
     Section 3.02. Reliance. The Borrower acknowledges and agrees that it makes
the representations and warranties in Section 3.01 above with the intention of
inducing IFC to enter into this Agreement and the IFC Loan Agreement, and that
IFC has entered into this Agreement and the IFC Loan Agreement on the basis of,
and in full reliance on, each of such representations and warranties being true,
accurate and complete.
     Section 3.03. Rights and Remedies not Limited. The rights and remedies of
IFC in relation to any misrepresentations or breach of warranty by the Borrower
shall not be prejudiced by:
     (a) any investigation by or on behalf of any of IFC into the affairs of the
Borrower;
     (b) the execution or performance of this Agreement; or
     (c) any other act or thing which may be done by or on behalf of IFC in
connection with this Agreement and which might, apart from this Section,
prejudice such rights or remedies.



--------------------------------------------------------------------------------



 



- 95 -

ARTICLE IV
Covenants
     Section 4.01. Affirmative Covenants. Throughout the term of this Agreement,
the Borrower covenants and agrees as follows:
     (a) The Borrower shall (i) maintain the Collateral in good repair and
condition, and (ii) protect the Collateral from any material damage or
impairment, normal wear and tear excepted.
     (b) The Borrower shall perform in a timely fashion all its material
obligations under the Land Grant Contract, Land-Use Rights Certificate(s) and
the Building Ownership Certificate(s), including the payment of all relevant
fees, considerations, taxes and other amounts payable by the Borrower in respect
of the Project Site, and shall comply with all applicable laws and regulations
of the PRC relating to the Project Site.
     (c) To protect and perfect rights of IFC hereunder, including IFC’s first
priority security interest in the Collateral, the Borrower shall file and
register with (i) the [          ] REAC and the [          ] BLR; (ii) the
[           ] AIC; (iii) the [          ] AFE; (iv) the [          Customs]; and
(v) any other relevant Authorities: (A) all required documents, executed by the
necessary Persons, to effect the release of all existing Liens with respect to
the Collateral covered under this Agreement in favour of Persons other than IFC,
and such Liens shall have been released in accordance with PRC law within five
(5) Business Days after the execution of this Agreement and as an integrated
transaction herewith, (B) this Agreement and all other required documents within
five (5) Business Days after the execution of this Agreement, and (C) each
amendment or supplement to any such document within five (5) Business Days after
the signing of such amendment or supplement, and after completing such
registrations shall provide evidence thereof satisfactory to IFC. The Borrower
shall ensure that all relevant registration and approval documents specifically
name IFC as the secured lender. The Borrower shall obtain all Approvals
necessary for all such registrations and for this Agreement and any such
amendment and supplement to be legally effective, valid, binding and enforceable
against the Borrower in accordance with the terms hereof and thereof.
     (d) Promptly upon obtaining of a land use right certificate for any new
parcel of land acquired by the Borrower after the date of this Agreement, the
Borrower shall execute and deliver to IFC a Supplemental Mortgage Agreement in
the form of Schedule 4 to this Agreement, and take such other actions as are
necessary, to record and perfect IFC’s first priority mortgage over such land
use



--------------------------------------------------------------------------------



 



- 96 -

rights. Each such Supplemental Mortgage Agreement shall constitute a supplement
to this Agreement.
     (e) Promptly upon the completion of any Building which was not completed
prior to the date of this Agreement, the Borrower shall obtain the Building
Ownership Certificate pertaining to said Building from the [          ] REAC
and/or other relevant Authority and promptly file and register each such
document with the [          ] REAC, [          ] AIC and/or such other relevant
Authority and shall execute and deliver to IFC a Supplemental Mortgage Agreement
in the form of Schedule 4 to this Agreement, and take such other actions as are
necessary, to record and perfect IFC’s first priority mortgage over each such
Building. Each such Supplemental Mortgage Agreement shall constitute a
supplement to this Agreement.
     (f) [Immediately after any imported Equipment for the Project is no longer
subject to customs supervision (the details of each item of the Equipment
currently subject to customs supervision and the remaining supervision periods
are described in detail in Schedule 3) ] and promptly upon the acquisition of
any new Equipment after the date of this Agreement which is not subject to the
customs supervision, the Borrower shall obtain title documents or certificates
to said Equipment from the relevant Persons and/or relevant Authorities and
promptly file and register, as necessary, each such document or certificate and
shall execute and deliver to IFC a Supplemental Mortgage Agreement in the form
of Schedule 4 to this Agreement, with the [          ] AIC and/or such other
relevant Authority and take such other actions as are necessary, to record and
perfect IFC’s first priority mortgage over each such item of Equipment. Each
such Supplemental Mortgage Agreement shall constitute a supplement to this
Agreement.
     (g) The Borrower shall promptly obtain all other Approvals, execute all
other documents and instruments and do all other acts and things as IFC may
reasonably request from time to time to carry out the matters and transactions
contemplated in this Agreement or in any document required to be delivered in
connection herewith, including such Approvals, executions, acts and things as
are necessary to perfect, protect or enforce the interests of IFC created
hereunder or intended to be created hereunder or for facilitating the
realization of the Collateral or the exercise of any right, power or discretion
exercisable by IFC in respect of the Collateral.
     (h) In respect of any Building that is under construction or any Equipment
that has not yet been acquired and installed at the Project Site, the Borrower
shall prior to the Supplemental Mortgage Agreement contemplated above in
Section 4.01(__) or Section 4.01(__) obtain a duly signed



--------------------------------------------------------------------------------



 



- 97 -

Contractor’s Consent & Agreement from the relevant contractors in the form
attached as Schedule 5 to this Agreement.
     (k) The Borrower shall ensure that there shall be no claim made against it
or the Collateral by any contractor pursuant to Article 286 of the Contract Law
of the PRC.
     Section 4.02. Negative Covenants. Unless IFC otherwise consents to such
action or matter in writing in advance, throughout the term of this Agreement,
the Borrower shall not:
     (a) unless otherwise permitted by the IFC Loan Agreement, sell, lease,
assign, convey, transfer or otherwise dispose of any of the Collateral, or agree
to do any of the foregoing, except for the replacement of items of the
Collateral (with comparable items having a value equal to or greater than the
value of the items replaced) which are required by normal wear and tear in the
ordinary course of business or in connection with a casualty event for which
insurance proceeds are obtained; any purported sale, lease, assignment,
conveyance, transfer or other disposal of any of the Collateral, except as
expressly permitted in this Section 4.02(a), shall be invalid;
     (b) unless otherwise permitted by the IFC Loan Agreement, waive any rights
with respect to any of the Collateral;
ARTICLE V
Custody of Relevant Certificates and Documents
     Section 5.01. Custody of Relevant Certificates and Documents. Except as
otherwise required by any applicable laws or regulations, all Relevant
Certificates and Documents shall be held by IFC (or a nominee on behalf of IFC)
during the term of the IFC Loan Agreement and shall be returned to the Borrower
after the security created by this Agreement has lapsed and been discharged. In
order to maintain the validity of the Relevant Certificates and Documents and to
the extent required by any applicable laws and regulations, IFC agrees to allow
the Borrower access to such Relevant Certificates and Documents upon request,
and with reasonable notice, and to present them to the relevant Authorities for
such purpose. IFC shall take all necessary measures to prevent the Relevant
Certificates and Documents from being lost or damaged when they are in IFC’s
custody.



--------------------------------------------------------------------------------



 



- 98 -

ARTICLE VI
Effectiveness
     Section 6.01. Effectiveness. Unless otherwise provided by PRC law, the
security created by this Agreement shall become effective against the various
items of Collateral when the relevant registrations referred to in
Section 4.01(b) for such Collateral have been completed.
ARTICLE VII
Miscellaneous
     Section 7.01. Notices. Any notice, request or other communication to be
given or made under this Agreement shall be in writing. The notice, request or
other communication may be delivered by hand, airmail, facsimile or established
courier service to the party’s address specified below or at such other address
as such party notifies to the other parties from time to time. Any notice,
request or other communication from the Borrower shall only be effective upon
receipt by IFC or, in the case of delivery by hand or by established courier
service, upon refusal to accept delivery when delivered to IFC during normal
business hours. Any notice, request or other communication from IFC shall be
effective upon receipt by the Borrower, or when deemed to be received by the
Borrower (a) in the case of delivery by hand or by established courier service,
upon refusal to accept delivery when delivered to the Borrower during normal
business hours, or (b) in the case of delivery by facsimile, on the day it is
transmitted, provided that transmission is proved, in the case of a facsimile,
by the appearance of the Borrower’s facsimile number on the facsimile
transmission report of IFC’s facsimile machine.
For the Borrower:
[                                        ]
Attention: [                    ]
Facsimile: 0086-[                    ]
For IFC:
International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America





--------------------------------------------------------------------------------



 



- 99 -



Facsimile: +1 (202) 974-4792
Attention: Director, Health and Education Department
With a copy (in the case of communications relating to payments) sent to the
attention of the Senior Manager, Financial Operations Unit, at:
Facsimile: +1 (202) 522-7419
With a copy to:
International Finance Corporation
15th Floor, China World Tower 2
China World Trade Center
No. 1 Jian Guo Men Wai Avenue
Beijing 100004
People’s Republic of China
Facsimile: +86 (10) 5860-3100
Attention: Country Manager
     Section 7.02. Language. Any notice, request or other communication to be
given or made under this Agreement shall be in English, or if in another
language, shall, if IFC so requests, be accompanied by a translation into
English satisfactory to the IFC and certified by an Authorized Representative of
the Borrower, which translation shall be the governing version among the
relevant parties.
     Section 7.03. Termination of Agreement. This Agreement shall continue in
force until all the Secured Obligations have been paid and discharged in full in
accordance with the terms of the IFC Loan Agreement.
     Section 7.04. Applicable Law and Jurisdiction. (a) This Agreement is
governed by and shall be construed in accordance with the laws of the PRC.
     (b) In the event of any dispute in the interpretation or enforcement of
this Agreement, IFC shall be entitled to commence a legal action in the People’s
Court of relevant jurisdiction to interpret or enforce the provisions hereof.
     Section 7.05. Severability. Any provision of this Agreement which is
prohibited or unenforceable by reason of any present or future law in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such



--------------------------------------------------------------------------------



 



- 100 -

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 7.06. Successors and Assigns. This Agreement binds and benefits the
respective successors and assigns of the parties. However, the Borrower may not
assign or delegate any of its rights or obligations under this Agreement without
IFC’s prior written consent.
     Section 7.07. Amendment. Any amendment of any provision of this Agreement
shall be in writing and signed by the parties.
     Section 7.08. Borrower’s Waiver. The Borrower hereby waives all objections,
denials and challenges to the validity and binding force of this Agreement.
     Section 7.09. Execution Copies. This Agreement has been written in Chinese
and English in [ ] ( ) originals each, all of which constitute one and the same
agreement. Each party shall hold one (1) set of Chinese and English originals.
Both language versions shall be equally authentic.
     Section 7.10. Remedies and Waivers. No forbearance, extension of time limit
or delay on the part of IFC in exercising its rights, powers and discretions
hereunder against any default or delay on the part of the Borrower shall
prejudice, affect or limit any of the rights, powers and discretions to which
IFC is entitled under this Agreement and as a creditor under the general law,
nor shall it be deemed as consent on its part to a breach of this Agreement, nor
will it constitute a waiver by IFC or be deemed to constitute a waiver of its
rights to take action against any breach of this Agreement in the future. No
single or partial exercise of such a right shall preclude its additional or
future exercise. No such waiver shall waive any other right under this
Agreement. All waivers or consents given under this Agreement shall be in
writing.
     Section 7.11. Article 35 of the Security Law. To the extent the total value
of Collateral is at any time less than the value of the Secured Obligations, IFC
may, in its sole discretion, for the purpose of Article 35 of the Security Law,
divide its loan into separate tranches and deem separate items or groups of
items constituting parts of the Collateral and having a value greater than that
of a tranche or tranches of that loan as severally constituting security for
such tranche or tranches.
     Section 7.12. Costs and Expenses. The Borrower shall pay or, as the case
may be, reimburse IFC any amount paid by on account of, all taxes (including
stamp taxes), duties, fees or other charges payable on or in connection with the
preparation and/or review execution, issue, delivery, registration or
notarization



--------------------------------------------------------------------------------



 



- 101 -

of this Agreement and any other documents related to this Agreement and the
reasonable fees and expenses incurred by IFC (including legal counsel fees) in
connection with (i) any legal opinions required in connection with this
Agreement; (ii) administration by IFC of its investments or otherwise in
connection with any amendment, supplement or modification to, or waiver under,
this Agreement; (iii) the registration (where appropriate) and the delivery of
the evidences of indebtedness relating to the Loan Agreements and their
disbursements and (iv) the costs and expenses incurred by IFC in relation to
efforts to enforce or protect its rights under any Investment Documents, or the
exercise of its rights or powers consequent upon or arising out of the
occurrence of any Event of Default or Potential Event of Default, including
legal and other professional consultants’ fees on a full indemnity basis.



--------------------------------------------------------------------------------



 



- 102 -

IN WITNESS WHEREOF, this Agreement is entered into by the parties, acting
through their duly authorized representatives, as of the date first above
written.

                  [ONSHORE BORROWER]    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                INTERNATIONAL FINANCE CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   



--------------------------------------------------------------------------------



 



- 103 -

SCHEDULE 1
LAND USE RIGHTS



--------------------------------------------------------------------------------



 



- 104 -

SCHEDULE 2
BUILDINGS
The Buildings are located on the Mortgaged Land and are solely owned by the
Borrower, which are described in detail in the following Building Ownership
Certificates:
BUILDINGS OWNERSHIP CERTIFICATE NUMBER



--------------------------------------------------------------------------------



 



- 105 -

SCHEDULE 3
EQUIPMENT
Part I: Equipment not Subject to Customs Supervision
Part II: Equipment Currently Subject to Customs Supervision

 



--------------------------------------------------------------------------------



 



- 106 -
SCHEDULE 4
FORM OF SUPPLEMENTAL MORTGAGE CONTRACT
THIS SUPPLEMENTAL MORTGAGE CONTRACT is entered into on _______________ between
[ONSHORE BORROWER] (the “Borrower”), a [Chinese-foreign equity joint venture
enterprise] with limited liability organized and existing under the laws of the
People’s Republic of China (“PRC”) with its legal office at the
[                    ], PRC; and
INTERNATIONAL FINANCE CORPORATION (“IFC”), an international organization
established by Articles of Agreement among its member countries, including the
PRC, with its legal office at 2121 Pennsylvania Avenue, N.W., Washington, D.C.
20433, United States of America;
The Borrower and IFC are collectively referred to herein as the “Parties.”
Capitalised terms used in this Supplemental Mortgage Contract (“Supplement”) and
not otherwise defined shall have the meanings given to them in the Mortgage
Agreement between the Parties dated _________________ (the “Mortgage
Agreement”).
WHEREAS:
(A) Subject to the terms and conditions of a Loan Agreement dated
[               ], between the Borrower and IFC (the “IFC Loan Agreement”), IFC
has agreed to lend the Borrower up to [               ] ($[ ]) (the “IFC Loan”).
(B) In consideration of, and as security for, the amounts provided by IFC under
the IFC Loan Agreement, the Borrower had agreed to provide certain collateral
(the “Collateral”, as defined in Article 1 of the Mortgage Agreement) to IFC as
security for the repayment of such amounts and other Secured Obligations (as
defined in Article 1 of the Mortgage Agreement).
(C ) Sections 4.01 of the Mortgage Agreement provide that the Borrower shall
execute Supplemental Mortgage Contracts in respect of any Collateral acquired or
constructed by the Borrower after the date of the Mortgage Agreement.
NOW THEREFORE the Parties agree as follows:
1. As continuing security for the payment and discharge in full of all the
Secured Obligations and in consideration of IFC continuing to make the
Disbursements and maintaining the availability of the IFC Loan to the Borrower,
to the extent not already validly and effectively mortgaged under the Mortgage
Agreement, the Borrower hereby grants to IFC a first priority mortgage over the
Collateral listed in Appendix A hereto.



--------------------------------------------------------------------------------



 



- 107 -

2. Within thirty (30) days (or such shorter period as may be required under
applicable law) after execution, the Borrower shall cause this Supplement to be
registered with all such Authorities as may be necessary to perfect or protect
IFC’s first priority mortgage over such Collateral, including the following:

  (i)   the [               ] REAC and [          ]BLR;     (ii)   the
[               ] AIC;     (iii)   the [               ]AFE;     (iv)   [the
[               ] Customs]; and     (v)   any other relevant Authorities.

and shall deliver to the IFC all certificates of third party rights,
registration certificates or other documentary evidence of the completion of
such registrations.
3. This Supplement shall be deemed to be supplemental to and to incorporate all
relevant terms and conditions of the Mortgage Agreement.



--------------------------------------------------------------------------------



 



- 108 -

IN WITNESS WHEREOF, the Parties have caused this Supplement to be signed by
their duly authorized representatives on the date first above written.

          [ONSHORE BORROWER]    
 
       
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   
 
        INTERNATIONAL FINANCE CORPORATION    
 
       
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   



--------------------------------------------------------------------------------



 



- 109 -

Appendix A
List of Collateral



--------------------------------------------------------------------------------



 



- 110 -

SCHEDULE 5
CONTRACTOR’S CONSENTS & AGREEMENT
[Date]
[Onshore Borrower]
[International Finance Corporation]
Dear Sirs:
     Reference is made to the Mortgage Agreement dated ___________, 200[ ] (the
“Mortgage Agreement”), by and among Onshore Borrower (the “Borrower”) and
International Finance Corporation (“IFC”), to which this Contractor’s Consent &
Agreement (“Consent”) shall be deemed a supplement.
     Reference is also made to that ______________ dated ____, __________, by
and between _____________ (the “Contractor”) and the Borrower (the “Contract”),
a copy of which is attached to this letter as Appendix A.
     As contemplated by Section 4.01 of the Mortgage Agreement, the Contractor
and the parties to the Mortgage Agreement hereby acknowledge, consent and agree
to the following:
1. The mortgage by the Borrower of the property which is the subject matter of
the Contract (the “Property,” as described in more detail in Appendix B to this
letter) to IFC by filing and registering an executed Supplemental Mortgage
Agreement pursuant to Section 4.01 of the Mortgage Agreement to secure the
obligations secured pursuant to the Mortgage Agreement (the “Supplemental
Mortgage”);
2. The collateral assignment of all rights, interests and benefits of the
Borrower under the Contract to IFC and its nominees or assignees pursuant to the
Mortgage Agreement;
3. The assignment of all rights, interests and benefits of the Borrower under
the Contract to IFC or its nominees or assignees in the event IFC or its
nominees or assignees exercise their rights to foreclose under the Mortgage
Agreement; and
4. The rights of IFC or its nominees or assignees in the event of foreclosure as
described in paragraph 3 above to require the continued



--------------------------------------------------------------------------------



 



- 111 -

performance by the Contractor and its successors and assignees under the
Contract in accordance with the terms thereof.
     The undersigned represents and undertakes that he/or she is the legal
representative of the Contractor, and has the legal authority to sign this
letter and to bind the Contractor and its successors and assignees hereto.

          Very truly yours,    
 
        [Contractor’s Name]    
 
       
By:
       
 
 
 
Legal Representative [Signature]    
Name:
       
 
 
 
   
Title:
      Chop:
 
 
 
   
 
        [ONSHORE BORROWER]    
 
       
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   
 
        INTERNATIONAL FINANCE CORPORATION    
 
       
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   



--------------------------------------------------------------------------------



 



- 112 -

Appendix A
Copy of the Contract



--------------------------------------------------------------------------------



 



- 113 -

Appendix B
Description of the Property



--------------------------------------------------------------------------------



 



- 114 -

EXHIBIT 3
FORM OF SHARE PLEDGE AGREEMENT
     
 
INVESTMENT NUMBER 26133
Share Pledge Agreement
between
CHINDEX INTERNATIONAL, INC.
and
INTERNATIONAL FINANCE CORPORATION
Dated                 , 200[ ]
     
 



--------------------------------------------------------------------------------



 



- 115 -

SHARE PLEDGE AGREEMENT
AGREEMENT is made on                                          200[ ]
between

  (1)   CHINDEX INTERNATIONAL, INC. (“Chindex”), a NASDAQ listed company
incorporated in Delaware with its registered address [ ]; and

  (2)   INTERNATIONAL FINANCE CORPORATION (“IFC”), an international organization
established by Articles of Agreement among its member countries;

In accordance with the Property Rights Law of the People’s Republic of China,
the Security Law of the People’s Republic of China, the Variation Regulations
(as defined in Article 1) and other relevant laws and regulations of the
People’s Republic of China.
Whereas
     (A) Chindex is one of the shareholders of [Onshore Borrower] (the
“Borrower”), a company organized and existing under the laws of the People’s
Republic of China.
     (B) As of the date hereof, Chindex has paid US$[      ] million to the
registered capital of the Borrower and thus holds [       ] % equity interest in
the Borrower (the “Equity Interest”).
     (C) In accordance with the terms of the Borrower’s Articles of Association,
Chindex is obligated to pay an additional US$[      ] million in registered
capital (“Additional Equity Interest”)
     (D) By an agreement dated December [            ], 200[ ] (the “IFC Loan
Agreement”) between the Borrower and IFC, IFC has agreed to lend the Borrower up
to [            ] ($[      ]) (the “IFC Loan”).
     (E) It is a condition of the first Disbursement under the IFC Loan
Agreement that the parties enter into this Agreement.



--------------------------------------------------------------------------------



 



- 116 -

     NOW, THEREFORE, in consideration of the promises and the mutual covenants
described hereafter, Chindex and IFC agree as follows:
ARTICLE I
Definitions and Interpretation
     Section 1.01. General Definitions. Unless otherwise defined, or the context
otherwise requires, terms defined in the IFC Loan Agreement have the same
meanings when used in this Agreement and the following terms have the following
meanings:

     
“Additional Equity Interest”
  the meaning given to it in Recital (C);
 
   
“Approval Authority”
  the examination and approval authority for the Borrower, which as at the date
hereof is the [                ];
 
   
“Capital Contribution Certificate”
  any certificate(s) issued by the Borrower to Chindex from time to time in
respect of Chindex’s contributions to the registered capital of the Borrower;
 
   
“Collateral”
  the Equity Interest and all the right, title and interest in and to the Equity
Interest;
 
   
“Default Notice”
  the meaning given to it in Section 4.02;
 
   
“Equity Interest”
  the meaning given to it in Recital (B);
 
   
“Secured Amounts”
  at any time and from time to time all principal, interest, fees and other
amounts expressed to be payable by the Borrower under the IFC Loan Agreement and
all amounts expressed to be payable by Chindex under Section 7.02; and
 
   
“Variation Regulations”
  the Certain Regulations on Variations to Equity Interests of Investors in
Foreign Investment Enterprises issued by the former Ministry of Foreign Trade
and Economic Cooperation and the State Administration of Industry and Commerce
on May



--------------------------------------------------------------------------------



 



- 117 -

     
 
  28, 1997 and the Implementing Rules on Certain Issues of Law Application in
relation to the Administration of Approval and Registration of Foreign-invested
Enterprises jointly issued by the Ministry of Commerce, the State Administration
of Industry and Commerce, the General Administration of Customs and the State
Administration of Foreign Exchange on April 24, 2006.

     Section 1.02. Interpretation. In this Agreement, unless the context
otherwise requires:
     (a) headings are for convenience only and do not affect the interpretation
of this Agreement;
     (b) words importing the singular include the plural and vice versa;
     (c) a reference to a Section, Article, Schedule or party is a reference to
that Section or Article of, or that Schedule or party to, this Agreement;
     (d) a reference to a document includes an amendment or supplement to, or
restatement, replacement or novation of, that document but disregarding any
amendment, supplement, restatement, replacement or novation made in breach of
this Agreement; and
     (e) a reference to a party to any document includes that party’s successors
and permitted assigns.
ARTICLE II
Pledge
     Section 2.01. Pledge.
     (a) As continuing security for the payment and discharge in full of all the
Secured Amounts, Chindex hereby pledges to IFC the Collateral.
     (b) For the avoidance of doubt, the security hereby created does not create
or impose upon IFC any liability or obligation to perform or fulfill any of the
obligations of Chindex under or in respect of the Collateral.
     Section 2.02. Negative Pledge. Chindex hereby undertakes to IFC that,
unless IFC otherwise agrees in writing, it shall not:



--------------------------------------------------------------------------------



 



- 118 -

     (a) assign or purport to assign, transfer or otherwise deal with any
interest of Chindex in the Collateral, the Additional Equity Interest or any
other equity interest of Chindex in the Borrower; or
     (b) create, agree to create or permit to exist any Lien (howsoever ranking
in priority) of any nature whatsoever (other than under this Agreement or
arising by operation of law) on or over the Collateral, the Additional Equity
Interest or any other equity interest of Chindex in the Borrower.
     Section 2.03. Discharge. The security hereby created shall lapse and be
discharged upon the satisfaction of the following conditions: (i) the Borrower’s
Project Physical Completion Date has been achieved; (ii) the aggregate cash
generation from the Borrower for the preceding four quarters was at least
$2,5000,000; and (iii) the Peak Debt Service Ratio based on the most recent
Chindex Consolidated Financial Statements is not less than 1.2
     Section 2.04 Surplus. If any amount remains after the indefeasible payment
and discharge in full of all the Secured Amounts, the balance standing to the
credit of Chindex shall be returned to Chindex and IFC shall at the cost of
Chindex (including any cost of notarization, registration and obtaining of any
Authorization from any Authority) execute and deliver to Chindex the necessary
instruments to evidence the discharge of the security hereby created.
ARTICLE III
Perfection of Security
     Section 3.01. Approval. In accordance with the Variation Regulations,
Chindex shall, promptly after the execution of this Agreement (and in any event
within fifteen (15) days or such other statutory period required by the
applicable laws of the People’s Republic of China), submit this Agreement for
approval to the Approval Authority, together with all such documents as the
Approval Authority may require in connection therewith, including without
limitation:
     (a) a resolution of the board of directors of the Borrower substantially in
the form of Schedule 1;
     (b) the Capital Contribution Certificate; and



--------------------------------------------------------------------------------



 



- 119 -

     (c) a capital contribution verification report in respect of the Borrower
issued by a registered firm of accountants in the People’s Republic of China
acceptable to IFC.
     Section 3.02. Registrations. Chindex shall promptly:
     (a) after the execution of this Agreement, procure the recording of the
pledge of Chindex’s equity interest in the shareholder register of the Borrower
and deliver two (2) certified copies of the relevant page of such register to
IFC; and
     (b) after receiving approval of the Approval Authority (and in any event
within thirty (30) days or such other statutory period required by the
applicable laws of the People’s Republic of China), procure the registration of
this Agreement with the [ ] Municipal Administration for Industry and Commerce
and provide evidence of the completion of such registration to IFC.
     Section 3.03. Additional Capital Contributions. If, after the date of this
Agreement, Chindex pays in any additional contribution to, or otherwise acquires
any additional portion of, the registered capital of the Borrower, including but
not limited to the Additional Equity Interest, Chindex shall promptly enter into
and submit for approval and registration as required by applicable laws of the
PRC such amendments or supplements to this Agreement as IFC may require with
respect to such additional capital contribution or acquisition.
     Section 3.04. Further Assurances. Chindex undertakes to take whatever
action (including obtaining any Authorizations, executing any documents,
effecting any registrations and giving any notices, orders, instructions or
directions) IFC may reasonably require for:
     (a) perfecting or protecting the security created or intended to be created
by this Agreement over the Collateral; or
     (b) facilitating the realization of the Collateral or the exercise of any
right, power or discretion exercisable by IFC in respect of the Collateral;
including without limitation causing the Borrower to take the following steps as
contemplated in the Variation Regulations, namely:

  (i)   making an application to the Approval Authority for modifications to the
ownership rights of investors in the Borrower;



--------------------------------------------------------------------------------



 



- 120 -

  (ii)   submitting to the Approval Authority the Charter, together with any
amendment agreements to reflect the interest of IFC in the Borrower;

  (iii)   submitting to the Approval Authority copies of the original approval
certificate and business license of the Borrower; and

  (iv)   submitting to the Approval Authority a list of the members of the board
of directors as it will be after the proposed changes to the shareholding rights
of the investors in the Borrower are made.

ARTICLE IV
Enforcement
     Section 4.01. Chindex’s Rights Prior to Enforcement of the Pledge. Until
service of a Default Notice, Chindex shall be entitled, subject to and in a
manner consistent with the provisions of this Agreement and the other
Transaction Documents:
     (a) to receive all dividends, profits or other distributions, interest and
other income derived from or paid in respect of the Collateral, in each case,
unencumbered by the security interest granted hereunder; and
     (b) to exercise any voting or other rights and powers attached to the
Collateral, to the exclusion of IFC.
     Section 4.02. Enforcement. The security created by this Agreement shall
become enforceable by IFC immediately, during the continuance of an Event of
Default, upon the service of a notice to Chindex by IFC (a “Default Notice”),
and IFC shall be entitled to exercise all rights, powers and discretions in
respect of the Collateral, to the exclusion of Chindex, and to take all action
and pursue all remedies available to IFC at law to enforce such security,
subject to obtaining all necessary Authorizations from the Approval Authority.
     Section 4.03. No Discharge. The obligations of Chindex under this Agreement
shall not be discharged or impaired by:
     (a) any invalidity, unenforceability or other defect relating to the IFC
Loan Agreement or any of the other Transaction Documents or any security
relating to any such documents;



--------------------------------------------------------------------------------



 



- 121 -

     (b) any amendment to or variation of the IFC Loan Agreement or any of the
other Transaction Documents or any security relating to any such documents;
     (c) any release of or granting of time or any other indulgence to the
Borrower or the other Sponsors or any third party;
     (d) any winding up, dissolution, reconstruction or reorganization, legal
limitation, incapacity or lack of corporate power or authority or other
circumstances of, or any change in the constitution or corporate identity or
loss of corporate identity by, the Borrower or Chindex or any other Person; or
     (e) any other act, event, neglect or omission which would or might but for
this Section operate to impair or discharge Chindex’s liability hereunder.
ARTICLE V
Representations and Warranties
     Section 5.01. Representations and Warranties. Chindex represents and
warrants to IFC that:
     (a) it is a company duly organized under the laws of the Delaware, United
States of America and is in good standing and has the corporate power to execute
and deliver this Agreement and to perform fully and completely all its
obligations and liabilities hereunder;
     (b) this Agreement has been duly authorized, executed and delivered by it
and constitutes its valid and legally binding obligations, enforceable in
accordance with the terms hereof;
     (c) the execution, delivery and performance by it of this Agreement will
not violate any provision of any existing published law or regulation applicable
to it or order or decree of any Authority having jurisdiction over it or of its
charter documents, or of any contract, undertaking or agreement to which it is a
party or which is binding upon it or any of its property or assets and will not
result in the imposition or creation of any Lien (other than the Lien created
hereby) on any part thereof pursuant to the provisions of any such contract,
undertaking or agreement;



--------------------------------------------------------------------------------



 



- 122 -

     (d) its contribution to the registered capital of the Borrower is fully
paid in to the extent reflected in the Capital Contribution Certificate provided
to IFC hereunder;
     (e) it is the sole legal and beneficial owner of the Collateral;
     (f) no Lien exists over the Collateral at the date of execution of this
Agreement; and
     (g) the copy of the Charter provided to IFC prior to the date hereof is a
true, complete and correct copy.
     Section 5.02 Undertaking. Chindex acknowledges and agrees that it will not
exercise any rights of subrogation that may accrue to Chindex arising out of the
exercise by IFC of any of its rights, powers and discretions under this
Agreement, and that Chindex shall have no rights of action arising out of this
Agreement against the Borrower, IFC or any third party to whom the Collateral
may be transferred, in each case, until the Secured Amounts have been paid and
discharged in full in accordance with the terms of the IFC Loan Agreement and
this Agreement. Chindex undertakes to IFC that it will not seek to enforce
repayment or exercise any other rights or remedies of any kind against the
Borrower, IFC or any third party to whom the Collateral may be transferred which
may accrue to Chindex, whether by way of subrogation or otherwise in respect of
any amount due to Chindex from the Borrower until all the Secured Amounts have
been paid or discharged in full in accordance with the terms of the IFC Loan
Agreement and this Agreement, and in the event of the liquidation or winding up
of the Borrower, Chindex will not prove in competition with IFC on any account
whatsoever in respect of any moneys owing to Chindex.
     Section 5.03. Reliance.
     (a) Chindex acknowledges to IFC that it has made the representations and
warranties in Section 5.01 with the intention of inducing IFC to enter into the
IFC Loan Agreement; and that IFC has entered into the IFC Loan Agreement on the
basis of, and in full reliance on, each of such representations and warranties.
     (b) Chindex warrants to IFC that each of such representations is true and
correct in all material respects as of the date of this Agreement and that none
of them omits any matter the omission of which makes any of such representations
misleading.
     Section 5.04. Rights and Remedies not Limited. The rights and remedies of
IFC in relation to any misrepresentations or breach of warranty on the part of
Chindex shall not be prejudiced:



--------------------------------------------------------------------------------



 



- 123 -

     (a) by any investigation by or on behalf of IFC into the affairs of
Chindex;
     (b) by the execution or the performance of this Agreement; or
     (c) by any other act or thing which may be done by or on behalf of IFC in
connection with this Agreement and which might, apart from this Section,
prejudice such rights or remedies.
     Section 5.05. Receipt of Moneys. Subject to the provisions of the other
Transaction Documents and Section 4.01, Chindex shall procure that all moneys
received by Chindex or any other Person constituting, or arising from or in
connection with, the Collateral shall be paid forthwith to IFC.
ARTICLE VI
Effectiveness
     Section 6.01. Effectiveness. The security created by this Agreement over
the Collateral shall become effective upon approval by the Approval Authority as
provided in Section 3.01 and when all the registrations referred to in
Section 3.02 have been duly completed.
ARTICLE VII
Miscellaneous
     Section 7.01. Appointment of Attorney. Subject to the provisions of
Section 4.01, Chindex hereby irrevocably appoints IFC as Chindex’s attorney with
full power (in the name of Chindex or otherwise) to, upon the occurrence and
during the continuance of an Event of Default, carry out any of Chindex’s
obligations hereunder, and to exercise all the rights of Chindex in connection
with the Collateral and to file any claims or take any lawful action or
institute any proceedings which may be necessary for the purpose of putting into
effect the intent of this Agreement. The Borrower shall ratify and confirm all
things done and all documents executed by any attorney in the exercise or
purported exercise of all or any of his powers pursuant to this Section 7.01.
     Section 7.02. Expenses. Chindex shall on demand pay:



--------------------------------------------------------------------------------



 



- 124 -

  (a)   all reasonable and documented costs, and all fees and expenses and taxes
in connection with:

  (i)   all approvals and registrations referred to in Sections 3.02 and 3.03 or
otherwise incurred in connection with the perfection or protection of the
security created by this Agreement; and

  (ii)   the obtaining of all necessary Authorizations relating to the execution
and performance by the Borrower of this Agreement; and

     (b) all expenses (including legal and out-of-pocket expenses) incurred by
IFC in connection with the preservation or enforcement of any of their rights
under this Agreement;
and shall keep IFC indemnified against any failure or delay in paying the same.
     Section 7.03. Notices. Any notice, request or other communication to be
given or made under this Agreement shall be in writing. Any such communication
may be delivered by hand, airmail, facsimile or established courier service to
the party’s address specified below or at such other address as such party
notifies to the other party from time to time, and will be effective upon
receipt.
For Chindex:
Chindex International, Inc.
4340 East West Highway, Suite 1100
Bethesda, Maryland 20814
 
Attn:  Roberta Lipson, CEO
            Lawrence Pemble, CFO
 
Facsimile:    301-215-7719
                     502-427-0409
With a copy sent by e-mail to the attention of Roberta Lipson, CEO, and Lawrence
Pemble, CFO, at:
E-mail addresses: rlipson@Chindex.com and lpemble@chindex.com
For IFC:



--------------------------------------------------------------------------------



 



- 125 -

International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
 
Attention:      Director, Health and Education Department
 
With a copy (in the case of communications relating to payments) sent to the
attention of the Director, Department of Financial Operations, at:
 
Facsimile: 202-522-7419
     Section 7.04. English Language. Any notice, request or other communication
to be given or made under this Agreement shall be in the English language or, if
in another language, shall, if IFC so requests, be accompanied by a translation
into English satisfactory to IFC, which translation shall be the governing
version between the relevant parties.
     Section 7.05. Applicable Law and Jurisdiction. (a) This Agreement is
governed by and shall be construed in accordance with the laws of the People’s
Republic of China.
     (b) In the event of any dispute in the interpretation or enforcement of
this Agreement, IFC shall be entitled to commence a legal action in the
competent Chinese court to interpret or enforce the provisions hereof.
     Section 7.06. Severability. Any provision of this Agreement which is
prohibited or unenforceable by reason of any present or future law in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     Section 7.07. Successors and Assigns. This Agreement binds and benefits the
respective successors and assigns of the parties. However, Chindex may not
assign or delegate any of its rights or obligations under this Agreement without
the consent of IFC.
     Section 7.08. Amendment. Any amendment of any provision of this Agreement
shall be in writing, signed by the parties and approved by the Approval
Authority.



--------------------------------------------------------------------------------



 



- 126 -

     Section 7.09. Execution Copies. This Agreement has been written in Chinese
and English in five (5) originals each, all of which constitute one and the same
agreement. Chindex shall hold two (2) sets of Chinese and English originals, IFC
shall hold two (2) sets of Chinese and English originals and the remaining set
of Chinese and English originals shall be submitted to the Approval Authority.
Both the Chinese and English versions shall have equal effect.
     Section 7.10. Remedies and Waivers. No failure or delay by IFC in
exercising any power, remedy, discretion, authority or other rights under this
Agreement shall waive or impair that or any other right of IFC. No single or
partial exercise of such right shall preclude its additional or future exercise.
No such waiver shall waive any other right under this Agreement. All waivers or
consents given under this Agreement shall be in writing.
     Section 7.11. Entire Agreement. This Agreement contains the entire
agreement of the parties with respect to the subject matter of this Agreement.
As witness this Agreement is entered into by the parties, acting through their
duly authorized representatives, as of the date first above written.

          CHINDEX INTERNATIONAL, INC.    
 
       
By:
       
 
 
 
   Authorized Representative    
 
        INTERNATIONAL FINANCE CORPORATION    
 
       
By:
       
 
 
 
   Authorized Representative    



--------------------------------------------------------------------------------



 



- 127 -

SCHEDULE 1
RESOLUTION OF THE BOARD OF DIRECTORS OF
ONSHORE BORROWER. (the “Borrower”)
Reference is made to the Pledge Agreement (the “Pledge Agreement”) between
Chindex International, Inc. (“Chindex”) and International Finance Corporation
whereby Chindex shall pledge to IFC, among other things, [ ] % equity interest
it currently holds in the Borrower (the “Equity Interest”).
AS WITNESS, the undersigned, being all of the directors of the Borrower, hereby
consent to Chindex using its Equity Interest in the Borrower for the purposes
set out in the Pledge Agreement and resolve that the Borrower will, upon an
enforcement of the security created by the Pledge Agreement by IFC in accordance
with its terms, give all assistance to IFC in realizing the modification of
ownership rights in the Borrower contemplated thereby.
Date:                                         200[ ]

               
By:
        By:    
 
             
Name:
        Name:    
Title:
  Director     Title:   Director
 
             
By:
        By:    
 
             
Name:
        Name:    
Title:
  Director     Title:   Director
 
             
By:
    ]        
 
             
Name:
             
Title:
  Director          



--------------------------------------------------------------------------------



 



- 128 -

ANNEX AA
METHODOLOGY FOR DETERMINATION OF THE BASE FIXED RATE FOR EACH
LOAN DISBURSEMENT
(See Section 2.03 of the Loan Agreement)
Section (A) Methodology for Determination of the Base Fixed Rate
The Base Fixed Rate for each Disbursement is the weighted average of the swap
rates for all maturities in that Disbursement, determined as follows (see also
attached example of calculation):

1.   The amount of each Disbursement is first allocated for repayment in amounts
on each of the maturity dates specified in the repayment schedule appearing in
Section 2.06 (b) (Repayment) (each such amount, an “Installment”). The amount of
each Disbursement is first allocated for repayment pro rata to the amounts
appearing opposite each of those maturity dates   2.   Each Installment
therefore has a tenor (a “Tenor”) equal to the period commencing from the date
of the relevant Disbursement to the date on which such Installment has been
allocated for repayment.   3.   On the Interest Rate Setting Date for the
relevant Disbursement, IFC determines the fixed rate swap equivalent for each
Installment (a “Fixed Rate Swap Equivalent”), i.e., the fixed interest rate
payable in the swap market against receipt of interest at LIBOR, in respect of a
specified maturity matching the Tenor of that Installment. For the purposes of
this Annex AA:       (a) “LIBOR” means the British Bankers’ Association London
interbank offered rate for deposits in the Loan Currency;       (b) the swap
market information used to determine the Fixed Rate Swap Equivalent for each
Installment is obtained from the Telerate rate fixing page for the Loan Currency
(currently page 42276), on the Interest Rate Setting Date; and if that
information cannot be obtained from the Telerate Service, IFC shall obtain that
information from the relevant rate-fixing page available on the Reuters Service
or, if not available, on the Bloomberg Financial Markets Service;       (c) if
all the services referred to in the preceding paragraph cease to be available,
or if none of them contains the necessary swap market information, whether on
the relevant Interest Rate Setting Date or generally, then IFC will determine
the Fixed Rate Swap Equivalent for each Installment:



--------------------------------------------------------------------------------



 



- 129 -

ANNEX AA

  (i)   to the extent available, from a live screen of a financial markets
information provider that IFC, in its reasonable opinion, considers appropriate,
the information to be obtained on the Interest Rate Setting Date as of
11:00 a.m., New York time; or     (ii)   using whatever equivalent reasonable
means of calculation that IFC, in its reasonable opinion, considers appropriate;
and

(d) swap market rates shall be interpolated on a straight-line basis so as to
match the actual Tenor of each Installment.

4.   The Fixed Rate Swap Equivalent for each Installment is then allocated a
weight based on the Tenor and amount of that Installment (a “Weight”). Each such
Weight is expressed as a percentage, i.e., the percentage which the product of
the amount of an Installment times its Tenor represents of the sum of all those
products calculated for all the Installments in the relevant Disbursement.   5.
  Each Weight so determined is then multiplied by its corresponding Fixed Rate
Swap Equivalent and the products so obtained for all Installments are added
together to obtain the weighted average swap rate (the “Weighted Average Swap
Rate”).   6.   The Weighted Average Swap Rate for the relevant Disbursement is
then converted to the rate basis used for the Loan (i.e., actual number of
days/360) and rounded up to the nearest two decimal places to produce the Base
Fixed Rate for that Disbursement.



--------------------------------------------------------------------------------



 



- 130 -

ANNEX AA
Example

Applicable Swap Rates (from Telerate page 42276)
Rate-Setting Date: 13 Feb 1996 Effective Date: 15 Feb. 1996
Quote Basis: Semi-Annual, 30/360 (by market convention)

                      Maturity   Offered Rates
 
  2 Years     5.010 %
 
  3 Years     5.190 %
 
  4 Years     5.370 %
 
  5 Years     5.540 %
Interpolated
  6 Years     5.655 %
 
  7 Years     5.770 %
Interpolated
  8 Years     5.867 %
Interpolated
  9 Years     5.963 %
 
  10 Years     6.060 %

Base Fixed Rate Calculation for a Disbursement of $15,000,000
with 3 Years Grace and 10 Years Final Maturity
Disbursement Date: 9 February 1996

                                                          Column #:   1   2   3
  4   5 = 1 x 3   6 = 5 as %
of (total 5)   7 = 4 x 6                                                
Calculation                             Interpolated                   of
Weighted     Tenor   Outstanding           Offer                   Average Date
  (Years)   Principal   Installment   Swap Rates           Weights   Swap Rate
15 Feb 1996
    0       15,000,000       0                                  
15 Aug 1996
    0.5       15,000,000       0                                  
15 Feb 1997
    1       15,000,000       0                                  
15 Aug 1997
    1.5       15,000,000       0                                  
15 Feb 1998
    2       15,000,000       0                                  
15 Aug 1998
    2.5       15,000,000       0                                  
15 Feb 1999
    3       14,000,000       1,000,000       5.190 %     3,000,000       3.0769
%     0.1597 %
15 Aug 1999
    3.5       13,000,000       1,000,000       5.280 %     3,500,000      
3.5897 %     0.1895 %
15 Feb 2000
    4       12,000,000       1,000,000       5.370 %     4,000,000       4.1026
%     0.2203 %
15 Aug 2000
    4.5       11,000,000       1,000,000       5.455 %     4,500,000      
4.6154 %     0.2518 %



--------------------------------------------------------------------------------



 



- 131 -

                                                          Column #:   1   2   3
  4   5 = 1 x 3   6 = 5 as %
of (total 5)   7 = 4 x 6                                                
Calculation                             Interpolated                   of
Weighted     Tenor   Outstanding           Offer                   Average Date
  (Years)   Principal   Installment   Swap Rates           Weights   Swap Rate
15 Feb 2001
    5       10,000,000       1,000,000       5.540 %     5,000,000       5.1282
%     0.2841 %
15 Aug 2001
    5.5       9,000,000       1,000,000       5.598 %     5,500,000       5.6410
%     0.3158 %
15 Feb 2002
    6       8,000,000       1,000,000       5.655 %     6,000,000       6.1538 %
    0.3480 %
15 Aug 2002
    6.5       7,000,000       1,000,000       5.713 %     6,500,000       6.6667
%     0.3808 %
15 Feb 2003
    7       6,000,000       1,000,000       5.770 %     7,000,000       7.1795 %
    0.4143 %
15 Aug 2003
    7.5       5,000,000       1,000,000       5.818 %     7,500,000       7.6923
%     0.4476 %
15 Feb 2004
    8       4,000,000       1,000,000       5.867 %     8,000,000       8.2051 %
    0.4814 %
15 Aug 2004
    8.5       3,000,000       1,000,000       5.915 %     8,500,000       8.7179
%     0.5157 %
15 Feb 2005
    9       2,000,000       1,000,000       5.963 %     9,000,000       9.2308 %
    0.5505 %
15 Aug 2005
    9.5       1,000,000       1,000,000       6.012 %     9,500,000       9.7436
%     0.5858 %
15 Feb 2006
    10       0       1,000,000       6.060 %     10,000,000       10.2564 %    
0.6215 %
 
                                                       
 
                                                       
Totals
                    $15,000,000               97,500,000       100.0000 %    
5.7666 %
 
                                                            The Weighted Average
Swap Rate is     5.7666 %   on a 30/360 semi-annual basis     The Base Fixed
Rate for the tranche is     5.6900 %    on an A/360 semi-annual basis
 
                  (converted from     5.7666 %    on a 30/360 semi-annual basis)



--------------------------------------------------------------------------------



 



- 132 -

ANNEX BB
METHODOLOGY FOR CALCULATION OF THE REDEPLOYMENT COSTS
Section (A) Methodology for Calculation of the Redeployment Cost

1.   The redeployment cost equals the amount in excess of zero, if any, obtained
by deducting (x) the Present Value of the Available Base Rate Cash Flows of the
amount to be prepaid from (y) the Present Value of the Original Base Rate Cash
Flows of the amount to be prepaid.   2.   For the purpose of this Section:

  (a)   the “Original Base Rate Cash Flows of the amount to be prepaid” means
the aggregate amount of interest originally scheduled to be paid on the
principal amount to be prepaid from the date of prepayment until the final
maturity date of the Loan, calculated at the Loan Base Fixed Rate. If the
relevant prepayment occurs before the Loan Consolidation Date, the applicable
interest rate shall be the weighted average of all Disbursement Base Fixed Rates
then in effect, calculated using the methodology set forth in Section 3.03(f)
(Interest);     (b)   the “Available Base Rate Cash Flows of the amount to be
prepaid” means the aggregate amount of interest that would have accrued, from
the date of prepayment until the final maturity date of the Loan, on the
respective principal amount to be prepaid had such amount been disbursed on the
prepayment date, calculated at an interest rate equal to the Prepayment Base
Fixed Rate applicable to such hypothetical disbursement, determined two
(2) Business Days prior to the date of prepayment in accordance with Annex C,
Section (A); and     (c)   the “Present Value” of the relevant Base Rate Cash
Flows is the value of the Original Base Rate Cash Flows or, as the case may be,
the Available Base Rate Cash Flows discounted back to the date of prepayment
from each of the relevant Interest Payment Dates at a discount rate equal to the
Prepayment Base Fixed Rate determined pursuant to paragraph (b) above.



--------------------------------------------------------------------------------



 



- 133 -

3. The determination by IFC of the redeployment cost shall be final and
conclusive and bind the Borrower (unless the Borrower shows to IFC’s
satisfaction that the determination involves manifest error).



--------------------------------------------------------------------------------



 



- 134 -

ANNEX AA
EXAMPLE

Applicable Swap Rates (from Reuters page 42276)
Rate-Setting Date: 13 Feb 1998 Effective Date: 15 Feb. 1998
Quote Basis: Semi-Annual, 30/360 (by market convention)

                                              Offered     Maturity          
Rates
 
  3 mos     0       3.100 %
 
  1 Year     1       3.200 %
 
  2 Years     2       3.300 %
 
  3 Years     3       3.400 %
 
  4 Years     4       3.500 %
 
  5 Years     5       3.600 %
Interpolated
  6 Years     6       3.650 %
 
  7 Years     7       3.700 %
Interpolated
  8 Years     8       3.800 %
Interpolated
  9 Years     9       3.900 %
 
  10 Years     10       4.000 %
Interpolated
  11 Years     11       4.100 %
 
  12 Years     12       4.200 %

Calculation of the Redeployment Cost on Prepayment of $15,000,000
Prepayment Date: 15 February, 1998
Same repayment schedule as in example in Section (A) of Annex C
Step 1. Determine Base Fixed Rate for a hypothetical Disbursement of principal
amount to be prepaid (i.e., $15,000,000) as of prepayment date (15 February,
1998).
Step 2. Calculate Available Base Rate Cash Flows at an interest rate equal to
the Prepayment Base Fixed Rate.
Step 3. Calculate the Original Base Rate Cash Flows using the Loan Base Fixed
Rate.
Step 4. Calculate Present Value of each income stream.
Step 5. Subtract the Present Value of the Available Base Rate Cash Flows from
the Present Value of the Original Base Rate Cash Flows. The result, if in excess
of zero, is the redeployment cost.